                                                                                   S. HRG.       110-1189

    POLICY IMPLICATIONS OF PHARMACEUTICAL
           IMPORTATION FOR U.S. CONSUMERS



                                   HEARING
                                           BEFORE THE



     SUBCOMMITTEE ON INTERSTATE COMMERCE,
              TRADE, AND TOURISM
                                               OF THE



         COMMITTEE ON COMMERCE,
       SCIENCE, AND TRANSPORTATION
           UNITED STATES SENATE
                  ONE HUNDRED TENTH CONGRESS

                                         FIRST SESSION



                                         MARCH 7, 2007



Printed for the use of the Committee on Commerce, Science, and Transportation




                           U.S. GOVERNMENT PRINTING OFFICE

   77467 PDF                           WASHINGTON : 2013


            For sale by the Superintendent of Documents, U.S. Government Printing Office
         Internet: bookstore.gpo.gov   Phone: toll free (866) 512-1800; DC area (202) 512-1800
                 Fax: (202) 512-2104    Mall: Stop IDCC, Washington, DC 20402-0001
 SENATE COMMITTEE ON COMMERCE, SCIENCE, AND TRANSPORTATION

                        ONE HUNDRED TENTH CONGRESS

                                   FIRST SESSION


                       DANIEL K. INOUYE, Hawaii, Chairman
JOHN D. ROCKEFELLER IV, West Virginia       TED STEVENS, Alaska, Vice Chairman
JOHN F. KERRY, Massachusetts                JOHN McCAIN, Arizona
BYRON L. DORGAN, North Dakota               TRENT LOTT, Mississippi
BARBARA BOXER, California                   KAY BAILEY HUTCHISON, Texas
BILL NELSON, Florida                        OLYMPIA J. SNOWE, Maine
MARIA CANTWELL, Washington                  GORDON H. SMITH, Oregon
FRANK R. LAUTENBERG, New Jersey             JOHN ENSIGN, Nevada
MARK PRYOR, Arkansas                        JOHN E. SUNUNU, New Hampshire
THOMAS R. CARPER, Delaware                  JIM DEMINT, South Carolina
CLAIRE McCASKILL, Missouri                  DAVID VITTER, Louisiana
AMY KLOBUCHAR, Minnesota                    JOHN THUNE, South Dakota
          MARGARET L. CUMMISKY, Democratic Staff Director and Chief Counsel
        LILA HARPER HELMS, Democratic Deputy Staff Director and Policy Director
                     MARGARET SPRING, Democratic General Counsel
           CHRISTINE D. KURTH, Republican Staff Director and General Counsel
       KENNETH R. NAHIGIAN, Republican Deputy Staff Director and Chief Counsel



  SUBCOMMITTEE ON INTERSTATE COMMERCE, TRADE, AND TOURISM
BYRON L. DORGAN, North Dakota,              JIM DEMINT, South Carolina, Ranking
  Chairman                                  JOHN McCAIN, Arizona
JOHN D. ROCKEFELLER IV, West Virginia       OLYMPIA J. SNOWE, Maine
JOHN F. KERRY, Massachusetts                GORDON H. SMITH, Oregon
BARBARA BOXER, California                   JOHN ENSIGN, Nevada
MARIA CANTWELL, Washington                  JOHN E. SUNUNU, New Hampshire
MARK PRYOR, Arkansas
CLAIRE McCASKILL, Missouri




                                         (II)
                                               CONTENTS

                                                                                                                             Page
Hearing held         on March 7, 2007 ..............................................................................           1
Statement of         Senator DeMint .................................................................................          4
Statement of         Senator Dorgan .................................................................................          1
Statement of         Senator Snowe ...................................................................................         6
Statement of         Senator Vitter ....................................................................................       5

                                                        WITNESSES

Barnett, Nelda, Member, Board of Directors, AARP ............................................                                 73
    Prepared statement ..........................................................................................             74
Lutter, Ph.D., Randall W., Acting Deputy Commissioner for Policy, Food
  and Drug Administration, HHS ..........................................................................                      8
    Prepared statement ..........................................................................................             13
Schondelmeyer, Pharm.D., Ph.D., Stephen W., Professor of Pharmaceutical
  Economics and Director, PRIME Institute, College of Pharmacy, University
  of Minnesota .........................................................................................................      65
    Prepared statement ..........................................................................................             68
Schultz, William B., Partner, Zuckerman Spaeder, LLP .....................................                                    56
    Prepared statement ..........................................................................................             58
Tauzin, Hon. W.J. Billy, President and CEO, Pharmaceutical Research and
  Manufacturers of America (PhRMA) ..................................................................                         31
    Prepared statement ..........................................................................................             34
Vernon, Dr. John A., Assistant Professor, Department of Finance, University
  of Connecticut School of Business .......................................................................                   60
    Prepared statement ..........................................................................................             62

                                                         APPENDIX

Canadian Pharmacists Association, the Ontario Pharmacists’ Association, and
  the Best Medicines Coalition, joint prepared statement ...................................                                  95
Pitts, Peter, President, Center for Medicine in the Public Interest, prepared
  statement ..............................................................................................................    97
Response to written question submitted by Hon. Byron L. Dorgan to Randall
  W. Lutter, Ph.D ....................................................................................................       100




                                                              (III)
POLICY IMPLICATIONS OF PHARMACEUTICAL
    IMPORTATION FOR U.S. CONSUMERS


                  WEDNESDAY, MARCH 7, 2007

                                       U.S. SENATE,
 SUBCOMMITTEE ON INTERSTATE COMMERCE, TRADE, AND
                                        TOURISM,
 COMMITTEE ON COMMERCE, SCIENCE, AND TRANSPORTATION,
                                             Washington, DC.
 The Subcommittee met, pursuant to notice, at 9:30 a.m. in room
SR-253, Russell Senate Office Building, Hon. Byron L. Dorgan,
Chairman of the Subcommittee, presiding.
       OPENING STATEMENT OF HON. BYRON L. DORGAN,
             U.S. SENATOR FROM NORTH DAKOTA
   Senator DORGAN. We’ll call the hearing to order.
   This is a hearing of the Subcommittee of the Commerce Com-
mittee. The Subcommittee on Interstate Commerce, Trade, and
Tourism is here today to consider an issue of importation of pre-
scription drugs, FDA-approved prescription drugs.
   I’m joined by the Ranking Member on the Subcommittee, Senator
DeMint. Senator DeMint, welcome. And we will have some others
join us momentarily.
   There had previously been two votes scheduled fbr 10 o’clock this
morning. They have just been postponed until this afternoon. So,
we will not now be interrupted by votes.
   Let me ask that the door be closed, please.
   We’re here today to consider a matter that literally can mean the
difference between life and death for many Americans, and that is
the cost of prescription medicines. Clearly, there are some miracle
drugs that are available in this country, thanks to substantial re-
search by the National Institutes of Health, by the pharmaceutical
industry and others. But miracle drugs ofi~r no miracles to those
who can’t afford them. And the question we’re going to ask today
is whether we believe that American consumers ought to pay the
highest prices in the world fbr prescription medicines. My answer
to that is, of course, no. I don’t believe they should be paying the
highest prices in the world. I think the American taxpayers already
heavily subsidize research, through the tax code, and we pay fbr
basic research at the NIH that’s led to many breakthroughs for
wonder drugs currently marketed by prescription drug manufactur-
ers.
  Today, we’re considering whether we should continue to allow
the prescription drug companies, or the pharmaceutical industries,
to dictate the prices that U.S. consumers pay ibr prescription
drugs, or whether we ought to allow a little price competition into
the marketplace for prescription drugs.
   Today, we will talk about prescription drugs, and we will only
refer to, and mean, FDA-approved prescription drugs.
   Should we allow the safe importation of FDA-approved medicines
from Canada and other Western industrialized nations? This rou-
tinely has happened for a couple of decades in Europe, through
parallel trading. If you’re in France and want to buy a prescription
drug from Italy; or in Spain and want to buy one from Germany,
the parallel trading system has worked well for European con-
sumers, with no safety issues at all.
   Given the substantial price differences between products sold in
the U.S. and abroad, it will come as no surprise that the American
people feel strongly about this and already do import some pre-
scription drugs. Let me use a chart to show the difference in pric-
ing. And I’ll show two bottles of Lipitor. Lipitor is a fairly common
prescription drug in this country for lowering cholesterol levels.
These two bottles contain exactly the same pill, produced in exactly
the same FDA-approved plant in Ireland. The only difference is,
one is shipped to Canada, one is shipped to the United States, one
is $1.83 per tablet, the other is $3.57 per tablet. Same bottle, same
pill, produced in the same place, different prices. The American
taxpayer is charged just about double, and I think that’s unfair.
The same is true with a good many other drugs--Prevacid, Zocor,
Nexium, Zoloft, and so on.
   [The information referred to follows:]




  Senator DORGAN. The question before the Congress has been
now, for some long while: Can we allow for the safe import of pre-
scription drugs from FDA-approved plants in other countries? My
answer to that is yes. I believe that we have produced a bipartisan
piece of legislation--cosponsored by many Members of Congress.
The Pharmaceutical Market Access and Drug Safety Act of 2007--
Senator Snowe, Senator Grassley, Senator Kennedy, Senator
McCain, Senator Stabenow, and many, many others have cospon-
sored this legislation. We believe it puts in place an effective regu-
latory framework to make the importation of FDA-approved drugs
safe for consumers, and gives consumers the opportunity to use the
market system for FDA-approved drugs, to avoid having to pay the
highest prices in the world.
   We have witnesses today with a wide variety of views on this
subject. It will be interesting to hear them. Some are among the
most vigorous defenders of the pricing strategy by the prescription
drug companies, others say we ought to put market-price competi-
tion to work for consumers.
   Let me be clear that my goal is not to force Americans to go to
Canada to purchase prescription drugs, but, rather, to create a lit-
tle competition in the marketplace so that we can put real down-
ward pressure on domestic drug prices. I believe that what is hap-
pening currently is wrong. I think it’s unfair. Some say that, "Well,
it doesn’t matter. We now have prescription drug coverage for sen-
ior citizens."
   There are tens of millions of citizens--in fact, 43 percent of the
uninsured American adults, aged 19 to 64--I have a chart to show
on that--18 percent of insured adults did not fill prescriptions be-
cause of cost. The result is that paying the highest price in the
world is diminishing opportunities for healthcare for a good many
Americans, and we believe the marketplace ought to be used to
provide a fair break for American consumers. When I say "we," I’m
speaking the royal "We," of course. I’m sure there are--well, I
know there are some in Congress that would disagree with that.
   [The information referred to follows:]
 Senator   DORGAN,   Let me call on the Ranking Member, Senator
DeMint.

               STATEMENT OF HON. JIM DEMINT,
             U.S. SENATOR FROM SOUTH CAROLINA
   Senator DEMINT. Thank you, Mr. Chairman. Appreciate you
holding these hearings. And I do take Lipitor, and if there are any
in there you’d let me have, I’d really appreciate that.
   [Laughter.]
   Senator DEMINT. Could save me $300.
   But I appreciate everyone being here, particularly the ones who
are going to be on the panel. And what I hope we can have today,
maybe, is a little intellectual honesty. There are so many of us who
are supportive of’ i~ee trade and the value of’ that and how that
keeps prices down, how that keeps competition in this country and
outside of this country. It needs to apply to prescription drugs. It
doesn’t make sense fbr the Food and Drug Administration to say
it’s OK to import all kinds of food products from all over the world
that are much more difficult to put in tamper-proof containers than
pharmaceuticals, and then say that it’s not saf~ to import pharma-
ceuticals, particularly reimport the drugs that have been made
here in blister packs that are tamperproof. It doesn’t make sense
to take that tack. It doesn’t make sense to say it’s dangerous to im-
port drugs that were made in America, when a lot of the ingredi-
ents for all the drugs in this country are imported in bulk, which
are much easier to contaminate than finished drugs that are in
tamperproof containers. It’s very obvious to me that safety is not
an issue. It’s just a distraction. And I want to hear that explained,
particularly from Dr. Lutter today.
  We know the issue is with other countries and trade agreements.
We’re afraid, the pharmaceutical companies are, that if they don’t
honor the fixed prices in Canada and other parts of the world, that
these countries will simply take their patents and produce their
drugs. This is a trade issue which the Administration needs to ad-
dress. I hear folks say that, by us reimporting from Canada, that
we’re importing socialism. In fact, what we’re doing now is, we are
propping up socialism in Canada and other parts of the world. We
charge American consumers a higher price, and then allow other
countries to dictate a lower price for their citizens, allowing Ameri-
cans to subsidize and pay for our own drug products in other parts
of the world. It’s difficult for me to find any intellectual honesty in
the arguments against allowing Americans to buy drugs f~om any
part of the world that are FDA-approved from FDA-approved or
certified facilities.
  So, I’m very interested in the discussion today. And, again, all I
ask for is some intellectual honesty and consistency.
  Thank you, Mr. Chairman.
  Senator DORGAN. Senator Vitter?
              STATEMENT OF HON. DAVID VITTER,
                U.S. SENATOR FROM LOUISIANA
   Senator VITTER. Thank you, Mr. Chairman. And thank you for
convening this important hearing.
   I guess I round out the spectrum of opinion on the panel by say-
ing amen to everything that was said before me, because I also am
a--an ardent supporter of reimportation, which I know can be done
safely, completely protecting American consumers. And I say that
about those of us up here, because I think it makes an important
point. We obviously represent different points on the political spec-
trum. Maybe we define the political spectrum, I don’t know. But we
all agree on this issue, and I think we all share the clear majority
consensus opinion of the American people.
   I’ve been working on this issue since I was in the House. It’s
been a top priority of mine, including as I came to the Senate. I
want to thank and salute the Chairman for his leadership on this.
He and Senator Snowe have one of’ the leading bills, and I appre-
ciate all of their leadership on it.
   I have a separate bill that’s very similar in many ways, and cer-
tainly has exactly the same goal, which is supported by Senator
DeMint and others. And I completely agree with the previous com-
ments, that this is a matter of political will--not technology, not
what is possible, but what is the--when will we have the political
will to get this done for the good of the American people? Besides
my broadbased reimportation bill and my work with Senator Dor-
gan and others on their measures, I’ve also been involved in a cou-
ple of amendments that have passed. In particular, I teamed up
with Senator Stabenow to pass language prohibiting trade agree-
merit barriers to reimportation. Up until that point, there was a
very, very onerous practice which was becoming established of the
Administration using bilateral trade agreements to insert anti-re-
importation language through those trade agreements. And the
threat was being posed that even if we were to be able to pass sig-
niticant reimportation legislation, if you had all these trade agree-
merits out there, with many, many countries, reimportation would
still be blocked through that route. I’m happy to say we put an end
to that practice--first, with this amendment on an appropriations
bill, and that led to the current USTR abandoning, and stating
very clearly to me and others that she would abandon this practice
of trying to negotiate those provisions in trade deals.
   Also, more recently, we were able to pass a significant amend-
ment, again, on an appropriations bill, to prevent the enforcement
of the law against United States consumers who are coming home
from Canada with amounts of prescription drugs from Canadian
pharmacies that were simply for personal use. That passed the
Congress overwhelmingly. It has now gone into law. And I would
also note that, aider dire predictions about what that would cause,
the safety concerns and everything else that would cause, I don’t
know of any documented cases of problems that that has, in fact,
caused.
   But we do need to go further. We do need a full-blown reimporta-
tion bill to establish all of the safety procedures that we need to
ensure the American people saf~ drugs in a true i~ee-market envi-
ronment.
   And I would certainly echo Senator DeMint’s comments. I believe
in t~ee trade. I believe in global commerce. I don’t understand why
all of that stops, and all of those rules go out the window com-
pletely when we get to prescription drugs. It doesn’t occur when we
talk about fbod and other products that clearly have safety implica-
tions. We do things to guard against safety violations in those
areas. It doesn’t when we talk about products which may be sub-
sidized in other countries. We certainly try to fight that subsidiza-
tion. But, you know, free trade doesn’t come to a grinding halt with
regard to those other products because of those concerns. So, I
would echo Senator DeMint’s call fbr intellectual honesty and con-
sistency on this topic.
   Thank you.
   Senator DORGAN. Senator Snowe is the principal cosponsor of the
Pharmaceutical Market Access and Drug Safety Act of 2007. We
have 31 cosponsors in the United States Senate, spanning the ideo-
logical spectrum. My expectation is that the Congress will have to
address, and the Senate will address, this legislation, at long, long
last, this year. Senator Snowe, thank you.
           STATEMENT OF HON. OLYMPIAJ. SNOWE,
                U.S. SENATOR FROM MAINE
  Senator SNOWE. Yes, thank you, Mr. Chairman. And I thank you
very much for holding this hearing, once again, on a critical issue
facing so many American consumers. And I want to applaud you
ibr the leadership that you provided in shaping the legislation that
we are considering here in the Senate, and hopefully in the overall
Congress, and before this Committee.
  It’s unibrtunate that we’re at a point that we have not been able
to enact this legislation. This is about the tenth Senate hearing
that’s been held on the subject since 2004. It’s been repeatedly
studied. One-third of the Senate, as the Chairman indicated, is co-
sponsoring this legislation. In fact, 2 years ago, the Commerce
Committee adopted an amendment to the FCC reauthorization
based on our legislation. But, despite that, we’ve obviously faced
considerable resistance and barriers to enacting this legislation.
   And what is tragic in all of this is that 70 percent of the Amer-
ican people support drug importation. And for a very good reason,
because of the skyrocketing increases in the cost of medications, ex-
ceeding two and even three times the rate of inflation. And I think
that the penalties that ultimately are imposed by cutting off sup-
plies to pharmacies in Canada, for example, is another way of plac-
ing tremendous burdens on the American consumer, and forcing
them to ultimately look to sources that might end up being coun-
terfeit drugs. And so, we set up a system in this legislation that
I think undeniably provides for the security of the medications
coming across the border from Canada or from the European Union
and other countries, that have demonstrated, over decades, that
parallel trading can work, and can work safely. And that’s what
our legislation is designed to do. With FDA-approved, registered,
and inspected, facilities--and, the fact is, many more inspections
than is required now currently under law for those FDA-approved
facilities, and then, second, setting up a pedigree, being able to
track the medication. We also provide for the financing for the ad-
ministration of this program, as well.
   So, I think that we have identified every conceivable and legiti-
mate concerns about how we’re going to import these medications,
and we will do so on a safe basis. We’ve addressed all of those ini-
tiatives in this legislation. Furthermore, it provides savings to the
consumer, according to Congressional Budget Office.
   In addition to all of that, I think the American consumer de-
serves to have a break when it comes to prescription drug prices
in this country. We pay the highest prices of any consumers in the
world. And I think that is inappropriate, given the investments the
America taxpayer makes in research and development, without
question. And the industry has not had to operate under the com-
petition which would ultimately benefit the American consumer.
And so the American consumer has paid a price in more ways than
one.
   And so, in drafting this legislation, we designed a safe system,
above and beyond everything else. It is possible to implement. It
is doable, it is reasonable. And I think that, frankly, the time has
come--hopefully it’s going to be this year. We can assure safety.
That’s what it’s all about. It’s not simply certifying safety, our leg-
islation assures safety through a systematic process that requires
every facet to be determined and certified and monitored by the
FDA. And with the requirements that are necessary in dispensing
prescriptions and certifying people’s histories and verifying their
prescriptions, and also tracking drug shipments, and the entire his-
tory and chain of custody.
   So, with that, Mr. Chairman, I appreciate your leadership on this
matter. Hopefully, we can get above and beyond and address the
questions here today, and hopefully we can pass this legislation.
   Senator DORGAN. Senator Snowe, thank you very much.
   I don’t think there’s much question but that there is a majority
on the Commerce Committee now in support of reimportation legis-
lation. It’s my intention to work very hard to move it out of the
Commerce Committee and get a vote on it, on the floor of the Sen-
ate. Identical legislation has been introduced in the U.S. House,
and my hope is that, at long, long last, perhaps the America con-
sumers will be treated fairly.
   We are, first, joined by Dr. Randall Lutter, who’s the Acting Dep-
uty Commissioner for Policy at the Food and Drug Administration.
   Dr. Lutter, we appreciate your being here, and you may summa-
rize your testimony. We have added a copy of your full testimony,
which I read last evening. And we appreciate your being here.

         STATEMENT OF RANDALL W. LUTTER, PH.D.,
        ACTING DEPUTY COMMISSIONER FOR POLICY,
          FOOD AND DRUG ADMINISTRATION, HHS
   Dr. LUTTER. Thank you very much, Mr. Chairman and members
of the Committee--Subcommittee. I’m Randall Lutter, Acting Dep-
uty Commissioner for Policy at the U.S. Food and Drug Adminis-
tration, and I very much appreciate the opportunity to discuss the
important issues relating to importation of prescription drugs.
   At FDA, our statutory responsibility is to assure the American
public that the drug supply is safe, secure, and reliable. FDA re-
mains deeply concerned about unapproved imported pharma-
ceuticals whose safety and effectiveness cannot be assured because
they originate outside the closed system we’re fbrtunate to have in
the United States.
   In 1987, due to widespread distribution of imported counterfeit
drugs, including antibiotics and birth control pills, Congress passed
a law that strengthened the oversight of domestic wholesalers and
only allows a drug manufacturer to import a drug originally made
in the U.S. and then sent abroad. The conclusion of Congress re-
fleeted, in current law, is that the safety and effectiveness of im-
ported drugs is best assured by carefully limiting how prescription
drugs can be imported into the U.S. as part of a closed drug dis-
tribution system.
   The Department of Health and Human Services convened a task
force in 2004 to examine issues related to drug importation as it
was directed to study by Congress as part of the Medicare Mod-
ernization Act. We have copies of the report available to anyone
here. The report drafted by this task fbree clearly outlined signifi-
cant safety and economic issues that must be addressed before the
widespread importation of unapproved prescription drugs can be
permitted. The report is still, we believe, the most comprehensive
examination of the issue, and we continue to find evidence sup-
porting some of its findings.
   Key findings identified in the task three report include the fbl-
lowing. There are significant risks associated with the way individ-
uals are currently importing drugs that violate the Food, Drug, and
Cosmetics Act. It would be extraordinarily difficult and costly fbr
personal importation to be implemented in a way that ensures the
safety and effectiveness of imported drugs. Overall savings from le-
galized commercial importation will likely be a small percentage of
total drug spending, and developing and implementing such a pro-
gram would incur significant costs and require significant addi-
tional authority.
   The public expectation that most imported drugs are less expen-
sive than American drugs is not generally true, especially in the
case of generic drugs marketed in the U.S. And legalized importa-
tion may raise liability concerns for consumers, manufacturers, dis-
tributors, pharmacies, and other entities.
   The Internet today has created an extraordinary unregulated
marketplace for the sale of unapproved drugs, prescription drugs
dispensed without a valid prescription, and products marketed with
fraudulent health claims. Patients who buy prescription drugs from
a rogue website are at risk of suffering adverse events, and some
of them can be life-threatening. These risks include, most impor-
tantly, therapeutic failure due to lack of effect because the drug
doesn’t contain the correct dose prescribed by a physician or active
ingredients, and potential side effects from inappropriately dis-
pensed medications, dangerous drug interactions, or drug contami-
nation.
   Patients are also at risk because they often don’t know what
they’re getting when they purchase some of these drugs from
websites. Although some patients may receive the genuine product,
others may unknowingly receive counterfeit copies that contain
inert or harmful ingredients, drugs that are expired and have been
diverted to illegitimate resalers, or dangerous subpotent or super-
potent products that are improperly manufactured.
   I’d like to show you a couple of slides to illustrate just a few ex-
amples highlighting our concerns with imported drugs, and my
written statement further describes these concerns and illustrates
some cases.
   The first slide--I don’t know if you can see it from there, but the
first slide identifies a phenomenon that we first reported in Decem-
ber of 2005 in a press release called "Bait and Switch." Consumers
had placed orders on Internet websites that appeared to be Cana-
dian, and we intercepted, at international mail facilities, parcels
which were coming into the country from other countries--in par-
ticular, India, Israel, Costa Rica, and Vanuatu. And about---nearly
half of the parcels coming in from those countries had documenta-
tion indicating that they had been shipped in response to orders on
apparently Canadian websites, and almost 85 percent of those par-
cels, in fact, originated from 27 countries all over the globe. Con-
sumers were not getting what they thought they were buying.
                                                                     10


      American consumers are mis/ed by buying drugs from a//eged
              "Canadian" Webs#es -"BAIT and SWITCH"

                                                    i BAIT: u,s, ¢on=~ ~fleve




            ¯ f~ f[]~ 20~50p~r~lo~ "Bt#I & 5 ~*~ tch - I~rly liar ~1 tile iml~r Ir~d dru~ FDA ~rer celled r,o~ row ~l~J cou~trl~ ~




   The second slide shows a scheme where consumers are sent
drugs containing the wrong active ingredient, which is potentially
a very harmful practice. This was reported only recently, in, actu-
ally, February, last month, of 2007. Consumers ordered drug A, for
example, for insomnia, they received a confirmation from a second
website, the credit card’s statement lists purchase from a third
website, and then they received Haloperidol tablets, which are used
for the treatment of schizophrenia. Some people sought emergency
medical care because they received the wrong active ingredient in
these instances.

                                           DANGERS AND DECEPTION FROM
                       P                      ONLINE DRUG SELLERS
                                               , The Ir1.~ SOUrCe ,S unit,own
                                               ¯ Consurne-s recefv¢ t~e ~¢ng medlcab~n

                                               ¯ Consumers rece~’ve a prc,~ud tha~ COuld poleelia;ly cau~-~e Ser,Ou~ ~e 1~




                                                                                                                 DANGER ~O’
                                                                                                                 CONSUMER

             Consumer                       Consumer                      Consumer’s 61~dil                  Consumer receives
           orders Drug A                   receives a                    card statement ~is~s                ha~opeddol tablets
           (for example,                  confirmation                    the purchase from                    (used for the
            [or insomnia)               from Webslte 2                          Websita 3                         I~atment of
            online frc,m                                                                                     schi;zophrcnia) from
             Website I                                                                                               Greece

      ’FDA Pre~ Release. "FDAAlerts Consumers to Unsafe, Mi~,epteee~)ted Drugs Purchased Over Ihe Internet"
      (February 16. 2007)      Dru9 A included the following Brand pro~uct~; Ambiea, Xan~x, Le×apro, and Ativan
                                    11

   FDA understands that Congress and the public are concerned
about the high price of some prescription drugs. FDA currently has
a very successful generic drug approval program that brings lower-
cost versions of brand name drugs to U.S. consumers. In general,
FDA-approved generic drugs are less expensive, not only compared
with the brand name innovator product that are sold in the United
States, but also generally less expensive than generic drugs avail-
able abroad that would appear to be comparable.
   And you may be surprised to learn--and this is slide 3--that a
survey conducted--also in January of 2007--revealed that approxi-
mately half of the drugs intercepted at one international mail facil-
ity are available as FDA-approved generics in the United States.
And, even more surprising, of those generic equivalents, over 40
percent are available at some national retail pharmacy chains for
about $5 each. That’s less than the shipping price for most Internet
sellers.

      Many purchases of foreign ,drug products appear
       to offer little or no savings to U.S. consumers
     SURVEY OF PACKAGES FROM AN INTERNATIONAL MAIL FACILITY (IMF)
                            January 2007




                               Of the generic drug products examined:

                               41% are also available through national retail
                               chain programs that offer generic drugs
                               for $4 each prescription


  Next slide. In this survey, we also saw examples of products that
U.S. consumers ordered from foreign sources that cause us grave
concern. Warfarin is a blood-thinner that requires routine and very
careful blood monitoring by physicians. Another drug that was
intercepted is Amoxicillin. These could--if misused, may contribute
to antibiotic resistance. Antibiotics should only be used if a bac-
terial infection, as opposed to a viral infection, occurs. Another
drug that we intercepted is Dipyrone, an analgesic which was re-
moved from the U.S. market in 1977, due to serious adverse health
concerns. Methotrexate, a cancer drug, requires careful monitoring
for potential serious toxicities. These are examples of some of the
drugs that we’ve found in this survey that cause us to think very
carefully about safety concerns of Internet purchasing.
                                            12

                                Special Cases:
                  Examples of drugs found in January 2007 survey
                         at an International Mail Facility



                      Warfarin- blood thinner,
                      requires careful bFood
                      monitoring


                                                 Amox{o|l|fn - antibiotic:,
                                                 misuse can cause drug
                                                              resistance


                     D|pyrone - analgesic,
                     removed from US market
                     in i 977 due to serious
                     adverse effects



                                     Methotrexate - cancer drug,
                                    requires careful monitoring for
                                        potentia~ serious toxicities


  Consumers may be obtaining these types of products without
valid prescriptions, and without the appropriate supervision of a
physician.
  Slide 5, the final one, deals with a drug of special importance
these days. We’ve uncovered counterfeit Tamiflu. This concerns us
greatly, given the implications not only for seasonal flu, which is
associated with deaths of more than 20,000 Americans annually,
but also the Tamiflu may be useful in the event of a pandemic flu.

                      Authentic Tamiflu
          T~MIFLU’

          75 ~;




                     Counterfeit Tamiflu




  As a public-health agency, we understand very much the impor-
tance of protecting public health, not only through regulation and
enforcement, but also through education and collaboration. FDA’s
                                         13

website contains extensive information for consumers about drug
importation, buying drugs online, counterfeit drugs, our enforce-
ment activities, and potential public-health threats. Our website
also provides resources to report problems with FDA-regxllated
products or websites that could be selling fake or harmful products.
   The standards for drug review and approval in the U.S. are un-
surpassed in the world, and the safety of our drug supply mirrors
those high standards. However, despite these very real risks, a sub-
stantial number of Americans are obtaining prescription medica-
tions from foreign sources. Many drugs purported to be from Can-
ada are actually from other countries that lack regulatory over-
sight. And FDA cannot assure the safety or effectiveness of these
drugs.
   Thank you very much for the opportunity to testify, and I look
forward to responding to questions that you may have.
   [The prepared statement of Dr. Lutter follows:]

       PREPARED STATEMENT OF Pu~DALL W. LUTTER, PH.D., ACTING DEPUTY
        COMMISSIONER FOR POLICY, FOOD .~ND DRUG ADMINISTRATION,         HHS
Introduction
   Mr. Chairman and Members of the Subcommittee, I am Randall W. Lutter, Ph.D.,
Acting Deputy Commissioner for Policy at the U.S. Food and Drug Administration
(FDA or the Agency). Thank you fbr the opportunity to discuss with you the impor-
tant issues relating to the importation of prescription drugs.
   At FDA, our statutory responsibility is to assure the American public that the
drug supply is safe, secure, and reliable. For more than 60 years, the Federal Food,
Drug, and Cosmetic (FD&C) Act has helped to ensure that Americans can be con-
fident that when they use an FDA-approved drug, the medicine will be safe and ef-
fective and will work as intended in treating their illness and in preventing com-
plications. In carrying out this responsibility, we work, through a variety of steps,
to do all we can under the law to make medicines accessible to patients and help
doctors and patients use them as ett~ctively as possible. These include: expanding
access to essential unapproved treatments that are being studied under FDA inves-
tigational new drug applications; approving generic medicines; reducing the time
and cost of showing that new medicines are saf~ and effective; and providing up-
to-date infbrmation tbr health professionals and patients to allow them to obtain the
benefits and avoid the risks associated with medicines. That is the primary mission
of the thousands of dedicated start; including leading health care experts, doctors,
and scientists who work tirelessly at FDA in public service tbr the American people.
FDA remains immensely concerned about unapproved, imported pharmaceuticals
whose safety and effectiveness cannot be assured because they originate outside the
closed legal structure and regulatory system we are tbrtunate to have in the United
States.
   The FD&C Act requires that FDA approve each new drug as sat~ and eft~ctive
betbre marketing. It also authorizes FDA to oversee the production of drugs that are
the subject of approved applications, whether manufactured in a facility in the U.S.
or a tbreign country and imported into the U.S. by the manufacturer. By the 1980s,
Congress recognized that some tbreign entities were importing countertMt drugs as
well as improperly handled and stored drugs into the U.S. For example, at that
time, millions of counterfeit birth control pills t~om Panama fbund their way into
the U.S. drug distribution system. In another ease, a counterfeit version of a widely
used antibiotic entered the U.S. drug distribution system from a foreign source.
These types of activities posed significant risks to American consumers. In 1987,
Congress passed the Prescription Drug Marketing Act (PDMA), which strengthened
oversight of domestic wholesalers and added the provision to the FD&C Act--
801(d)(1)---that generally prohibits anyone except a drug’s manufacturer f)om re-
importing into the U.S. a drug originally manufactured in the U.S. and then sent
abroad.
   The conclusion of Congress, reflected in current law, is that the sat~ty and eft~c-
tiveness of imported drugs is best assured by careiully limiting how prescription
drugs can be imported into the U.S. as part of a closed drug distribution system.
In the case of legally imported drugs, the chain of custody is known tbr an FDA-
                                          14

approved drug manufactured in an FDA-inspected facility using FDA-approved
methods before it is introduced into the U.S. distribution system.
  In 2003, Congress tasked the Department of Health and Human Services to exam-
ine issues related to drug importation. A task fbrce, chaired by then U.S. Surgeon
General Carmona, examined the relevant data, considered testimony f~om the public
and health experts, and then issued the "Report on Prescription Drug Importation"
(Task Force Report). This Task Force Report clearly outlines significant safety and
economic issues that must be addressed befbre the widespread importation of unap-
proved prescription drugs can be permitted. Even though 2 years have passed since
the Task Force Report was issued, it is still the most comprehensive examination
of the issue and we continue to find evidence confirming its findings.
  Some of the key findings identified in the Task Force Repol~t include the following:
   ¯ There are significant risks associated with the way individuals are currently
     importing drugs that violate the FD&C Act.
   ¯ The integrity of the distribution system must be ensured.
   ¯ It would be extraordinarily difficult and costly for "personal" importation to be
     implemented in a way that ensures the safety and effectiveness of the imported
     drugs. Regulating personal importation could be extraordinarily costly, on the
     order of" $3 billion a year based on 2003 estimates of" the volume of" packages
     entering the U.S.
   ¯ Overall national savings fiom legalized commercial importation will likely be a
     small percentage of total drug spending, and developing and implementing such
     a program would incur significant costs and require significant additional au-
     thority.
   ¯ The public expectation that most imported drugs are less expensive than Amer-
     ican drugs is not generally true, especially in the case of generic drugs mar-
     keted in the U.S.
   ¯ Legalized importation of’ now-unapproved drugs will likely adversely affect the
     future development of new drugs for American consumers.
   ¯ The eftects of’ legalized importation on intellectual property rights are uncertain
     but likely to be significant.
   ¯ Legalized importation raises liability concerns for consumers, manufacturers,
     distributors, pharmacies, and other entities.
   Keeping unsafe drugs away from American consumers is an enormous task, as we
are faced with a deluge of drugs at points of entry into the U.S. originating fPom
all over the world. We are continually assessing this issue to determine how FDA
can best protect American consumers from this threat.
   The Internet has created an extraordinary, unregulated marketplace fbr the sale
of unapproved drugs, prescription drugs dispensed without a valid prescription, and
products marketed with fraudulent health claims. Patients who buy prescription
drugs f~om a rogue website are at risk of suftering adverse events, some of which
can be life threatening. These risks include therapeutic failure due to lack of effect
because the drug does not contain the correct dose or active ingredient and potential
side eftects f~om inappropriately-prescribed medications, dangerous drug inter-
actions or drug contamination. Patients are also at risk because they often don’t
know what they are getting when they purchase some of these drugs. Although
some patients may receive genuine product, others may unknowingly receive coun-
terfeit copies that contain inert or harmful ingredients, drugs that are expired and
have been diverted to illegitimate resellers, or dangerous sub-potent or super-potent
products that were improperly manufactured.
   Ef~erts of Federal and state authorities have kept infiltration of’ counterfeit drugs
in the U.S. drug supply chain to a minimum. Our success is a result of the extensive
system of laws and our enforcement eftbrts. In recent years, however, FDA is chal-
lenged by eftbrts of increasingly well-organized counterfeiters who are often located
overseas, backed by sophisticated technologies and criminal operations, intent on
profiting f~om drug counterfeiting at the expense of’ American patients. To respond
to this domestic emerging threat, FDA has been working with manufacturers,
wholesalers, retailers, other Federal and state government entities, standards bod-
ies, and others to implement measures to further secure our Nation’s drug supply.
   When FDA learns of schemes intended to use the drug supply to harm U.S. con-
sumers, we actively work to prevent them to the fullest extent of the law. A recent
case illustrates why American consumers ordering prescription drugs f~om Cana-
dian sources cause FDA great concern. In August 2006, FDA advised consumers not
to purchase prescription drugs from various websites, including www.RxNorth.com,
that have orders filled by a firm in Manitoba, Canada, following reports of counter-
                                          15
feit versions of prescription drug products being sold by these companies to U.S.
consumers. FDA is investigating these reports and is coordinating with inter-
national law entbrcement authorities on this matter. Laboratory results to date have
fbund counterfeits f~’om these websites, destined for the U.S. market, of the fbl-
lowing drug products: Lipitor, Diovan, Actonel, Nexium, Hyzaar, Ezetrol (known as
Zetia in the United States), Crestor, Celebrex, Arimidex, and Propecia.
   In addition, just last month, FDA issued an alert to consumers who placed orders
for specific drug products over the Internet (Ambien, Xanax, Lexapro, and Ativan),
but instead received a product that, according to preliminary analysis, contains
haloperidol, a powerfhl anti-psychotic drug. Reports show that several consumers in
the U.S. have sought emergency medical treatment, after ingesting the suspect
product, fbr symptoms such as diil~culty in breathing, muscle spasms, and muscle
stiithess. Haloperidol can cause muscle stiithess and spasms, agitation, and seda-
tion. Identifying the actual sellers or websites has been challenging because of the
deceptive practices of many commercial outlets on the Internet. Currently, the ori-
gin of’ these tablets is unknown but the packages were postmarked in Greece. Pre-
liminary investigation has identified some of the responsible websites and we are
currently pursuing both domestic and tbreign leads. Details of additional cases are
included in an appendix to this testimony.
   In an effort to gauge the volume and scope of drugs coming into the U.S., we rou-
tinely survey international mail facilities. A recent finding confirms our concern that
buying drugs fi’om ibreign sources pose specific risks to U.S. citizens. An FDA oper-
ation in 2005, called "Bait and Switch," found that nearly half of the imported drugs
that FDA intercepted f+om tbur selected countries (India, Israel, Costa Rica, and
Vanuatu) were shipped to fill orders that consumers believed were placed with "Ca-
nadian" pharmacies. Of the drugs being promoted as "Canadian," 85 percent ap-
peared to come t+om 27 countries around the globe. Many of these drugs were not
adequately labeled to help assure saf~ and effective use and some were found to be
counterfeit.
   FDA also works with U.S. Customs and Border Protection on their surveys at
international mail fhcilities. In the last 6 months, FDA has assisted in two such op-
erations. These operations revealed that we are still fighting the same issues we
have seen in the past:
  ¯ Almost all of’ the pharmaceuticals found in mail parcels continue to be subject
    to relusal of’ admission because they violate the FD&C Act.
  ¯ We continue to see evidence of websites employing tactics such as those re-
    vealed by FDA’s "Bait and Switch" operation. These suppliers appear to be Ca-
    nadian sources, but send U.S. consumers drugs from countries other than Can-
    ada.
  ¯ A survey conducted in January 2007 revealed that of the 462 drug products
    intercepted and examined at one international mail facility, over half were
    drugs that are available as FDA-approved generic drug products in the U.S. and
    are most likely cheaper in the U.S. than abroad. Of those products examined,
    with generic equivalents, over 40 percent are available at national retail chains
    that of+~r certain generic drugs for $4 each. This is less than the shipping price
    of most Internet sellers.
  Last year, an FDA investigation found that many foreign medications, although
marketed under the same or similar-sounding brand names as those in the U.S.,
contain di/thrent active ingredients than the U.S. products. For example, in the
U.S., "Flomax" is a brand name for tamsulosin, a treatment for an enlarged pros-
tate, while in Italy, the active ingredient in the product called "Flomax" is
morniflumate, an anti-inflammatory drug.
  FDA also has found 105 U.S. drug brand names that are so similar to drugs mar-
keted in toreign countries that consumers who fill such prescriptions abroad may
receive a drug with the wrong active ingredient. For example, in the United King-
dom, "Ambyen," a brand name for a drug product containing amiodarone, used to
treat lile-threatening abnormal heart rhythms, could be mistaken for "Ambien," a
U.S. brand name fbr a sleeping pill. Consumers taking medications containing active
ingredients not prescribed by their physician increase their risks of unnecessary
side ett~cts and possibly serious adverse outcomes.
  FDA also publishes Import Alerts to field personnel about potentially dangerous
drugs being offered for import into the U.S. Field personnel use this information to
halt shipments of potentially dangerous products at the borders. For example, last
month FDA added 39 known foreign suppliers of unapproved isotretinoin (known by
the brand name Accutane) to an existing Import Alert, "Unapproved New Drugs
Promoted in the U.S." The unsupervised use of isotretinoin carries significant poten-
                                         16
tial risks, including birth defects and even t~tal death, and may cause serious men-
tal health problems. For this reason, the approved medication should only be taken
by persons taking part in a specific risk management program closely monitored by
their personal physician. Consumers receiving isotretinoin l~om these foreign
sources are not likely taking part in the risk management program.
   As a public health agency, we understand the importance of’ protecting the public
health not only through regulation and enfbrcement, but also through education and
collaboration. FDA’s website (www.[da.gov) contains extensive information fbr con-
sumers about drug importation, buying drugs online; counterfeit drugs, enforcement
activities, potential public health threats, as well as resources to report problems
with FDA regulated products or websites that could be selling fake or harmful prod-
ucts.
   FDA coordinates with other governmental bodies and meets regularly with other
Federal agencies and state officials to share information and identify opportunities
for partnering in enforcement actions. Some of the Federal agencies that are FDA
partners include U.S. Customs and Border Protection, U.S. Drug Enforcement Ad-
ministration, U.S. Immigration and Customs Enfbrcement, U.S. Postal Service, and
the Federal Bureau of’ Investigation, just to name a f~w. We also work with organi-
zations representing consumers, health care practitioners, industry, and others.
These relationships are essential to keep the Agency abreast of emerging issues, to
leverage resources, and to best protect American consumers.
   FDA understands that Congress and the public are concerned about the high cost
of prescription drugs. FDA currently has an efficient generic drug approval program
that brings lower cost versions of brand name drugs to U.S. consumers. In most in-
stances, FDA-approved generic drugs are less expensive than generics sold abroad.
   Prompt approval of generic drug product applications is a priority fbr FDA. Re-
sources for generic drug approvals have consistently increased. Moreover, both the
number of generic drug applications FDA receives and the number of’ applications
FDA’s Oft~ce of Generic Drugs (OGD) approves continue to increase each year as
well. OGD recently instituted many new practices and procedures to help expedite
the generic drug application review process. Because of these efforts, on the very
day that the last controlling patents or exclusivities expired on an innovator prod-
uct, OGD has approved at least one generic drug application in most cases. Recent
examples of approvals when the exclusivities expired include pravastatin
(Pravachol); sertraline (Zolof~); simvastatin (Zocor); and ondansetron (Zof~an). Mul-
tiple versions of these products from various manufacturers are currently on the
market.
   Last year, 21 applications fbr meloxicam (Mobic), a product with no patent or ex-
clusivity protection blocking approval, were approved. (This product is used to re-
lieve the signs and symptoms of osteoarthritis and rheumatoid arthritis.) The cost
to consumers of this product dropped dramatically after these generic approvals.
Using OGD’s "cluster" team approach, many of these applications were approved in
just over 9 months. These approvals will result in many generic alternatives avail-
able for patients potentially saving millions of’ dollars in medication costs for con-
sumers and the Federal Government.
   The standards for drug review and approval in the U.S. are the best in the world,
and the safety of our drug supply mirrors these high standards. However, despite
the very real risks, a substantial number of Americans are obtaining prescription
medications from foreign sources. U.S. consumers often seek out Canadian sup-
pliers, sources that purport to be Canadian, or other fbreig~ sources that they be-
lieve to be reliable. Many drugs purported to be from Canada are actually from
other foreign countries that lack regulatory oversight and FDA cannot assure the
safety or eft~ctiveness of these drugs.
   Thank you for the opportunity to testify. I look forward to responding to any ques-
tions you may have.

                                      APPENDIX

Drug Importation Cases
  Provided below are summaries of selected cases FDA investigated that pertain to
drug importation.
  Counterfeit Percocet®, Viagra® and Cialis® Tablets: In January 2007, an indi-
vidual in Philadelphia who purchased thousands of counterfeit drugs over the Inter-
net from China, including Percocet, Viagra and Cialis, was sentenced in the Eastern
District of Pennsylvania on charges related to traft~cking in counterfeit goods and
other counterlMt prescription drug related charges. The defendant sent samples of
various medications to a counterfeit pharmaceutical manufacturer in China to be
copied and manuf~tctured. Alter the counterfeits were made in China, the medica-
                                        17
tion was then shipped to the defendant in Philadelphia fbr eventual sale on the
Internet and other venues. The United States Attorney said of this case: "When you
go around government safbguards to either the Internet or the street to purchase
prescription medication, you have no idea what you’re getting. The reality is that
you might wind up taking something that is ineithctive, as we saw in this case, or
downright dangerous."
   This Office of Criminal Investigations (OCI) case, worked jointly with U.S. Immi-
gration and Customs Enibrcement (ICE), U.S. Drug Enfbrcement Administration
(DEA), U.S. Postal Inspection Service and the Philadelphia Police Department, was
part of a much larger OCI-ICE countert~it drug investigation.
   Clandestine Drug Manufacturing of Internet Drugs: In 2006, eleven individuals
and an Atlanta, Georgia-based company were indicted by a Federal grand jury on
multiple t~lony charges relating to a scheme to sell adulterated and unapproved new
drugs over the Internet. The defendants in this case opened up a pharmaceutical
manut’acturing tacility in Belize where they made over 24 dift~rent prescription
medications. The defendants marketed the drugs through "spare" e-mail advertise-
ments where they claimed the drugs were Canadian generic versions of brand name
drugs. Some of the drugs the defendants made were unapproved versions of
Ambien®, Valium®, Xanax®, Cialis®, LipitorQ, Vioxx® and others. These drugs were
then purchased by and shipped to U.S. consumers and to various drug wholesalers.




  Dextromethorphan deaths: On April 12, 2006, two men were sentenced in the
Southern District of’ Indiana Federal Comet to 77 months incarceration after plead-
ing guilty to introducing a misbranded drug into interstate commerce; specifically,
dextromethorphan (DXM), a cough suppressant, which they sold over the Internet
through their website.
  This case started in 2005 after five young people died after ordering and con-
suming DXM fiom the defendant’s website. DXM is an anti-tussive (cough suppres-
sant), which is approved fbr over-the-counter cough medications. The defbndants
purchased the raw ingredients from a firm in India, manufhctured the finished
product, and sold the DXM through their website. The dei~ndants marketed the
DXM by fhlsely claiming that DXM was a chemical used fbr research and develop-
ment rather than a drug ibr human consumption. DXM is often abused by some in
order to experience a "high."
                                          18




  Counterfeit Viagra®, Cialis®, and Lipitor®: In January 2006, an individual f~om
the state of Washington was convicted for his involvement in the importation of
counterfeit drugs from China including Viagra, Cialis and Lipitor and the subse-
quent distribution of those counterfeit drugs. In this joint OCI-ICE investigation,
cooperation was sought and received from the Chinese government. As a result of
this cooperation, the Chinese authorities arrested eleven individuals in China and
recovered significant amounts of counterfeit drugs and counterfeit drug packaging.
The defendant was sentenced in October 2006 to 10 month’s incarceration.




   Consumers Warned of Receiving Incorrect Medication in the Mail: In February
2007, FDA issued an alert to consumers who placed orders for various medications
such as Xanax®, Ativan®, Lexapro®, and Ambien®, over the Internet. Instead of re-
ceiving the products they ordered, these consumers instead received a product con-
raining haloperidol, a powerfhl anti-psychotic. Some of’ these consumers sought
emergency medical treatments for a variety of’ symptoms af~er ingesting the suspect
product. In all instances, consumers received the suspect medication in packaging,
which was postmarked ii’om Greece. FDA is attempting to identii~ the actual ven-
dors and source of the suspect medication, but the illusive nature of the Internet
and the deceptive practices of many Internet pharmaceutical businesses are making
identification of the actual supplier of these medications problematic. This investiga-
tion is ongoing.
                                         19




   Counterfeit Drug Arrest in Hong Kong: In September 2006, an individual i~om
China was arrested by officers of the Hong Kong Customs and Excise Department
based on a Federal arrest warrant issued by the U.S. District Court for the District
of Colorado. The defendant was arrested in Hong Kong after meeting with an under-
cover OC] agent who posed as a buyer of over 400,000 counterfeit Cialis and Viagra
tablets. This investigation also involved the sale of several thousand counterfeit
Tamiflu® capsules that were manufactured in China and shipped to the U.S. Infor-
marion developed by OCI and ICE was shared with Chinese authorities, which led
to the August 2006 arrests of ibur individuals in China. Furthermore, infbrmation
developed during this joint OCI-ICE counterfeit drug investigation was the basis fbr
the previously mentioned counterfeit Percocet investigation in Philadelphia, PA. In
addition to the arrest in Hong Kong, three other defendants in the U.S. have pled
guilty to counterfeit drug charges. This case is ongoing.
   Counterfeit Viagra® and Cialis®: In July 2006, a man was arrested by OCI and
ICE agents after several transactions in the Houston, Texas area where significant
quantities of counterfeit Viagra were sold to an undercover ICE agent. Subsequent
to the arrest, counterfeit ViagTa and Cialis valued at approximately $600,000 were
seized. The drugs were manufactured in China and sent to the suspect in Houston
for distribution. The suspect was charged with trafficking in counterfeit goods and
other related counterfeit drug charges and remains incarcerated as a potential flight
risk. The defendant pled guilty in this case in October 2006 but has not yet been
sentenced. Other defendants have been arrested and are awaiting judicial action.
This joint OCI-ICE investigation is ongoing.
   FDA Warns Consumers of" Canadian Website Shipping Counterfeit Medications: In
August 2006~ FDA published a warning to consumers about counterfeit medications
shipped from RxNorth, a company based in Manitoba, Canada, which operates sev-
eral websites. RxNorth, which operates as Mediplan Prescription Plus Pharmacy
and Mediplan Global Health, were shipping counterfeit medications from various
countries to American consumers who were ordering a variety of medications
through the RxNorth and affiliated websites. Although this is an ongoing investiga-
tion, FDA issued a press release alerting consumers about these websites because
of the potential dangers of counterfeit medications.
   Counterfeit Lipitor® Tablets: In August 2005 in the Western District of Missouri,
three businesses and eleven individuals were indicted ibr their involvement in a $42
million conspiracy to sell counterfeit, smuggled and misbranded Lipitor and other
drugs and for participating in a conspiracy to sell stolen drugs. These indictments
are the result of an ongoing OCI investigation that was begun by OCI in April 2003
involving the manufacturing, smuggling, and the interstate distribution of counter-
feit pharmaceuticals. To date, twelve defendants have been convicted; one received
a nine- year term of imprisonment. Additional defendants are awaiting trial.

   Senator DORGAN. Dr. Lutter, thank you for being here.
   It’s hard for me to know where to start with respect to your testi-
mony.
   The task force you referred to in the first paragraph was largely
a joke. Creating a task force with Dr. McClellan, Dr. Crawford, and
so on, to tell us what they think about drug importation? Creating
a task force of people who largely oppose drug importation to tell
us that they largely oppose it? That was a joke, in my judgment.
So, I place little credibility in that.
                                  2O

   Let me just say to you, as well, when Tommy Thompson left gov-
ernment, the Secretary of HHS, we met at the elevator on the sec-
ond floor of the Capitol one day after he had retired and left gov-
ernment, and as we greeted each other, he said, "By the way"--to
me--"By the way, keep on that prescription drug issue, the impor-
tation issue. You’re right about that." So--that’s after he left the
government.
   But let me ask you, did you study the piece of legislation that
Senator Snowe and I have introduced, with respect to the safety
considerations in that legislation?
   Dr. LUTTER. I have been briefed on it, and I’ve discussed it with
staff. I have not read it in detail.
   Senator DORGAN. But most of your testimony had nothing to do
with that, isn’t that correct? Your testimony is about the seizure
of counterfeit medicine or importation from unapproved venues and
so on? So, your testimony had little to do with the legislation that
Senator Snowe and I and 31 Senators have introduced. Why is that
the case?
   Dr. LUTTER. The concerns that we have with importation cur-
rently are related, Senator, to the risks that we see currently, and
that is that people are now buying unapproved products over the
Internet in a manner that we think is unsafe. And we think we
have a key responsibility to communicate that to the public so that
they understand the safety risks that they face when buying un-
regulated, unapproved products from foreign sources.
   Senator DORGAN. You’ll find no objection from the four of us on
this panel at all about that. That’s not the point of this hearing.
No one, that I’m aware of, has suggested that we allow unauthor-
ized drugs, drugs not approved by the FDA, drugs coming in from
Internet sites that have not been approved--I don’t think anyone
is suggesting that. So, I guess you have won--won a debate we’re
not having. Congratulations.
   But the fact is, we’ve introduced a piece of legislation, with near-
ly one-third of the Senate, that has very specific--very specific safe-
ty issues. Would you testify about your evaluation of those safety
issues?
   Dr. LUTTER. I’m sorry, the safety issues pertaining to?
   Senator DORGAN. In the--well, we have introduced legislation
that has nearly a third of the Senate as cosponsors of the legisla-
tion. We have included issues dealing with safety in that legisla-
tion, because much of your testimony dealt with safety. We’ve in-
cluded provisions, that are very significant provisions, that ad-
dress, for example, the first time we went through this, where
Donna Shalala refused to certify, and set out four conditions that
needed to be met. We meet all these four conditions in this legisla-
tion that responds to the Executive Branch issues. My question for
you is, how do you respond to those, or do you believe there is not
the capability to provide for safe reimportation of FDA-approved
drugs from FDA-approved plants or FDA-approved sites? Do you
believe that is impossible?
   Dr. LUTTER. My understanding, Senator, from the invitation was
that you wanted me to talk about the policy implications of impor-
tation broadly. And if you wish, we will be very happy to offer tech-
                                 21

nical assistance on the legislation, in particular, if you request us
to do so.
   Senator DORGAN. Let me ask it a different way, then. As I indi-
cated in my opening statement, Europe has a system of parallel
trading. They’ve had it for a couple of decades. German can buy
from Spain; an Italian can buy from France, under parallel trading,
a prescription drug that is an approved drug. Let me ask you
whether you think we are as capable as the Europeans in estab-
lishing-providing you the resources, and then establishing a sys-
tem by which, with FDA approval and FDA certification, that a
U.S. consumer can safely reimport an FDA-approved drug that has
never left the chain of custody, an FDA-approved chain of custody?
Do you-
   Dr. LUTTER. I think, surely, Senator, the Americans are as capa-
ble as Europeans in that regard, but there’s a key distinction with
respect to that model, and that is that Brussels, as the capital of
the European Union, can establish regulations which apply to all
countries. And I believe, Senator, that the form of importation that
we’re talking about in the United States lacks a clear parallel, in
the sense that the foreign countries from which we would be im-
porting are ones that are not governed by any "international gov-
ernment," if you will, in the way that Brussels governs countries
that are members of the European Union.
   Senator DORGAN. Well, that’s a novel answer, because the pro-
posal in our legislation deals with plants in foreign countries that
the FDA has already approved. It deals with an Internet seller that
the FDA would have approved and certified. So, we’re not talking
about a regime outside of the FDA’s approval process. My question
is--the FDA--the FDA approved the plant that this Lipitor was
produced in, in Ireland. I assume the FDA actually sends people
to this plant and says, "Yes, you can produce this medicine in this
plant, and you can ship this medicine to the U.S. consumer, and
we believe that is safe." Is that correct?
   Dr. LUTTER. Yes, sir.
   Senator DORGAN. All right. And if the FDA approves a foreign
plant that is a production facility for this medicine, and a foreign--
a distribution system to move that, in a closed system, to a U.S.
consumer, tell me where the safety implications are.
   Dr. LUTTER. Well, I think the issue, Senator, is that, when we
inspect a foreign facility that is manufacturing an FDA-approved
product, that this is very necessary and essential to ensure that
that product meets FDA standards. But there may be another facil-
ity, even another line, even another building within that same
manufacturing facility, which isn’t inspected by us. And the ques-
tion is, if that product is not inspected by us, what is our ability
to ensure that it meets our standards? And that’s, I think, a key
distinction to follow.
   Senator DORGAN. What about the case today? How do you assure
this comes from the line that you’ve inspected, and not the line
that you didn’t inspect?
   Dr. LUTTER. Well, I have trouble recognizing the bottle from its
distance.
   Senator DORGAN. It’s Lipitor.
                                 22

   Dr. LUTTER. If that’s the Lipitor which is manufactured in Ire-
land, then that’s inspected by an FDA inspector at the plant in Ire-
land, and it is shipped from Ireland to the United States.
   Senator DORGAN. Well, let me--my colleagues wish to ask ques-
tions. Let me ask you a simpler question, if I might. In Emerson,
Canada, there’s a one-room drugstore. And I went there one day
with a group of senior citizens from Fargo, North Dakota. And just
miles across the border, in this little one-room drugstore, they pur-
chased their prescription drugs that, 10 miles on the other--on the
U.S. side of the border, they would have had to pay substantially
more money for. These were citizens who didn’t have a lot of
money. And they made their purchases in this drugstore, and
showed me their savings, and were excited about it. And my under-
standing of the chain of custody in Canada is such that you would
not be concerned about someone buying a prescription drug in a
Canadian drugstore. Would you agree with that? Do you believe
the chain of custody of drugs in Canada, with respect to the drugs
that go from the producer to the wholesaler to the drugstore, is es-
sentially as safe as the chain of custody in the U.S.?
   Dr. LUTTER. FDA has no particular expertise in the regulatory
system of Canada.
   Senator DORGAN. The FDA has already answered that question
affirmatively previously.
   Dr. LUTTER. But, in general, it is very, very well respected as
being safe and adequate for Canadians.
   Senator DORGAN. Essentially has the same type of chain of cus-
tody with the same safety circumstances as the U.S.?
   Dr. LUTTER. It’s widely seen that way.
   Senator DORGAN. And that’s what the FDA has previously said.
If that’s the case, then at least you and I can probably agree that
the importation of that drug purchased in the one-room pharmacy
in Emerson, Canada, brought back across the border, is not a safe-
ty issue. Is that correct?
   Dr. LUTTER. There are a collection of safety issues that people
need to be concerned about. In January of last year, we issued a
report on our website dealing with confusing brand names. And it
illustrates an example that many people don’t---aren’t aware of, of
a regulatory function performed by FDA in the United States that
many people recognize is valid, which isn’t often appreciated, and
that is that in the United States when a new product comes to
market, we ascertain whether or not the proposed brand name for
that product is one that is similar to existing brand names, or so
close that it could be confused by pharmacists dispensing medica-
tions. In the case of Americans taking prescriptions and filling
them abroad, there’s no such function provided by FDA or any
other regulatory body. So, Americans taking prescriptions, even
crossing the border, if you will, to a pharmacist that they think is
entirely reliable in other circumstances, should be aware that the
name of the product does not necessarily translate across the bor-
der to one that is otherwise equivalent.
   Senator DORGAN. Yes. Well, that’s the--a new defense, the con-
fused-pharmacist defense, I guess. I don’t understand. I don’t un-
derstand, at all, why the FDA, given the resources--and our legis-
lation gives them the substantial resources they need--cannot do
                                23

what others in the world are able to do, and that is stand up for
the consumers of this country, give them a safe supply of drugs,
allow a little market--a little bit of the market system to play a
role in putting downward pressure on market prices. What you are
supporting, Dr. Lutter, is a circumstance in which we do have price
controls in this country. The price controls are imposed by the
pharmaceutical industry. They’re the ones that impose the price
controls. And, by the way, they say, "Well, we really can’t make
any money, except in the U.S. That’s why we have to charge the
U.S. consumer the highest prices." Well, why did they repatriate
60-plus-billion dollars when this Congress, regrettably, gave them
a five and a quarter percent--gave all industry a five and a quarter
percent sweetheart tax rate if they could--if they would repatriate
money from abroad. The pharmaceutical industry repatriated 60-
plus-billion dollars. Clearly, they’re making money elsewhere by
charging much lower prices.
   And I--you probably detect I’m enormously frustrated, have been
for a long while, with the FDA coming here, telling us what they
can’t do. I’m very interested in finding out what they can do to try
to help consumers. And I think, you know, your first consumer’s
"bait and switch"--I think yours was "bait and switch." You came,
talking about counterfeit drugs. There’s nothing in legislation that
any of the four of us have been talking about that has anything to
do with counterfeit drugs. It has to do with safe reimportation of
FDA-approved drugs.
   Senator DeMint?
   Senator DEMINT. Dr. Lutter, I, too, am disappointed in the testi-
mony. We all know that the status quo is not acceptable, and we
know denying importation and not having any kind of approval or
certification is not working. The whole point of this legislation is
to create a safe system.
   Am I right in saying that the FDA oversees the importation of
fruits, vegetables, meats, fruit juice, beer, wine from all over the
world? Do you have a system that does that?
   Dr. LUTTER. We inspect those products at the border, yes, Sen-
ator.
   Senator DEMINT. But you’re responsible for the health of the
American people when it comes to products coming in from all over
the world that we eat and drink.
   Dr. LUTTER. We are responsible for the safety of food and bev-
erages that we regulate, yes.
   Senator DEMINT. And I would assume that’s a very complex sys-
tem of understanding points of origin and what is brought in, who
the suppliers are. I assume the FDA is very involved with making
sure that these products are safe.
   Dr. LUTTER. These products, unlike drugs, do not contain active
pharmacological ingredients that are being prescribed to sick peo-
ple.
   Senator DEMINT. But they could have disease, they could be
tainted, there could be a lot of dangers, right?
   Dr. LUTTER. There are problems of food-borne illness, and we ac-
tively fight that domestically in imported products.
                                 24

   Senator DEMINT. OK. Are you aware that most of the--or a lot
of the drugs that are made in this country are made from imported
ingredients?
   Dr. LUTTER. I’m aware that there’s active trade, if you will, in
active pharmaceutical ingredients.
   Senator DEMINT. Does the FDA inspect these foreign plants
where these ingredients are made?
   Dr. LUTTER. We inspect facilities where active pharmaceutical in-
gredients are manufactured.
   Senator DEMINT. Well, isn’t it possible that the line you inspect
is not the line they actually ship these ingredients to the United
States?
   Dr. LUTTER. I suppose it’s possible. The question is whether or
not it would be violating our regulations. And I’d have to get back
to you on that.
   Senator DEMINT. Is it not the exact same situation you’re saying
you can’t do with finished products?
   Dr. LUTTER. I’m not sure I follow your questioning.
   Senator DEMINT. Is not the situation with finished products, as
far as developing some international safety system, very similar, if
not exactly the same, as assuring that the ingredients for the same
pharmaceuticals--
   Dr. LUTTER. Yes.-
   Senator DORGAN.--are safe?
   Dr. LUWWER.--Senator, let me try--if I could try and answer your
question, and that of Chairman Dorgan, in a slightly different way.
And I’m sorry that you’re disappointed with the testimony. I
thought I was being invited to talk about policy implications of im-
ported drugs, broadly, rather than the particular bill that
you’re--
   Senator DEMINT. We’re well aware of the Administration’s posi-
tion, and we really didn’t need that repeated today. And we have--
there are several good proposals, with a lot of detail, which the Ad-
ministration is very aware of. There’s no reason that we can’t have
some testimony as to what the possibilities are of creating these
safety--or safeguards that we’ve got in this legislation. So, I--for-
give me for being impatient, but I see a lot of inconsistency in what
we’re talking about. If the drugs that are made in this country
come from ingredients from inspected plants, you’re telling me that
you can somehow guarantee that safety, but, if they’re made here
and put in tamperproof containers and sent to some other country
that is within an FDA-inspected distribution system, that somehow
that’s not safe. It--I hope you realize that what you’re saying is
very difficult to absorb.
   Dr. LUTTER. A key concern that we have with, I think broadly
speaking, the type of proposal that you’re endorsing is, the implica-
tions for FDA of having to approve the foreign products, because
you’re asking me to speak particularly about the legislation. I’m
not prepared to offer technical assistance, but I have been briefed
on the broad theme, so let me speak a little bit about--
   Senator DEMINT. You do know what we’re doing now, as far as
inspecting plants for the ingredients of pharmaceutical products
that are made in this country--foreign plants. I mean you’re aware
                                 25

of your policies and procedures, and how that’s done--I’m assuming
you are.
   Dr. LUTTER. Yes.
   Senator DEMINT. OK.
   Dr. LUTTER. But then if the proposal were for the FDA to allow
commercial importation of FDA-approved products that are made
abroad, presumably it’s the foreign versions of FDA-approved prod-
ucts that are already for sale in the United States. If that were the
legislative proposal that’s being considered, then I think the ques-
tion is, what does this really mean for FDA program management
and the review of such applications? And one way of thinking about
this is, really it amounts to a substantial new FDA program that
would review applications for foreign products to see if they’re safe,
effective, and equivalent to U.S. products. So, it looks a little bit
like our generic drugs program. And our generic drugs program
currently has roughly 200 employees who are approving 500 abbre-
viated new drug applications annually. And that gives you some
idea of the magnitude of the task that we would be faced with if
one were to set up a program wherein we would have to approve
foreign products as safe and effective and equivalent to U.S.--
   Senator DEMINT. You realize what we’re asking-
   Dr. LUTTER. We believe this is a very, very significant expansion
of an existing FDA program.
   Senator DEMINT. But you realize what we’re asking is not to ap-
prove a drug that’s made in another country, but just to create a
safety loop of distribution, that we can oversee, that’s primarily re-
importing products that were made in the United States, under
FDA approval and certified plants, that are
   Dr. LUTTER. But it’s-
   Senator DEMINW.--reimported into this country.
   Dr. LUTTER. Senator, I’m not familiar with the details of the leg-
islation that we’re discussing. If you want technical assistance--on
it, I’m very happy to come and offer that at a later time.
   Senator DEMINT. Well, I think that’s probably what we’re going
to need to do.
   Thank you, Mr. Chairman. I yield.
   Senator DORGAN. Let me call on Senator Snowe, as the--OK,
Senator Vitter.
   Senator VITTER. Thank you, Mr. Chairman.
   Dr. Lutter, I take it that your testimony comes out of the FDA’s
central mandate to protect safety, including of prescription drugs.
Is that correct?
   Dr. LUTTER. Yes, sir.
   Senator VITTER. Is there any greater mandate or responsibility
that FDA has?
   Dr. LUTTER. Our overall mission is to protect and promote public
health, and that’s our overall mission.
   Senator VITTER. So, is there any other--is there any greater
mandate than that safety--
   Dr. LUTTER. No.
   Senator VITTER.--concern that you have? And so, these sort of
problems and dangers are very concerning to you because of that
mandate, I assume. Is that correct?
   Dr. LUTTER. Yes, sir.
                                 26

   Senator VITTER. So, what regulatory regime--what solution are
you putting in place in light of these dangers?
   Dr. LUTTER. These dangers are very problematic from the view-
point of protecting Americans and promoting--their public
health--
   Senator VITTER. That’s my point. So, what’s the FDA’s solution
to this?
   Dr. LUTTER. Our key solution--I need to back up and say why
this is so problematic, and then I’ll elaborate on the solution. This
is very problematic precisely because there’s a huge volume of im-
ported parcels coming into international mail facilities, which con-
tain unapproved products. We don’t know where they’re from, we
don’t know what they are, and we lack the resources, we lack the
ability to identify what they are at the border, and to stop them.
Therefore, our key program is to emphasize, instead, public edu-
cation, to tell consumers what risks they face buying these prod-
ucts on the web. Everybody has a home computer, they think they
can click on the keyboard, they think they can find an inter-
national website, they see somebody reassuring, wearing a white
coat and with a stethoscope, and they think they can buy some-
thing that is what their doctor really wants them to have and is
equivalent to what their U.S. trained and licensed pharmacists
would give. And they discover, instead, that that’s not the case.
And we think that our key job, and one of the most effective ways
that we can communicate these risks is to go public with them.
And that’s why what you see here is a collection, if you will, of the
messages that we’ve communicated to the public and to you.
They’re on our website, they’re in our press releases over the last
year and a half, indicating--in fact, going way back before then,
about the risks that Americans face when they buy these drugs on
the Internet--
   Senator VITTER. So protecting safety is your top mandate. This
sort of stuff is happening. You have highlighted that. That’s a big
danger. And so, the FDA response is to tell people, "Don’t do it."
That’s basically the solution, the FDA’s solution.
   Dr. LUTTER. That has been the--
   Senator VITTER. How has that strategy been working? How effec-
tively have you reduced the activity of getting drugs from abroad?
What are the statistics there?
   How’s that strategy working?
   Dr. LUTTER. We wish we had statistics on that. We do not. The
best available statistics that we have to date are the ones that we
released in December 2004, and we have no updates since then. It’s
very difficult for us actually to count the volume of drugs coming
in at the border, because we don’t always know what parcels are
containing pharmaceutical products.
   Senator VITTER. And what were those statistics from December
2004?
   Dr. LUTTER. December 2004, we estimated, given the data that
we had, that there were 10 million parcels arriving annually at
international mail facilities, and they contained roughly 25 million
prescriptions.
   Senator VITTER. And was that on the rise, or was-
                                 27

   Dr. LUTTER. That had definitely been rising over--relative to re-
cent years.
   Senator VITTER. OK. You get the sense that, in light of your solu-
tion to the problem, that that trend has been reversed? Do you
think it’s declining right now?
   Dr. LUTTER. The broad perception is that it has declined, but it’s
unclear as to why. The key reason that it may have declined is the
success of Medicare Part D, which provides prescription drug cov-
erage to elderly Americans over 65.
   Senator VITTER. Well, maybe I’m just out of step with the broad
perception. It is not my perception that it has declined. It is my
perception that it’s increased 50-fold, up to the point that you are
talking about, and has continued to grow from that point. I don’t
know at what rate. I don’t know if the pace has slowed. But my
perception is that it is a curve that is going up and up.
   So, I would just suggest that, when the FDA’s top mandate is
safety, when the FDA knows there are problems out there, and
dangers, and your only solution is press releases that say, "Be-
ware," I would propose that it’s patently clear that that is a failed
strategy and that if you take your mandate seriously, you’d better
do something else, like a regulatory regime. What’s your response
to that?
   Dr. LUTTER. Well, the regulatory regimes that we implement are
under the authority of the laws that we’ve been entrusted to ad-
minister. And the key challenge here with respect to the inter-
national mail facilities, it’s virtually impossible. My predecessor
testified it would take an army to actually identify what are the
problems--what parcels at the border contain pharmaceutical prod-
ucts and what they are, given the procedures and the due process
that we’re asked to follow. We cannot stop these at the border with
the resources that we have. And the key reason for that is essen-
tially the impossibility of identifying what each parcel contains,
and then examining them to see what they may contain before
making decisions on what to do with them.
   Senator VITTER. Well, I would just end by saying I agree with
you, it’s impossible to set up that system to stop parcels at the bor-
der. What is possible is to regulate the sources that are allowed to
come into the country to advertise those to the American people,
so the American people have confidence in those sources, and use
those sources. That’s the sort of regulatory regime I’m talking
about, which, of course, the FDA, right now, has full authority to
implement.
   Thanks. I have no further questions.
   Senator DORGAN. Senator Snowe?
   Senator SNOWE. Thank you, Mr. Chairman.
   You were saying that you don’t have the resources. I think the
point of this legislation is that we provide you the resources, and
the funding provided in our bill was estimated by CBO as being
more than adequate to implement this legislation and allow FDA
to do what you would be required to do. So, if you had these re-
sources, would you be able to do what is required in this legisla-
tion?
   Dr. LUTTER. We believe there are a variety of technical issues as-
sociated with the legislation, as I understand it, and we probably
                                  28

should look forward to a different opportunity to offer the technical
assistance that’s been provided. But I think a key question is the
ability to stop the imports at the border, at the international mail
facilities; in particular, the ability to stop them, provided that there
is a implicit message being conveyed through legalization of com-
mercial imports about the safety of foreign products themselves.
And the question is, even if one had a regulatory system that al-
lowed for FDA review of the foreign equivalents to ensure that
those were safe and effective, and we were given adequate re-
sources to ensure that, and then, of course, we’d have to see what-
ever resources--whether these were, in fact, adequate--but, even if
we had that, there’s a question of, how do you actually stop the
problem that Senator Vitter has just alluded to at the border?
   Senator SNOWE. Well, I don’t think there’s anything magical
about it. It’s really having the will to do it. I’m sensing you’re ei-
ther unable or unwilling. If we gave you the resources and gave
you the statutory authority--and that’s what we have outlined in
this legislation, you know, that we import from manufacturers in
more than 40 countries, where you may, on average, inspect a
plant once every 7 years? In our legislation, we require inspections
randomly, but not less than 12 times a year--12 times a year for
wholesalers which import, as well as for those exporting phar-
macies which would directly serve consumers. So, you know, I just
don’t understand why we’re hearing here today, I think, you know,
bureaucratic intransigence about coming up with a way in which
to allow it to happen. And, while you’re talking about American
consumers misled by buying drugs from "bait and switch" and Ca-
nadian websites. Well, FDA could list which ones are legitimate for
consumers. I mean, why isn’t there the can-do spirit? Instead it’s
can’t-do, and we’re seeing everything done to deny consumers ac-
cess to affordable medications. And we are talking about brand
name drugs. You were referring to generics earlier. What we’re
talking about is brand names, frankly, because consumers don’t
have access to affordable brand name medications. So, that’s what
our legislation addresses.
   Can you tell me, in the incidence of counterfeiting, what do you
have for statistics here in the United States? Do you have a rate
of counterfeiting? Because there’s obviously a serious problem with-
in our borders. Do we have a rate of incidence regarding counter-
feiting?
   Dr. LUTTER. Senator, if I could just go back to one--
   Senator SNOWE. Yes.
   Dr. LUWWER.--comment yOU made a moment.-
   Senator SNOWE. Yes.
   Dr. LUTTER.--ago, about why we don’t list legitimate foreign
websites, and that’s really that we have no ability to know which
ones are legitimate, because they can take down their websites,
they can change the names, we don’t have authority to inspect for-
eign pharmacies to see what they’re doing. So, as much as-
   Senator SNOWE. Well, we would give you that, under our legisla-
tion. See, that’s the--
   Dr. LUTTER. We’d be happy to review that legislation in detail
and get back to you on that.
   Senator SNOWE. So--OK.
                                 29

   Senator SNOWE. Well, it is amazing that you weren’t, because
this has been an outstanding issue, frankly, for a decade here. I
mean, this is not a new issue. I think Senator Dorgan introduced
that bill, back in 1999--and in 2000 we saw the MEDS Act passed.
Now we have, you know, run the gamut on establishing the stand-
ards and getting advice from all, you know, corners on this debate,
and perspectives, and getting the very best advice how to go about
certifying it.
   So, on the rate of incidence of counterfeiting within our borders,
do you have any idea what the magnitude is?
   Dr. LUTTER. We had a public meeting as part of a counterfeit
drug task force in February of last year. We were very concerned
about developing an estimate. We asked that of all the attendees
in the public meeting, and we got no reliable estimates of the prev-
alence of counterfeit drugs in the United States. That’s essentially
because it’s extremely difficult even for a trained pharmacist to dis-
tinguish between an authentic and a counterfeit product. We have
opened, last year, 54 new criminal investigations into counter-
feiting in the United States. That’s a significant increase in the
rate of newly opened counterfeit cases relative to about 6 years ago,
around 2000. We’d had several years in a row where we were open-
ing less than ten cases annually. So, in that sense, what we per-
ceive is that there’s increased sophistication, increased networks
establishing counterfeit drugs in the United States, but we have no
estimates on the prevalence. We believe that it’s very low. We be-
lieve that the overwhelming share of all--of finished pharma-
ceutical products sold in the United States are safe and effective,
genuine FDA-approved articles.
   Senator SNOWE. Well, we wrote a letter to the Commissioner of
FDA, back in October, asking for details upon which blanket warn-
ings are issued regarding counterfeit drugs. Do you have any spe-
cific data on seizures of prescription drugs at the border? Do you
have any data so that we know specifically what the basis was for
claims of counterfeiting?
   Dr. LUTTER. Well, I think it depends a little bit on the nature
of the seizure. Some of them are ongoing criminal investigation
cases, so I’m not sure that’s something that we wish to talk about.
In other instances, we have conducted blitzes of intercepting all
products, and partly to motivate the public health messages, that
we think are so important to communicate to the American public
the risks of imported drugs. And, in those instances, we undertake
some analysis of the nature of the products, yes.
   Senator SNOWE. Well, the~first of all, I think that would obvi-
ously be helpful to everybody to know exactly what was the basis
for the seizure, what was the information and data to support it,
what was it all about, because it would be helpful to everybody to
know exactly, you know, what issues were involved, useful to all
of us in this process. But I guess the point here is the need to be
setting up a system. And, you know, I sense that if you have the
resources, and the statutory authority, it could be done. I mean, we
do oversight in over 40 countries, in terms of manufacturing medi-
cations that come in use here in the United States.
   So, what’s the issue, really?
                                 3O

   Dr. LUTTER. The letter accompanying the December 2004 HHS
Task Force Report on Importation was signed by Secretaries
Thompson and Evans of Commerce, and it outlined conditions
under which commercialized drug importation, could in principle,
would have to be satisfied in order for it to be done safely. And
those are available there. I think you’re familiar with several of
them. It’s included that it should be limited to Canada, and it said
that it should be limited only to a set of drugs that was relatively
high volume and where there was reason for there to believe that
there would be significant savings. And it also limited it to prod-
ucts where there are no special handling concerns, such as biologics
or injectables, which are relatively easy to counterfeit, that these
are issues that were outlined there, and that we share as being im-
portant to address in any potential legislation.
   Senator SNOWE. Yet, on the other hand, you know, we can talk
about the European Union being engaged in parallel trading for 30
years without consequence, without incidence. There has been a
truly remarkable track record. There’s no reason why we can’t im-
port, based on the safety standards that have been included in this
legislation and the resources which the bill provides to do it, and
the requirement for numerous inspections on the part of the FDA.
So, I think that, when you consider all of that, it’s a very different
system. We just don’t employ a simple certification, we set which
standards have to be in place, and the resources in which to do it.
And I think that’s the critical difference from other approaches.
  Thank you, Mr. Chairman.
   Senator DORGAN. Thank you.
   Dr. Lutter, because of the confusion here, what I’d like to do is
send you a series of questions about the legislation that I have de-
scribed, and ask for the FDA’s response to those questions, giving
us your evaluation of the safety provisions in the legislation. So, we
will do that--with your willingness to respond to them, we’ll do
that within the next week, get those questions to you.
   Dr. LUTTER. Thank you.
   Senator DORGAN. All right. Thank you for being here, Dr. Lutter.
Thank you for your testimony.
  The second panel today that we will hear from will be Billy Tau-
zin, CEO of PhRMA. Bill Tauzin is a former colleague of ours who
served in the U.S. House for many years. John Vernon is a Pro-
fessor of Finance at the University of Connecticut. He has a Ph.D.
from the City University of London, and a Ph.D. in Health Policy
and Management from the Wharton School of Business, University
of Pennsylvania. Stephen Schondelmeyer is Professor and Head of
the Department of Pharmaceutical Care & Health Systems, Uni-
versity of Minnesota. William Schultz is a Partner at Zuckerman
Spaeder, LLP, previously was Deputy Commissioner for Policy at
the Food and Drug Administration. And, finally, Nelda Barnett, a
Member of the Board of Directors of the AARP.
  We thank the five of you for being with us today. And I--we will
begin with our former colleague, former Congressman Tauzin.
  Mr. TAUZIN. Mr. Chairman, thank you very much.
   Senator DORGAN.--if you will pull that microphone closer to you,
we’d appreciate it--you may proceed.
                                  31

STATEMENT OF HON. W.J. BILLY TAUZIN, PRESIDENT AND
 CEO, PHARMACEUTICAL RESEARCH AND MANUFACTURERS
 OF AMERICA (PHRMA)
   Mr. TAUZIN. Thank you very much, Senator.
   I haven’t had the chance to be on this side of the podium for a
while, so let me first thank you, Senator, for allowing me to come
and visit with you today on this important topic. You’ve pinned it
correctly, it is a matter of life and death. And I want to talk a little
bit about that today.
   I’ve given you an extensive written testimony. I won’t read that,
but I’ll call your attention to parts of it, beginning on page 2, which
tell the story about where we’ve been, so that we can get some idea
about where you and others might want to go, or not go, in the fu-
ture, when it comes to drug safety in our country.
   I was in the Congress in 1987 when Chairman John Dingell exe-
cuted a series of hearings on this important topic. I was then a
Democrat, working with Chairman Dingell on the issue, and we
had some extraordinary hearings. It was prompted by a discovery,
in 1984, that nearly 2 million counterfeits of G.D. Searle’s Ovulen
21 birth control pills had been brought into our country as counter-
feits. And there was a great deal of information developed in that
series of hearings. I call it to your attention. You ought to go back
and read it. It basically describes why the 1988 PDMA was passed,
why Congress, in 1988, decided to prevent the reimportation of
drugs that have left the control of the manufacturer and had gone
out into the marketplace in other countries, and might be part of
the process of reimporting those products into our own country
after they’ve left that chain of control.
   The Commerce Committee, in that series of hearings, concluded,
and I quote, that the--"permitting reimportation of’ U.S.-origin
goods prevents effective control of even routine knowledge of the
true sources of merchandise in a significant number of cases." It
went on to say that, "the reimportation resulted in pharmaceuticals
which had been mislabeled, misbranded, improperly stored, or
shipped." As you know, it’s not just whether the drug contains the
right content, it’s how well it’s been handled, whether it’s been re-
frigerated properly, handled properly, stored properly, labeled prop-
erly. In fact, we concluded that reimportation resulted in those
pharmaceuticals entering the country that had exceeded their expi-
ration dates or were flat-out, bald counterfeits, and that they were
being injected into the national distribution system for ultimate
sale to American consumers.
   The Committee further concluded--and this is very, very impor-
tant, Mr. Chairman--that the very existence of the market for re-
imported goods here provides the perfect cover fbr fbreign counter-
feits, and, as a result of those findings, Chairman Dingell, the Con-
gress, in the House and the Senate, concurred in the adoption, in
1988, of’ the prohibition against reimportation. There was an excep-
tion. The exception was, as you described it today, for the manufac-
turer, the original manufacturer in a foreign country, to be able to
ship into this country. However, in those cases, the manufacturer
controlled the chain of custody, from the plant inspected by the
FDA all the way through the market into the United States. In ef-
fect, we, in 1988, said, "Look, we’re not going to let drugs that have
                                  32

gone out of the chain of custody come back into this country, be-
cause we can’t trust it. Counterfeiting is too serious," in 1988, "for
us to trust that system." We said, "We’re going to put it on the
backs of the pharmaceutical industry to be responsible, from the
manufacturing plant overseas to the consumer in America, for that
chain of custody, and the FDA will manage that inspection and
that safety system." We, in effect, created a closed regulatory sys-
tem to protect American consumers from the dangers of these im-
ports.
   Now, that was 1988. And the simple question I ask you today is,
have things gotten better or worse? Madam Snowe, you asked that
question, just a minute ago, ’~vVhat’s the status? Is it getting better
or worse?" Mr. Vitter, you asked it, "What’s the status in this coun-
try?" I call your attention to two articles, one of which I’ll send over
to the desk, which is an article that was included in Parade maga-
zine in The Washington Post on March 5. What I want to quote
from, a New York Times article that came out on February 20 enti-
tled "In the World of Life-Saving Drugs, a Growing Epidemic of
Deadly Fakes." For a long time in this debate in Congress, the
question has been, show us the bodies, where are the bodies? Well,
the bodies are piling up all over the world. Read the article. Ac-
cording to this article, estimates of deaths now caused by fakes run
from the tens of thousands a year to 200,000 or more. The World
Health Organization has estimated that a full fifth of the 1 million
annual deaths from malaria would be prevented if the medicines,
in fact, were genuine and were taken properly. China is obviously
the biggest problem, the source of most of these counterfeits. The
article goes on to say that the counterfeiters in China are not sell-
ing them to the Chinese. They’re smarter than that. They under-
stand they’d get hauled off to jail if they start killing Chinese citi-
zens with fake drugs. The article goes on to say they don’t want
anybody beating down the door in the middle of the night, dragging
them away, so they make their drugs for sale outside the country.
It goes on to say that not only do the pills look correct, as did the
cardboard boxes and the blister packaging and the foil backing, but
they found 12 versions of tiny holograms added to prevent forgery,
even a secret X-52 logo visible only under ultraviolet light was
present.
   What they’re basically saying is, they can’t tell the counterfeits
from the real products anymore. When they’re out of that chain of
custody, when you permit them into this system, you’re literally al-
lowing an open door for those types of products to come into Amer-
ica.
   The most frightening aspect of what’s going on in the world, Mr.
Chairman, is that these counterfeiters are beginning to make drugs
that appear to work. For example, they’ll contain drugs that appar-
ently fool the patients into thinking the pills are working. The Pa-
rade article tells the real story. It’s not necessarily the toxic chemi-
cals that are found in a counterfeit drug that are killing people. It’s
the fact that they’re getting drugs that don’t contain the active in-
gredients that you’re supposed to have to get people healthy and
to battle disease.
   Now, it’s one thing for your constituents to walk across the bor-
der and to buy a drug if they really want to take that chance in
                                 33

Canada. By the way, I’ve got a letter from Canada saying they will
not, and cannot, be responsible for the safety of drugs imported
from Canada into the United States. That’s our job, over here, to
make sure it’s safe. And it’s one thing for a citizen to voluntarily
walk across the border and buy those drugs; it’s another thing for
me to bring my child to a hospital, in America, where those coun-
terfeit drugs have been brought in and mixed in with the safe sys-
tem we have, and for me not to even know that my child is getting
a drug that is not only doesn’t contain the ingredients necessary to
save his life, but, in some cases, may be diluted, polluted--even
contain pond water, in some cases, we’ve discovered. So, it is a
matter of life or death, Mr. Chairman.
   Now, as I said, some things have changed since 1988. You know,
I’m no longer a Democrat. I became a Republican. I’m no longer in
Congress. I left. Some people say both of those are good things. But
the bad thing is, this is getting worse, not better. And opening the
door to it, to American consumers, who unknowingly will be taking
these fake products in increasing numbers, is the scariest thing I
can think of right now.
   Look at the Parade article. The Parade article talks about
600,000 Lipitor tablets that were discovered, counterfeited, received
by patients like you, taking them, thinking they’re taking the car-
diovascular medicine they need, and taking nothing but cornstarch.
Fake products. Look at it, and you’ll see some numbers, Senator
Snowe and Mr. Vitter, 40 million estimated by the National Asso-
ciation of Boards of Pharmacy in this country--40 million fake pre-
scriptions already in America, getting worse. And we’re only a 1
percent problem, according to them. In the world, it’s becoming a
20-percent problem. In the parallel trade in Europe, it’s growing
rapidly. Three countries in the former Soviet Union are now in the
EU, and the counterfeits in those countries are enormous. In
Borat’s Kazakhstan, for example, our researchers tell us, 50 per-
cent of the drugs there are likely counterfeit. The same is true in
Mexico today.
   Open those borders, given our closed regulatory system, and open
it up to those drugs, that’s what the FDA’s trying to tell you would
be a serious mistake for consumers in America. That’s the life-or-
death decisions we have to make here.
   Let me conclude. When I officially retired from Congress in 2005,
I was already gone. I had left in 2004, when I was diagnosed with
cancer, as you know.
   I didn’t leave to take a job with the pharmaceutical companies
or the Motion Picture Association. I left to go to Johns Hopkins and
M.D. Anderson to battle for my life. And there were some tough
moments. I took the last sacrament and said goodbye to my family
during that process. I got a very generous finding at M.D. Ander-
son, that I had a five percent chance to live. Thanks a lot. But
somehow I survived.
   And in that worst year of cancer, of surgery and treatments and
chemo and radiation, they gave me 3 weeks off. I took one of those
weeks to come to work here in Congress. That’s the one week I
spent working with you in 2004, when I left for cancer treatment.
And I gave one speech to Congress. I’ve got a copy with me today.
That speech I gave was to the Appropriations Committee on the
                                         34

House side. It was a Cassandra warning. I brought it to you. I’ll
give it to you, Mr. Chairman. It was a warning. It was a plea to
Congress to please end the filibuster in the Senate and pass the
energy bill that contained $20 billion for my City of New Orleans,
Mr. Vitter, to save us from what happened. I talked about going
down and seeing the simulation of the storm that was coming. I
talked about the fact that New Orleans was about to drown. And
I begged Congress, in that one appearance in 2004, not to have to
come back one day with a red-faced commission and admit that we
could have stopped it and we didn’t do anything about it before it
happened. I concluded with these words, "Please help me place into
law some system that the Corps and the great people of my state
can collectively work to begin doing something about the 35 square
miles of wetlands. That’s the only--that the critical land mass--
that’s the barrier between us--life and death. That’s the barrier be-
tween us and the storms that churn in the Gulf that are about to
destroy not only the cities and the communities, but the lives of the
people I represent." That was the one speech I gave in 2004. No-
body listened.
   I’m going to ask you, please, Mr. Chairman, as one who’s just
gone through it, who’s had to count on a medicine to save my life,
whatever you do on this issue, take seriously the admonitions of
Donna Shalala, take seriously the admonitions of Tommy Thomp-
son, take seriously the admonitions of the current Secretary, when
they tell you that they cannot--they cannot, today, stop this flood
of imports that is only a one percent problem in America today,
that’s a 20 percent problem in the world.
   Senator DORGAN. Mr. Tauzin--
  Mr. TAUZIN. It is a matter of life or death. Don’t accept responsi-
bility for the consequences of opening that door wide open to all of
these fakes.
   Senator DORGAN. Mr. Tauzin--
  Mr. TAUZIN. Thank you, Mr. Chairman.
   Senator DORGAN.--thank you very much.
   [The prepared statement of Mr. Tauzin follows:]

     PREPARED STATEMENT OF HON. W.J. BILLY TAUZIN, PRESIDENT AND CEO,
     PHARMACEUTICAL RESEARCH AND MANUFACTURERS OF AMERICA (PHRMA)

  Mr. Chairman, Senator DeMint, and Members of the Subcommittee:
  Thank you for the invitation to participate in today’s hearing on pharmaceutical
importation. My name is Billy Tauzin and I am the President and Chief Executive
Officer of the Pharmaceutical Research and Manufacturers of America (PhRMA).
PhRMA is the Nation’s leading trade association representing research-based phar-
maceutical and biotechnology companies that are devoted to inventing new, life-sav-
ing medicines that help achieve longer, healthier, more productive lives.
  Much has changed since the debate over legalizing importation began nearly a
decade ago. Unlike the situation in 2000, millions of seniors who lacked prescription
drug insurance and were paying for their medicines out-of-pocket now have com-
prehensive prescription drug insurance through Medicare Part D. Today, we know
much more than we did in 2000 about the growing problem of counterfeiting and
the seriousness of the problem. Moreover, we have evidence that foreign govern-
ments are not willing or interested in taking responsibility for assuring the safety
of drugs imported into the U.S.
  My testimony today begins by reviewing current law governing drug safety and
importation. This portion of my testimony also explains that importation would ef-
fectively circumvent the other drug safety provisions carefully constructed over the
course of nearly a century. My testimony then focuses on five main points: (1) Im-
portation opens our borders to drugs from anywhere in the world and there is no
                                          35

plausible way of limiting importation to Canada or Western Europe; (2) Saf0ty test-
ing, inspections, chain of’ custody requirements and other attempts to "guarantee"
safety provide no assurances that imported drugs will be safe; (3) Projections of po-
tential cost-savings f~om importation are very small and the largest beneficiaries
are arbitrageurs; (4) Importation is not f}ee trade, it is price controls which lead to
delays and denials in patients’ access to medicines; and (5) There are better, saf0r
alternatives for patients to access needed medicines, including the Partnership for
Prescription Assistance (PPA) and Medicare Part D fbr seniors and the disabled.
Overview of Current Law Related to Importation
   Over the years, a number of bills have been proposed that would legalize the com-
mercial and personal importation of unapproved prescription drugs from foreign
countries. It is my belief that opening our closed system in this way would cir-
cumvent a system that was carefhlly constructed and developed over the years to
protect the health and safety of the American public.
   The regulatory system that governs development, approval, and marketing of new
drugs in the United States is the most complex and comprehensive in the world.
To ensure that Americans have the saf0st drug supply in the world, it has become
increasingly comprehensive and more robust over time. As t’ar back as 1938, the
Federal Food, Drug, and Cosmetic Act (FDCA)1--which remains in place today--
prohibited the marketing of any drug not shown to be "safe for use under the condi-
tions prescribed, recommended, or suggested" in its labeling.2 In 1962, the Food and
Drug Administration (FDA) obtained explicit authority to demand proof that a drug
is effective and to prescribe the tests that a manufacturer must perform before its
product can be approved for marketing,a Since that time, several amendments have
expanded, strengthened, and refined the regulatory scheme.4 These include the Pre-
scription Drug Marketing Act of’ 1987 (PDMA), under which Congress, fbllowing an
investigation of incidents of counterfeit drugs reaching American consumers, closed
the U.S. prescription drug supply to products that have circulated overseas, beyond
the jurisdiction of’ FDA and outside the control of the manufacturer.
   As a consequence of this comprehensive framework, FDA currently regulates vir-
tually every stage in the lifo of a prescription medicine sold in the U.S., f~om pre-
clinical testing in animals and human clinical trials before the medicine can be mar-
keted, to manufacturing, labeling, packaging, and advertising when the drug is mar-
keted, to monitoring actual experience with the drug after its sale to consumers. In
particular, the FDCA prohibits the introduction into interstate commerce of" any
"new drug" (which covers virtually every prescription drug) that is not the subject
of’ a FDA-approved new drug application (NDA) or abbreviated new drug application
(ANDA).s
   Importation of a prescription medicine constitutes introduction of that medicine
into interstate commerce and thus is subject to the FDA approval requirement.6 If
a company that holds an approval for a drug manufactures a version of that drug
product in a plant that is not listed in the relevant NDA or ANDA or fails to manu-
facture according to specifications in the approved application, FDA considers that
version an unapproved drug, and it cannot be imported or otherwise introduced into
interstate commerce.7 Foreign versions of drugs that are approved in the United
States often are manufhctured by companies that do not hold an approved NDA or
ANDA. Even if the fbreign version is made by a company with a U.S. approval, the
foreign version often does not comply with the terms of the approved NDA or ANDA
and thus is unapproved. That is because the U.S. has some of the toughest drug
approval requirements in the world. For these reasons, the importation of a drug
purchased in a foreign country will usually violate the statutory requirement for
FDA approval--requirements that have been established to protect consumers and
that no one would advocate repealing. Yet permitting importation of drugs not meet-
ing these standards would have the same effect as repealing current consumer pro-
tections, since these unapproved drugs would be mixed into the U.S. drug supply.
   There are occasions where some drugs that are available overseas are manufac-
tured in the United States and then exported. But in those instances, the FDCA
prohibits the importation (or "reimportation") of these drugs, even if they are manu-
factured in thll compliance with the approved NDA.s Congress added this prohibi-
tion on reimportation to the law in the PDMA, following a series of hearings that
documented adulterated and counterf0it drugs entering the U.S. In 1984, tor in-
stance, nearly two million counterf0its of G.D. Searle’s Ovulen 21 birth control pills
were found to have been shipped to Miami and New York from Panama. Based on
a robust record and exhaustive investigation, the U.S. House of Representatives
Committee on Energy and Commerce concluded that permitting reimportation of
U.S.-origin goods "prevents effective control or even routine knowledge of the true
sources of merchandise in a significant number of cases." 9 The Committee fiarther
                                         36

found that reimportation resulted in "pharmaceuticals which have been mislabeled,
misbranded, improperly stored or shipped, have exceeded their expiration dates, or
are bald counterfeits, are injected into the national distribution system for ultimate
sale to consumers." lO
   The Committee also concluded that "the very existence of the market for re-
imported goods provides the perfect cover for foreign counterfeits." 11 As a result of
these findings and the conclusion that reimportation posed a grave risk to con-
sumers, Congress prohibited the reimportation of approved drugs that have left the
United States.12
   There is an exception for the original manufacturer, who is an integral part of
this closed regulatory system and subject to FDA authority and oversight at all
timesfl3 However, in such instances, the manufacturer’s own importation of drugs
that have never been outside its control is comparable to shipments between its
manufacturing plants and warehouses within the United States. It is entirely dif-
ferent from the importation of drugs that have been placed into the wholesale and
retail distribution systems of foreign countries, where they are no longer subject to
FDA jurisdiction.
   Notably, FDA has a very limited exception to the statutory prohibition on impor-
tation of unapproved drugs which it developed in the early 1990s when it announced
a policy of "enforcement discretion" with respect to personal importation of certain
unapproved drugs.14 Under this policy, FDA personnel may permit the importation
of a drug if: (1) it is clearly intended for personal use; (2) the intended use of the
drug is clearly identified; (3) the drug is intended for treatment of a serious condi-
tion for which satisfactory treatment is not available in the U.S.; (4) the drug is not
known to present a significant health risk; and (5) the drug is not approved in the
U.S. FDA officials will presume commercial use, rather than personal use, if the
supply exceeds what one person might take in three months. FDA guidelines direct
agency personnel to look for either: (a) the inclusion of the name and address of a
doctor licensed in the U.S. and responsible for the patient’s treatment with the prod-
uct, or (b) evidence that the product is intended for the continuation of treatment
begun in the foreign country. However, the personal use policy does not apply to
the importation of unapproved foreign versions of drugs available in the United
States, or to reimportation of drugs in violation of the PDMA. Rather, it applies only
to the personal importation of drugs for which there is no approved U.S. source.
This kind of importation remains technically illegal. The policy represents a limited
exercise of enforcement discretion in the interest of individual patient treatment.15
   In 2000, Congress authorized an additional exception to the prohibition on re-
importation. The Medicine Equity and Drug Safety Act (MEDS Act) added a new
section 804 to the FDCA under which pharmacists and wholesalers would be per-
mitted to import drugs from a list of designated countries, including Canada and
the countries of the European Union.16 During the debate on the MEDS Act, how-
ever, concerns were voiced that section 804 would be ineffective (at reducing con-
sumer prices) and unsafe (by allowing the influx of counterfeit and adulterated
products). Congress responded to these concerns in part by delaying implementation
until the Secretary of HHS could "demonstrate" that the law would pose no addi-
tional risk to public health and safety and that it would result in a significant re-
duction in the cost of covered products. Secretary Donna Shalala concluded on De-
cember 26, 2000, that it was "impossible . . . to demonstrate that [importation] is
safe and cost effective." 17 Similarly, Secretary Tommy Thompson, citing an analysis
by FDA on the safety issues and an analysis by his planning office on the cost
issues, decided not to "sacrifice public safety for uncertain and speculative cost sav-
ings." is
   As part of the Medicare Prescription Drug, Improvement and Modernization Act
of 2003, Congress replaced the MEDS Act with a new section 804. Reimportation
language was included in the drug benefit legislation~espite enactment of a pre-
scription drug benefit for Medicare beneficiaries--primarily because proponents of
importation were working separately from the Medicare conferees to address access
issues. Notably, however, the drug benefit that became available to seniors in 2006
provides much safer and effective ways for Americans to access affordable medi-
cines. Company and state patient assistant programs that can help the under and
un-insured also exist. These options are all safer than the importation of foreign
products.
   This reimportation language in section 804 of the FDCA differs markedly from ex-
isting legislative proposals. The legislation would only permit reimportation from
Canada and it would require reimported drugs to comply with sections 501, 502,
and 505 of the FDCA. In other words the drugs could not be adulterated, mis-
branded, or unapproved new drugs.19 Most importantly, the provisions require that
the Secretary determine importation would be safe and create significant cost sav-
                                          37

ings befbre it can proceed. To date, no Secretary has been able to make such a deter-
mination.
Importation of Medicines into the U.S. That Have Been Outside the
     Jurisdiction of the FDAIs Inherently Unsafe
   Importation of medicines into the U.S. that have been outside the jurisdiction of
FDA is inherently unsafe. There is no assurance that an imported drug meets FDA’s
stringent requirements tbr quality, purity, satety, etthctiveness or proper labeling.
As FDA has documented, many of these imported drugs are unapproved, contami-
nated, counterfeit, or have been stored, handled or shipped under substandard con-
ditions.
   The current system has been effective in the U.S. for protecting public health, but
it faces increased threats with the proliferation of Internet pharmacies outside the
U.S. and outside the jurisdiction of FDA. The safety concerns that exist today are
many. A recent example illustrates the potential dangers and reinforces concerns
over proposals to legalize importation. According to FDA, recently patients ordering
drugs online lbr depression and insomnia instead received schizophrenia medication
that caused them to seek emergency medical treatment tbr breathing problems. Side
ettects ranged ti’om muscle spasms to ditticulty breathing. According to FDA, while
none of the eases resulted in death, in at least three cases, patients required a trip
to the emergency room.2° Legislation that would legalize the importation of medi-
cines would place significant, additional burdens on our current system and will in-
crease safety concerns that exist today.
   Proponents of importation believe that with certain modifications--such as end
product testing, chain of custody provisions, requiring the use of anti-counterfeiting
technology, or limiting importation to Canada--importation can be done safely. The
fact is no modification can guarantee safety that equals the safety of the current
closed system that Congress established in 1987 precisely to protect consumers ti’om
the dangers of importation--dangers that have not abated in the intervening 20
years.
Limitations on Safety Testing
   The safety, quality, and authenticity of pharmaceutical products that are im-
ported into the United States cannot be assured by inspection and/or testing pro-
grams to meet the levels of safety, quality and authenticity achieved in today’s sys-
tem. Although terminal testing (i.e., testing a product after it has been manufac-
tured) may provide some useful information about product quality and safety, such
testing is inherently limited and can never, by itself, guarantee the safety and qual-
ity of products as complex as pharmaceuticals. As the FDA and other experts recog-
nize, the only way to assure the sat~ty and quality of pharmaceutical products is
to strictly control the conditions under which they are manuthetured and distrib-
uted.
cGMP Requirements: Safety and Quali(v Cannot Be "Tested Into" A Product
   FDA’s current Good Manuthcturing Practice (cGMP) regulations are based upon
the fundamental quality assurance principle that quality, safety, and effectiveness
"cannot be inspected or tested into a finished product" but instead "must be de-
signed and built into a product.’’2~ FDA has reiterated this bedrock principle on nu-
merous occasions, most recently in connection with its 2003 initiative to modernize
the cGMP regulations.22
   Consequently, those regulations impose strict controls on all aspects of the manu-
facturing process, including (1) the qualifications and responsibilities of’ employees
and consultants; (2) the design and maintenance of manufhcturing fhcilities; (3) the
design, construction, cleaning and maintenance of manufacturing equipment; (4) the
receipt, storage, testing and acceptance of pharmaceutical raw materials and compo-
nents, including containers and closure systems; (5) the manufacturing process
itselt; including reprocessing procedures; (6) the packaging and labeling of finished
drug products; (7) the storage and distribution of final products; (8) required labora-
tory testing procedures; and (9) recordkeeping requirements.23 Failure to satisfy any
of these cGMP requirements renders the affected drug product "adulterated" and
thus illegal in the United States---even if testing fails to reveal any obvious deft-
ciencies in the product.24
   The cGMP regulations recognize that routine end-product testing is inherently
limited and cannot be relied upon as the sole basis tbr assuring quality and satEty
for a number of reasons. First, many end-product tests have limited sensitivity and
may fail to detect substances, such as impurities or degradants that are present in
a drug product at low levels.2s If these substances are dangerous at low levels or
have an adverse effect on product quality (e.g., accelerate degradation of active in-
gredient), the end-stage testing will tail to reveal that the drug product may be un-
                                         38

safe, unstable or ineffective. In essence, such testing would yield an unacceptably
high rate of "false negatives," i.e., finding no quality or safety problems when such
problems actually exist.
   Second, drug products often are extremely complex, and end-product testing does
not reveal all variations that may occur in the product that may impact on safety
and effectiveness. Even seemingly minor changes in manufacturing process or stor-
age conditions may introduce variations in the product, such as new impurities, that
cannot be predicted or easily tested. Oftentimes, these variations can have a signifi-
cant impact on safety and effectiveness. For example, testing might be conducted
to demonstrate that a drug product contains the proper strength of a specific active
ingredient; however, such testing would not detect other variations in the product
caused by manufacturing changes, such as increased pill hardness or contamination
with cleaning chemicals, that could have a significant impact on safety and effec-
tiveness. While dissolution and impurity testing might be added to the battery of
tests conducted on the drug product, such testing still would not detect meaningful
variations in the drug product, such as new or different impurities or changes in
the drug’s stability profile. Because of the complexity of drug products, end-product
testing simply cannot measure all of the possible variations that could affect safety
and effectiveness.
   Because of these significant limitations, FDA does not rely upon terminal testing
alone to assure the safety and quality of drug products. Instead, through application
of the cGMP regulations, FDA seeks to minimize the variability in the manufac-
turing process itself. As FDA recognizes, safety and quality cannot be "inspected or
tested into" a drug product; they must be built into the product through rigorous
approval requirements and strict controls over the conditions under which drugs are
manufactured and distributed.
Limitations of Safety Testing of Imported Drug Products
  These significant limitations on the use of end-product testing to assure safety
and quality are not restricted to the manufacturing context but apply with even
greater force to the importation context as well. Safety, quality, and authenticity
cannot be "inspected or tested into" imported drug products any more than it can
be inspected or tested into domestic drug products. These attributes instead must
be built into imported drugs by strictly controlling the distribution system. The
greatest assurance that drug products are safe, effective, and authentic comes from
maintaining a closed, closely-controlled distribution system.
Testing for Counterfeits
  Counterfeit drug trafficking is one of the primary safety concerns associated with
importation. FDA estimates that counterfeits make up 10 percent of the global
medicines market.26 The latest estimates by the World Health Organization (WHO),
the Organisation for Economic Co-operation and Development (OECD), and the
Pharmaceutical Security Institute (PSI) show that "... 50 percent of illegal Inter-
net sales are counterfeit." According to the WHO, "... the message for now is: do
not take the risk of buying your medicines from unknown sources, such as the Inter-
net. If you must buy from the Internet, ensure that the website is that of a phar-
macy you know and trust."27
  A recent article in the Financial Times reinforces concerns with counterfeit medi-
cines. A report by the International Narcotics Control Board, which monitors com-
pliance with U.N. drug conventions, cited "growing concerns" about the unregulated
market for medicines that is exposing patients to "serious health risks". The report
"expresses concern about the rise in counterfeit drugs . . ." and the health risks of
the Internet medicines market. Financial Times reports that, "The findings mark
the latest escalation in international concern about the mixing of criminal, narcotic
and prescription medicines, and heightened worries about counterfeit drugs." 2s
  According to a February 2005 Business Week report, "The global counterfeit busi-
ness is out of control, targeting everything from computer chips to life-saving medi-
cines." The story reported that, "Chinese police last year conducted raids confis-
cating everything from counterfeit Buick windshields to phony Viagra. In Guam, the
Secret Service uncovered a network selling bogus North Korean-made pharma-
ceuticals, cigarettes and $100 bills." The report also found that Pakistan and Russia
are "huge producers of fake pharmaceuticals." 29
  And, the problem is expected to grow quickly over the next several years. In fact,
a study by the Center for Medicine in the Public Interest estimates that counterfeit
drug sales will reach $75 billion in 2010, a 92 percent increase from 2005.3° Both
the FDA and industry have grappled with this problem for years and have devised
many strategies for combating the problem both domestically and internationally.
Indeed, FDA issued its final report detailing new strategies for keeping counterfeit
                                          39
drug products from entering the U.S. drug supply. Significantly, none of these strat-
egies relies upon end-product testing as the sole, or even a significant, weapon in
the fight against counterfeits, effectively illustrating why such reliance on testing
can not achieve adequate levels of safety in the importation context.
  This is because end-product testing simply is not adequate to identify counterfeit
drugs or prevent them from entering the U.S. drug supply. While random sampling
and inspection might be acceptable in the manufacturing context, it will never be
sufficient to detect counterfeit drugs entering the U.S. from abroad. This is because
"counterfeits can easily be commingled with authentic product, either by the case,
by the bottle, or by the pill..." 31 Consequently, as FDA itself concludes, "[n]o ran-
dom sampling plan will be able to detect and protect against such criminal conduct
since the threat does not depend upon the nature of the reimported product, but
upon the integrity of those handling it." 82
  This would suggest that in order to identify counterfeits, an inspection and testing
program requiring authentication of all drug products offered for importation would
be necessary. Such inspection and testing would be extremely cumbersome and ex-
pensive. Large shipments would need to be removed from shipping containers and
broken down into individual units for inspection. Then each individual unit would
need to be inspected or analyzed separately before being repacked into shipping con-
tainers.
  Yet even if a 100 percent inspection program were feasible from a practical per-
spective (which it is not), it still would not be sufficient to assure the safety and
authenticity of imported drug products. This is because both visual inspection and
product testing have significant practical and scientific limitations.
Visual Inspection
  Visual inspection of drug packaging and labeling is not a viable method for accu-
rately identifying counterfeits. From a practical standpoint, drug packaging and la-
beling-and the overt counterfeit resistant features incorporated therein (e.g., color-
shifting inks, holograms)--are too varied and numerous to provide for the real time
verification of drug products. It simply is not realistic to expect inspectors to be fa-
miliar with the wide variety of overt features used on the thousands of different
drug products likely to be imported. This problem will be exacerbated by the need
to rotate overt features on a regular basis to stay one step ahead of the counter-
feiters.
   Second, packaging and labeling, and even counterfeit resistant technologies, can
themselves be counterfeited, often within 12-18 months. The counterfeiters are be-
coming increasingly sophisticated and are making use of advanced technologies to
duplicate the packaging and labeling of authentic drugs. As a result, counterfeit
products are becoming increasingly difficult to detect, even to trained experts. Given
the sophistication of today’s counterfeiters, visual inspection can no longer be ex-
pected to reliably detect counterfeit products presented for import.
  Finally, visual inspection is of little or no value when a drug product has been
repackaged. Such repackaging removes or destroys the drug’s original packaging
and labeling as well as any counterfeit resistant technologies incorporated by the
manufacturer. In such situations, inspectors conducting a visual inspection would
have little or no basis for determining whether a product is authentic because they
would have no authentic product against which to compare it. This likely will be
a major problem because virtually all drugs that are imported have foreign pack-
aging and labeling and thus would need to be repackaged prior to importation. Re-
packaging is subject to minimal oversight, and it was implicated in a recent counter-
feiting incident, including one that led to the recall of 200,000 bottles of counterfeit
cholesterol-reducing medicine.
Chemical Analysis and Authentication of Covert Features
   Covert features and chemical analysis offer more accurate methods of authen-
ticating drug products, but they have their own limitations. Most significantly, such
methods do not provide real time verification of a drug’s authenticity. Covert fea-
tures and taggants typically require specialized equipment or testing to authenticate
and can and should be authenticated only by the manufacturer. These tests often
cannot be performed onsite or require a manufacturer’s representative to travel to
the site. In addition, tests for taggants may take up to several days to perform in
order to accurately determine whether the drug is counterfeit or not. This may be
problematic if a large amount of drug is of questionable authenticity as it would
have to be withheld from commerce until the testing is completed.
   Chemical analysis of imported drugs has another problem. Since random sampling
methods likely could not be employed (for the reasons discussed above), chemical
analysis would need to be performed on all drug products offered for importation.
                                          40
This not only would be prohibitively expensive but also counterproductive, since
such testing would destroy the very products being tested.
   Further, according to the Department of Health and Human Services’ Task Force
report on importation, issued in December 2004, while a number of new anti-coun-
terfeiting technologies show potential for assuring the safety and authenticity of
prescription medicines, until they are universally adopted they cannot be relied
upon to secure the safety, efficacy, and integrity of the global market. The report
also found that "widespread adoption of authentication technologies, while theoreti-
cally able to secure the U.S. drug supply, is a daunting task that could raise the
cost of imported drugs thereby reducing any expected savings from importation." a:3
Estimates f~om the Congressional Budget Ottice (CBO) suggest a counterf.eit-resist-
ant technology mandate could substantially increase the cost of’ any importation
scheme. The mandate in H.R. 2427 (an importation bill introduced in the 108th
Congress) could "raise the cost of’ prescription drugs by as much as $2 billion in the
first year." CBO found that the cost of such a mandate would be "significant." a4
   Finally, the identities of covert f.eatures and chemical taggants incorporated into
drug products are (for good reason) closely held secrets by manufacturers. In addi-
tion, fbr the many drug products that do not incorporate taggants, there is no simple
laboratory test that can verify authenticity. Consequently, authenticity testing
would either have to be conducted by the manufacturer or would require the disclo-
sure of’ trade secret information by the manufacturer to the laboratory or facility
conducting the test.
Safety Testing
   Safety testing for imported products suffers from many of the same limitations as
authenticity testing and has some additional limitations as well. Visual inspections,
fbr example, would be even less effective at identif~ng safety problems than authen-
ticity problems. This is because most safety problems do not leave overt visual clues.
Accordingly, visual inspection likely would not detect dangerous impurities in a
drug product; stability problems caused by improper storage conditions; or degrada-
tion of the active ingredient. On the contrary, visual inspection is likely to identif~7
only the most obvious safety problems, such as opened or water-damaged drug prod-
ucts.
   Likewise, chemical testing does not provide an adequate assurance of the saf.ety
or quality of imported drug products. As discussed above, end-product testing has
significant limitations because of’ the complexity of many drug products and the lack
of sensitivity of many tests. Just as in the manufacturing context, end-product test-
ing of imported drugs simply cannot measure all of the possible variations that
could affect safety and effectiveness.
   For all of these reasons, the safety, quality, and authenticity of pharmaceutical
products that are imported into the United States cannot be assured by inspection
and/or testing programs but instead must be based on strictly controlling the condi-
tions under which they are manufhctured and distributed. This means maintaining
to the greatest extent possible the closed distribution system in the U.S. that Con-
gress enacted to reduce risks to U.S. consumers.
Chain of Custody Requirement Does Not Guarantee Safety of Imported
     Drugs
   The inclusion of a chain of custody provision, otherwise known as a drug pedigree
requirement, also does not equate to today’s closed system and the level of safety
it provides. In testimony on July 9, 2002, before the Senate Special Committee on
Aging, FDA stated:
    "Because we could not go certit) and look in the other countries, the bill that
    they refuse to implement or decline to implement would have replaced the nor-
    mal quality control system with a testing process with a paper or so-called pedi-
    gree process that attempted to follow the trail of the drugs, but both Secretaries
    [Shalala and Thompson] found that the paper process could be forwarded by
    taking documents and that you really couldn’t adequately test these products,
    either economically or f.easibly." 3s
  It is inappropriate and dangerous to rely solely on chain of custody or pedigree
papers to authenticate an imported medicine. Such documents can be easily forged,
for example. According to the HHS Task Force report on importation, "Paper pedi-
grees, which are in use today, have significant limitations. They are subject to fail-
ures to keep adequate records and can be forged, thus making them an unreliable
means tor documenting the chain of custody." a6
                                         41

Limiting Importation to Canada Does Not Guarantee Safe Importation
   On its face, limiting importation to drugs imported from Canada appears to be
safe. In practice, a drug could be imported from anywhere in the world, as long as
it entered into the U.S. through Canada. There is no effective way to prevent the
transshipment of drugs ti’om Third World countries into Canada and then into the
U.S. The FDA has already warned that if importation from Canada were enaeted
into law, Canada could become a gateway Ibr counterleit drugs.
   First, the Canadian government is on record saying that while it regulates drugs
manufactured tor its citizens, it cannot vouch tbr the satety of medieines that are
then exported to the U.S. According to its then-Assistant Deputy Minister, Health
Canada, "The Government of Canada has never stated that it would be responsible
for the safety and quality of prescription drugs exported from Canada into the
United States, or any other country tbr that matter." a7
   Second, buying medicines from a Canadian website does not guarantee the prod-
uet actually came from Canada or that it is safe and effective. For example, last
August, the FDA issued an advisory to consumers warning them against purchasing
prescription drugs from websites that have orders filled by Mediplan Prescription
Plus Pharmacy or Mediplan Global Health in Manitoba, Canada (pharmacies that
were "certified" by the Canadian International Pharmacy Association), fbllowing re-
ports of counterfeit versions of prescription drug products being sold by these com-
panics to U.S. consumers. Lab analysis of the intercepted products tbund counterfeit
versions of several popular medications, including medicines tor high cholesterol,
gastroesophageal reflux disease (GERD), arthritis-related pain, high blood pressure
and breast cancer.3s
   According to FDA, "In our experience, many drugs obtained from foreign sources
that purport and appear to be the same as U.S.-approved prescription drugs have
been of unknown quality. We cannot provide adequate assurance to the American
public that the drug products delivered to consumers in the United States from for-
eign countries are the same products approved by FDA." 39 A FDA analysis of three
commonly prescribed drugs purchased ti’om a website advertised as Canadian
showed that so-called "Canadian Generics" bought fi’om the website were take, sub-
standard and potentially dangerous. One was a controlled substance. According to
FDA, "This firm shipped drugs that were the wrong strength, including some that
were substantially super-potent and that pose real health risks as a result, drugs
that didn’t dissolve properly, drugs that contained contaminants, and drugs that
should not have been given because of potentially dangerous drug interactions." 4o
   In a series of "blitz exams" FDA discovered that drugs were being imported from
alleged Canadian websites that were in fact from other parts of the world. According
to then-FDA Commissioner, Mark McClellan, "During the import blitz, we have ex-
amples where our examinations revealed that products were manufactured in coun-
tries other than Canada, yet were exported fi’om Canada. For example, at the Dal-
las, Seattle and BufIMo mail facilities, imported drugs were encountered which were
manufactured in Canada, Mexico, Costa Rica, India, Pakistan, New Zealand, Tai-
wan, Thailand, and a host of other countries. However, in some cases, the drugs
that had obviously been manufhctured in other countries were exported f)om Can-
ada." 41
   A more recent FDA investigation reconfirmed the fact that many drugs being or-
dered from so-called Canadian pharmacies are in fact from other parts of the world.
In December 2005, FDA announced the results of an operation in August of that
year to confiscate parcels containing pharmaceuticals from India, Israel, Costa Rica
and Vanuatu--43 percent of which had been ordered from Canadian Internet phar-
macies. Of the drugs being promoted as "Canadian," 85 percent actually came from
27 countries around the globe. Then-acting FDA Commissioner Andrew C. yon
Eschenbach stated, "These results nmke clear there are Internet sites that claim to
be Canadian that in fact are peddling drugs of dubious origin, safety and efficacy." 42
   Recent news reports have fbund that some Canadian pharmacies now acknowl-
edge that they are going to fbreign countries to get their drugs to sell to U.S. con-
sumers. An April 6, 2006, New York Times article reported that the Canadian online
pharmacy industry is selling foreign drugs, instead of Canadian drugs, to American
patients.43 The article states that, "At their peak in 2004, the online pharmacies
employed about 4,000 Canadians. That number has decreased to 3,000 with the
squeeze in profits, company closings and the purchasing and stockpiling of’ supplies
in Europe, Australia and New Zealand." According to Daren Jorgenson, fbunder of’
Winnipeg-based Canadameds.com, "We’re filling 50 percent of our prescriptions
[f)om international pharmacies]." Jorgensen’s website boasts, "Not just f)om Canada
any more! Choose your country and your savings!" 44
   The President and Owner of CanadaRx.net has also confirmed that his medicines
are not coming fi~om only Canada. According to Harvey Organ, "I can get drugs f~om
                                           42
all over the world.’’45 A Bloomberg news article reported that CanaRx Services Inc.,
"has joined other Canadian Internet pharmacies in finding sources of drugs /~em
partners in the U.K., Continental Europe, Israel, Australia and India.’’46 This is
particularly troubling since according to a study by Temple University for Pharma-
ceutical Health Service Search, India is a worldwide leader in the production of
counterfeit drugs with as much as 35 percent of the world’s drug counterfeiting orig-
inating in that country.47
   This is confirmed by data from Industry Canada, which shows significant in-
creases in pharmaceutical imports into Canada in 2006 f~om the previous year. For
example, according to the data, imports of pharmaceutical products into Canada
were up significantly f~om many countries, including, fbr example: Singapore up 165
percent; Argentina up 913 percent; Bulgaria up 255 percent; Jordan up 823 percent;
and Mexico up 284 percent, to name a f~w.4s
Expanding importation beyond Canada presents additional safety concerns
  If importation were to be legalized beyond Canada, further safety concerns exist.
While proponents of importation point to parallel trade 49 in the European Union
(EU) as evidence that importation beyond Canada can be done safely, they often ig-
nore the problems that exist with parallel trade in terms of sat~ty. Specifically, EU
member states have struggled with counterfeit drugs, safety issues arising from im-
proper storage and handling, and safety issues arising out of repackaging and re-
handling.
Parallel Trade and Introduction of Counterfeit Drug~
   First, parallel trade in Europe has facilitated the introduction of’ counterfeit medi-
cines in the destination countries. For example, in January 2005, the Council of Eu-
rope (CoE) released a report on counterfeit medicines in the EU. According to the
CoE report, "Based on the results of’ the surveys conducted by the CoE, the counter-
feit medicine problem is not insignificant in Western Europe and estimates provided
by several respondents indicate that the problem is not likely going away in the
foreseeable future. It affects all countries of the world. It is no longer safe to assume
that the problem does not exist to any real extent in Western Europe and thus can
safely be ignored by authorities in the latter. Although it can be assumed that West-
ern Europe is relatively less affected by the counterfeit medicine problem than East-
ern Europe, it has to be borne in mind that counterfeit medicines probably regularly
transit through and exit Western Europe." 5o If importation were legalized, these
counterfeit medicines could then make their way into the U.S.
   The CoE report feund that parallel trade in the EU provides fbr the inadvertent
entry of counterfeit drugs. According to the report, "The existence of a significant
level of parallel trade in the EU, in the absence of adequate controls on repackaging
and relabeling, provides an opportunity for the inadvertent entry of counterfeit
medicines into the market .... Furthermore, parallel trade means that any coun-
terfeit product within the legitimate distribution chain in one MS [Member State]
can easily contaminate other MSs." 51
   European health officials have discovered counterfeit versions of a cholesterol-low-
ering medicine in the supply chains of the U.K. and Netherlands. A parallel trader
illegally purchased the counterfeits from outside Europe and sold it to a large
wholesaler within the U.K. Dutch health authorities also fbund counterfeit choles-
teroMowering medicines in their own country’s pharmacies.52
   At a meeting of the WHO’s International Medical Products Anti-CounterfMting
Taskforce in 2006, the European Commission announced that in the past years, it
had witnessed 27 cases of counterfeit drugs in the legitimate supply chain. In addi-
tion, the EC saw another 170 cases through the Internet and what it calls the "ille-
gal" supply chain9
   According to an investigation into the links between organized crime, terrorism
and counterfeit medicines conducted fbr the Stockholm Network by a former detec-
tive superintendent, "There is no effective method within the U.K.---or to a greater
or lesser extent across Europe--of identifying counterfeited pharmaceuticals before
they are dispensed." The report also found that the "rapid, legal growth in the
movement of medicines around the world via parallel trade in Europe and re-impor-
tation into the United States provides more opportunities fbr counterfeit and sub-
standard medicines to enter the legitimate distribution chain." ~4 A study by Patricia
Danzon, a health care economist from the Wharton School, University of Pennsyl-
vania, found, "Although parallel importers are required to obtain a license, chemical
testing for equivalence is not performed, and instances of counterfeit products have
occurred." 55
                                         43

Importation from any EU Country Would Open the U.S. to Drugs from Every EU
     Country
   Because of the free flow of goods between members of the EU, any legislation that
permits the importation of pharmaceuticals from any country in the EU is essen-
tially permitting the entry of drugs from every country in the EU it simply is not
possible to prevent importation that includes any EU country from including every
one of the EU countries. This would include, for example, a number of Eastern Eu-
ropean countries with either known counterfeiting problems or neighbors with
known counterfeiting problems. Many of these countries do not have pharmaceutical
infrastructures even roughly comparable to ours. The WHO, in their 2006 estimates,
warned that the countries in the former Soviet Union have counterfeit rates up to
20 percent.56 As of 2007, there are three former Soviet Union countries in the 27
member European Union, this number will grow. As the EU expands, the risk of
counterfeits from countries with weaker regulatory systems, such as the Ukraine is
likely.57
EU Countries Not Willing to Police Drugs Exported to the U.S.
  Aside from growing concerns over counterfeit medicines in the EU, there also does
not appear to be a willingness among countries in the EU to implement protections
to ensure the safety of drugs exported to the U.S. if importation were legalized in
the U.S. As part of the HHS Task Force’s investigation into the feasibility of pre-
scription drug importation, it requested comment from foreign health agencies on
their willingness or ability to implement new or additional protections to ensure the
safety of exported or transshipped drugs. However, no comments from foreign health
agencies directly addressed this point. Further, none outlined a specific strategy for
new steps to collaborate with the U.S. Government on the effective oversight of im-
portation. The Task Force report stated, "Foreign governments have little incentive
and limited resources to ensure the safety of drugs exported from their countries,
particularly when those drugs are transshipped or are not intended for import . . .
If foreign health agencies were willing to ensure the safety and effectiveness of
drugs exported from their countries to the U.S., one would expect a greater global
response." 5s
Parallel Trade and Improper Storage of Medicines
   Significant health issues are associated with improper storage of medicines during
transit. Parallel imported goods must pass through the hands of various inter-
national trading organizations, and it is not always possible for regulatory authori-
ties to ensure sufficient physical monitoring and sampling of these products. A
WHO/World Trade Organization (WTO) Workshop paper found, "while parallel im-
porters may themselves be required to comply locally with stringent drug wholesale
regulations, there are many ways to circumvent drug regulations." 59
Parallel Trade and Safety Problems Associated with Repackaging and Re-Labeling
  Parallel trade requires both repackaging and re-labeling, which can introduce a
variety of safety problems. For example, parallel traders often discard the anti-coun-
terfeiting measures that some packaging now incorporates. One member state medi-
cines agency commented on a safety problem with parallel imports, which it attrib-
uted to relabeling. In its report for the years 1998-2002, the German Medicines
Agency (BfArM) states:
    Events worth mentioning in connection with parallel trade:
    2001-2002
    Complaints from consumers and diabetics associations related to reduced activ-
    ity of imported insulin preparations; Results of the investigation: insulin con-
    tent of the checked products, which are about to be administered by means of
    a pen, is in order, but possibly the functionality of the pens is affected by inap-
    propriate relabeling of the vials; In essence products that are centrally approved
    in the EU are involved; Consequence of parallel import approval procedure: di-
    rections for proper labeling.6°
Importation Violates the Entire Approach to Ensuring the Safety of the U.S.
     Pharmaceutical Distribution System
  The cornerstone of the U.S. pharmaceutical distribution system is total control of
the process---from selection of raw materials, design of the manufacturing process,
packaging of a final product, evaluation of storage conditions and careful selection
of the distribution pathway. Importation is at odds with this system, increasing the
chances for substandard, adulterated and counterfeit medicines to enter our system.
                                         44
Clearly, no one would propose relaxing the current system tbr drugs produced under
FDA jurisdiction, yet importation effectively does just that.
  The examples mentioned here, and countless others not mentioned here, illustrate
that legalizing importation opens an avenue for unscrupulous counterfeiters. In
order to continue assuring American patients that the medicines they take are sate
and etthctive, and meet the highest standards, the current system fbr manufacturing
and distribution of pharmaceuticals must be maintained. Only the current system,
with its full battery of quality testing conducted by the manufacturer, coupled with
complete knowledge of’ the domestic distribution process can assure the sMhty Amer-
icans expect.
Evidence Suggests Minimal Cost-Savings from Importation
  While importation is often identified as a way to reduce the cost of medicines for
patients, the evidence suggests otherwise. Savings are not as significant as claimed
for several reasons, including the fact that middlemen--or arbitrageurs--often ben-
efit considerably more than patients and price differentials between the U.S. and
other countries are often exaggerated.
Government Reports Find Cost-Savinos from Importation Minimal
   The HHS Task Force report on prescription drug importation fbund, "Total say-
ings to drug buyers fi’om legalized commercial importation would be one to 2 per-
cent of total drug spending and much less than international price comparisons
might suggest. The savings going directly to individuals would be less than 1 per-
cent of total spending. Most of the savings would likely go to third party payers,
such as insurance companies and HMOs." 61
   Similarly, according to an April 2004 CBO analysis of’ H.R. 2427 (an importation
bill that would have allowed importation from 25 countries), savings would amount
to approximately 1 percent of total projected spending on drugs between 2004 and
2013. Most of these projected savings don’t even materialize for more than half a
decade. Permitting importation only from Canada, according to CBO, would produce
a "negligible reduction in drug spending." 62
State Importation Experiments Have Failed to Show Savings
   Several states and localities that have examined importation have caste addi-
tional doubts on potential savings that may accrue from importation. For example,
the State of Illinois began its I-SaveRx program in October 2004 to allow people to
refill prescriptions using foreign pharmacies. The state worked with pharmacies in
Canada, the UK, Australia and New Zealand and the program was later expanded
to tbur other states. According to the Chicago Tribune, in the first 19 months of the
operation, the program served only 3,689 Illinois residents--and another 1,265 indi-
viduals in four other states, despite a massive promotional campaign by the state
that utilized 521 workers in 28 state agencies at a cost of nearly $1 million.~a
   According to a January 2005 Washington Post article, Montgomery County, Mary-
land’s plans to make Canadian prescription drugs available to employees has "hit
a snag" aider an analysis by the county school system concluded that importation
of prescription drugs fi’om Canada wouldn’t save as much money as hoped and could
be more expensive than domestic sources for drugs. In reaction to the findings, Su-
perintendent Jerry D. Weast, in a confidential memo to the Board of Education (de-
tailed by the Washington Post) wrote, "In many cases, purchasing medications from
Canada would prove to be more costly." ~4
   In November 2003, the Massachusetts Group Insurance Commission, the insur-
ance administrator tbr state employees and retirees, examined importation fiom a
state perspective and found, "the potential savings [of importation] would not be
worth the liability risks and the disruption of existing insurance contracts." e5
European Experience with Parallel Trade Demonstrates Profits to Middlemen, Not
     Savings to Patients
   The European experience with parallel trade has demonstrated that the practice
financially benefits middlemen rather than patients. According to a study by the
London School of Economics (LSE) and Political Science, profits from parallel im-
ports accrue mostly to the benefit of the third party companies that buy and resell
the medicines, not to patients. Specifically, the LSE study found that, "Although the
overall number of’ parallel imports is continuing to increase, healthcare stakeholders
are realizing few of the expected savings . . . profits from parallel imports accrue
mostly to the benefit of the third-party companies that buy and resell these medi-
cines." The study tbund savings to insurance organizations ranged f~’om .3 percent
to 2 percent, while parallel trader mark-ups ranged fYom 12 percent to 54 percent.66
                                         45
Prescription Drug Price Comparisons Between the U.S. and Other Countries are
     Often Deeply Flawed and Exaggerated
   Supporters of importation often point to retail prices in the U.S. and compare
those prices to government controlled prices in Canada and various other countries
as evidence that importation will provide a means to lower prices for U.S. con-
sumers. As with all products, prices vary from country to country for a host of rea-
sons including income differences and exchange rates. For pharmaceuticals, govern-
ment-imposed reimbursement and price controls in other developed countries are
another factor generating cross-national price differences. While the price paid for
a given medication may be cheaper in a foreign country than it is in the U.S., it
is not always the case and such comparisons are flawed for a number of reasons.
   Before addressing these flaws, I note that the current debate sometimes seems
to incorrectly assume that medicines are the only product for which prices vary
internationally, and that this suggests manufacturers somehow engage in inappro-
priate practices. In fact, prices for computers, food, cars and other consumer goods
in the U.S. are not priced the same as they are in Italy, Canada, France, or any
other country. This has been graphically illustrated in the new car market. An arti-
cle published in the Associated Press, "Auto Industry Attacks Canadian ’Gray Mar-
ket’ Discounts," illustrates this point. The article notes that, "Savings from the
cross-border trade can be substantial. For example, a loaded Dodge Caravan costs
$31,000 in the U.S., but just $21,000 in U.S. dollars in Canada, said David Pierce,
owner of Pierce’s Superstores in Great Falls, Mont." Mr. Pierce went on further to
say, "[T]hat even his wholesale cost is $6,500 more than is charged a retail customer
in Canada . . . even when he’s charged a customer $2,000 for an aftermarket war-
ranty, the Caravan he has bought from Canadian exporters will cost $8,000 less
than the same model meant for American showrooms." 67
   Most price comparisons also ignore the fact that pricing differentials on other
health care services vary more from country to country than do pricing differentials
for medicines. According to a study by Patricia M. Danzon and Michael F.
Furukawa that compared average price levels for pharmaceuticals in eight coun-
tries-Canada, Chile, France, Germany, Italy, Japan, Mexico and the U.K.--relative
to the U.S., U.S.-foreign price differentials are roughly in line with income and
smaller for drugs than for other medical services.6s In fact, when looking just at
health care, drugs account for only about 7 percent of the lower per capita spending
in Canada than the U.S., while other health care services account for about 93 per-
cent of the lower health care costs paid by Canadians.s9
   Further, only a small minority of consumers in the U.S. pay the "retail" price for
prescription drugs. The overwhelming majority pay substantially discounted prices
through pharmacy benefit managers (PBMs) and health plans, many of which nego-
tiate on behalf of tens of millions of patients and are part of the way that U.S. im-
poses market-based cost containment in contrast to the government price controls
imposed in parts of Europe and Canada. As mentioned above, for Medicare bene-
ficiaries, passage of the Medicare prescription drug benefit has increased the num-
ber of Medicare beneficiaries with comprehensive prescription drug coverage from
24.3 million (or 59 percent) in 2005 to 39 million (or 90 percent) today. This cov-
erage has amounted to average savings of $1,200 per beneficiary. According to a
January 2006 investigation by AAP, Medicare drug plans that cover all of a bene-
ficiary’s drugs can cost less than buying the same drugs across the border. The
AARP calculation, which took into account premiums, deductibles, and copayments,
was based on real combinations of drugs taken by beneficiaries living in different
parts of the country, as well as the cost of six commonly used brand name drugs7°
   Like Medicare beneficiaries, insured Americans enjoy significant discounts on the
medicines they purchase as a result of large, powerful purchasers (often rep-
resenting tens of millions of Americans) such as pharmacy benefit managers (PBMs)
and managed care organizations. A PBM "can negotiate discounts at both ends of
the pricing chain: from the manufacturer and from the retail pharmacy."71 A study
in Health Affairs found "to the extent ’list’ prices fail to report the impact of dis-
counts and rebates in the United States, alleged price advantages in Canada are
overestimated. It is likely that only Americans who find themselves without pre-
scription drug coverage are charged prices that exceed Canadian prices." 72
   Even those consumers who buy at retail can save considerably depending on
where they buy their drugs in the U.S. For example, according to the New York City
Council’s Investigations Committee Chair Eric Gioia, "At a time when Americans
are flocking to Canada for cheap prescription drugs, New Yorkers could be saving
more than 50 percent on their prescription drug purchases just by traveling to a
different borough." An investigation conducted by Council Member Gioia’s com-
mittee staff found that by traveling to a pharmacy perhaps only a few blocks away
from where they usually shop, consumers could save up to $80 on a single prescrip-
                                          46
tion." w Similar studies have been done in other parts of the country and have re-
suited in similar findings.TM
   Finally, generics now make up about 60 percent of all prescriptions in the U.S.,
a much higher percentage that in most developed countries. Generic medicines are
often priced at significant discounts in the U.S. compared to Canada and represent
a viable option fbr patients looking to lower their health care costs. FDA conducted
an analysis of" prices actually charged on customer invoices fbr a sample of’ the de-
rained fbreign generic medications encountered in the shipments. FDA converted
the price paid to U.S. dollars and checked the prices at four U.S. pharmacies. In
evely instance, a U.S. pharmacy price for the FDA-approved generic drug was less
than what consumers had paid for the foreign generic drug ordered from Kohler’s
Drugstore in Canada.75 In light of the heavy use of generics in the U.S., price com-
parisons that fbcus on only a few brand drugs while excluding generics also exag-
gerate cost differences experienced by consumers.
Importation Is Not Free Trade, it Is the Importation of Foreign Price
     Controls
   Some who support importation have argued that importing prescription drugs
t}om other countries is a means to utilize the f)ee market to bring lower cost medi-
cines to American consumers. Apart from the likelihood that for the reasons speci-
fied above importation will not achieve the cost reductions claimed by its pro-
ponents, this argument also ignores the fact importation would promote trade in
medicines that are subject to government price controls--the antithesis of f}ee trade.
Economists and trade experts have argued that importation is not a fi’ee market
principle, but rather is a mechanism to "import" a foreign government’s price control
regime. For example, according to John E. Calt~e, American Enterprise Institute
(AEI), "Congress should dismiss all possibility of these scenarios by rejecting the
drug importation legislation. It should not fall into the trap of thinking that as long
as controls over U.S. prices were introduced by the government of a fbreign country
we would still have a fl’ee market. We wouldn’t have a fl’ee market, and we wouldn’t
get the benefits of one." 76
   Commentary in The Wall Street Journal explained, "In eft~ct, re-importation of
drugs would import something else to the U.S.: price controls, where the lack of
such practices is the oxygen that allows pharmaceutical research to thrive. Drug-
price controls are pernicious. While controls on oil and other products tend to be
short-lived, as voters eventually object to the resulting shortages, the eft~cts of’ drug
regulations are more difficult to observe since they mainly affect medicines that
haven’t been invented yet." 77
   The lack of a fl’ee market in Europe has led to a decline in the European pharma-
ceutical market and an exodus of the pharmaceutical industry from Europe to the
U.S. The exodus t}om Europe results in part t}om the more hospitable business cli-
mate in the U.S.--fbr example, the science and technology base in the U.S. and the
opportunity for public-private research partnerships--the European pharmaceutical
industry and the European Commission, however, concluded that the exodus results
primarily flom the price control policies and cost-containment measures that lead
to a lack of competition in the European market. The European Federation of Phar-
maceutical Industries and Associations (EFPIA) has explained that the "European
pharmaceutical industry has lost its competitiveness because there is a problem of
price--and innovation is not compensated." 7s EFPIA adds, "Europe lacks a climate
which fhvours and rewards innovation .... Compared to the U.S., Europe is seen
as a less attractive R&D investment location in terms of market size and incentives
for the creation of new biotech companies." 79
   According to a report by the U.S. Department of Commerce, price controls main-
tained by OECD countries reduce the amount of global pharmaceutical R&D below
what it would otherwise be under market conditions similar to those in the U.S. The
study estimates that this reduction falls in the range of $5 billion to $8 billion annu-
ally, once prices were fhlly adjusted. Based on an estimated cost of developing a new
drug, an increase in R&D of $5 billion to $8 billion could lead to three or four new
molecular entities annually once markets thlly adjust,s°
   By using simulation experiments under multiple price control scenarios, John A.
Vernon, an economist at the University of Connecticut, estimated that the pharma-
ceutical industry’s output of new medicines under price controls would significantly
decline. Regulation of pharmaceutical prices in the U.S., similar to what is done in
Europe, could have a "precipitous effect on pharmaceutical innovation in the long
run." sl Importation of prescription drugs could also have significant implications fbr
U.S. intellectual property rights for prescription drugs, potentially upsetting the
careful balance between encouragement of innovation and ensuring patient access
to new medical discoveries.
                                          47

Price Controls Often Lead to Delays and Denials in Access to New Medicines
   As nearly all would agree, new medications are a critical element of quality health
care. Yet many patients in countries that employ cost-containments measures, such
as price controls, often wait years before gaining access to breakthrough drugs. Ac-
cording to the Department of Commerce report, "Such controls can also delay or re-
duce the availability of some innovative medicines in foreign countries, with the ef-
fect of limiting competition and requiring national health systems to forego the ben-
efits of these innovations in reducing health care costs." s2 These restrictions on pa-
tients’ access to medicines through government price controls in not an approach
that would benefit U.S. patients.
   While drug approval is handled in the European Union by a centralized body
called the European Medicines Agency (EMEA), each Member State of the EU has
control over price and reimbursement decisions. In the majority of Member States,
a marketing authorization alone is not sufficient to enable a prescription drug to
actually be sold. The medicine will only appear on the market once the competent
authorities have set a price and/or the medicine has been registered on the positive
list defining the conditions under which it is covered by public health care insurance
for residents of the particular Member State. According to a report by the G10 Medi-
cines Group, "The price negotiating systems and reimbursement structures in a
number of Member states can lead to significant delays."s3
   This was corroborated by a February 2003 report in Business Week, which stated,
"Once a drug is approved by the European Agency for the Evaluation of Medicinal
Products, national governments must debate whether to make the drug available
through their health systems and at what price. The process, which usually involves
negotiations with manufacturers, who are under pressure to extend deep discounts,
can drag on for several years .... As a result of price controls, European consumers
are heading toward second-class citizenship when it comes to access to medicine." s4
   In some markets, patients must wait more than 2 years after marketing approval
before gaining access to a new medicine (if at all).s5 European Union Directive 89/
105 requires that applications to the competent authorities to secure a price or reim-
bursement for new medicines must be decided within 90 days, or 180 days where
it is necessary to agree price before applying for reimbursement,s6 Only 7 countries
presently comply with the requirement for countries to provide decision within 180
days: U.K., Germany, Denmark, Sweden, Ireland, Cyprus and Estonia. Poland has
approved only a handful of new medicines for the past 8 years, and Austria, Bel-
gium, France, Greece, Czech Republic, Italy and Slovenia have delays of over 300
days. Again, this approach, which is inherently part of government price control
schemes, is a poor precedent of policy in the U.S.
   An ongoing analysis by the European Federation of Pharmaceutical Industries
and Associations (EFPIA) indicates that many EU Member states are not meeting
the standard set out in the EU Directive 89/105 as of June 2006. For example, pa-
tients in very few EU countries have access to all new medicines that received mar-
keting authorization from EMEA between January 1, 2002 and December 31, 2005.
In fact, doctors in only 2 of 18 EU countries monitored can prescribe all medicines
approved during this time period to their patients. In the other 16 countries be-
tween 55 percent and 79 percent of EMEA approved medicines are available. The
average waiting time for these medicines becoming available varies widely.87
Government Price Controls and Related Policies Lead to Less Diffusion of New
     Medicines
  A 2002 survey entitled, "Diffusion of Medicines in Europe," found shortfalls in the
diffusion of state-of-the-art medicines between European countries for 20 key dis-
eases. The study noted that the shortfalls in diffusion of new medicines was in large
part the result of European price containment measures. According to the study,
"The most important factors for the diffusion of innovative medicines are policy re-
lated. Some examples are drug pricing policies, insufficient recognition of the (global
and long term) economic effects of innovative medicine, inadequate governmental
planning and last but not least cost containment strategies of every kind." ss
For example:

    Cardiovascular Disease--In Germany, 87 percent of all patients with coronary
    heart disease there was a lack of provision of modern lipid-lowering drugs.
    In Italy, 83 percent of eligible patients did not receive statins.
    Diabetes--In Germany, 30 percent of at least 4 million diabetes patients are not
    treated with drugs at all.
                                         48
    Multiple Sclerosis--In France, "less than 50 percent of patients [with Multiple
    Sclerosis] eligible for treatment with beta interferons actually receive it (only
    10,000 from about 25,000 to 30,000)."
    Schizophrenia--In France it is estimated that there are 4.4 schizophrenia suf-
    t.erers ibr every 1,000 people aged between 31 and 50 years, but only 2.4 people
    for every 1,000 are treated. For the treated patients the level of the use of inno-
    vative second generation drugs continues to be at a very low level.
    Depression---"The European average shows that only 18 percent of patients with
    severe depression received treatment with antidepressants."
    In Germany, of’ the percent of patients treated with antidepressants, "only one
    in three received an up-to-date treatment with modern antidepressants (SSRIs).
    The other 8 percent are treated with older substances with more side elI.ects or
    less eit.ective drugs like herbal preparations."
    In France, "recent studies have shown that 50 to 70 percent of patients with
    symptomatic depression are not treated at all, either with interpersonal or
    behavioural psychotherapies nor with antidepressant medication or a eombina-
    tion of both."
Safe Alternatives in the U.S. for Those That Cannot Afford Their Medicine
   While importation is often hailed as the only solution for individuals who lack
prescription drug coverage and cannot afford their medicines, in fact there are bet-
ter, sat.er ways to ensure that patients have access to attbrdable medicines.
   PhRMA member companies have long ott.ered patient assistance programs to ex-
pand access to medicines/br patients. In 2005, PhRMA joined with public and pri-
vate voluntary organizations to create the Partnership tbr Prescription Assistance
(PPA), which ott.ers a single point of contact to about 475 patient assistance pro-
grams and sources of government assistance. So thr, the PPA has helped more than
3 million patients find programs that provide free or nearly free medications. In
2005, pharmaceutical companies gave away $5 billion in medicines to patients in
need. More than 1,300 partners make up the PPA, including groups such as the
American Academy of Family Physicians, the American Cancer Society, Easter
Seals and the National Association of Chain Drug Stores.
   In addition to the PPA, since January 1, 2006, Medicare beneficiaries have had
access to comprehensive prescription drug insurance. They have a wide range of cov-
erage choices at various price points, including prescription-drug only plans and
"Advantage" plans that also cover hospital and physician services. The new Medi-
care benefit has greatly expanded access to prescription drugs ibr older Americans,
many of whom have substantial medicine needs. First year indications show that
the results are even better than antieipated--ibr seniors and for the health care sys-
tern. For example, according to an Amundsen Group study, average out-of-pocket
costs for beneficiaries who had no drug coverage in 2005 and who have enrolled in
coverage through Medicare Part D have been reduced by half, despite an increase
in the number of medicines used. Further, the percentage of previously uninsured
patients who spend more than $50 out-of pocket per month f.ell fi’om 34 percent in
2005 to 18 percent in 2006.s9
   State PAP programs, Medicaid and SCHIP are also options available to patients
who cannot afford their medicines. Today, there are millions of’ people eligible for,
but not taking advantage of such programs. Helping to ensure patients are enrolled
in such programs, which provide coverage fbr all services, not just medicines, would
be a step toward better care fbr millions of" patients.
   The solutions detailed above provide practical options for many individuals to ac-
cess aitbrdable medicines that will not risk their health and safety.
Conclusion
   Importation schemes are unsafe. At a time when we are struggling to combat
countert.eit drugs and tighten security at our borders, we should be searching tbr
ways to close existing loopholes in the drug distribution chain, not creating new
ones by opening up the borders to foreign imports. While some believe importation
can be done safely, even FDA recognizes that there is no technological "magic bul-
let" or inspection process that can protect against adulterated or counterfeit foreign
drugs. Consequently, implementing importation would jeopardize the safety of mil-
lions of American consumers.
   Importation would not result in cost savings. There is no indication that imple-
menting importation would result in cost savings. The costs of counterfeit-resistant
technologies and industry and government testing and inspections likely would run
billions of dollars each year. If the experience in Europe is any guide, any cost sav-
ings resulting from foreign importation will be captured by the parallel traders rath-
er than passed on to consumers.
                                         49

  Importation is poor public policy¯ Importation of foreign drugs is nothing more
than importation of fbreign price control practices. These have been a disaster fbr
patients in foreign countries, limiting access to new medicines and significantly re-
stricting research and development activities in lbreign countries. American patients
deserve better¯ For individuals who lack prescription drug coverage and cannot af
tbrd their medicines, there are better and sat.er ways to obtain needed medications,
including the Medicare drug benefit, other government programs such as Medicaid,
SCHIP and State PAPs, PPA, and shopping t.er lower prices in safe, legal U.S. phar-
macies.
Endnotes
  1Pub. L. 75-717, 52 Stat 1040 (1938).
    21 U.S.C. § 355(d)(1).
  3Pub. L. 87-781, 76 Stat. 780 (1962), coditied at 21 U.S.C. § 355(d)(5).
  4See, e.g., the Durham-Humphrey Act, Pub. L. 82-215, 65 Stat. 648 (1951) (con-
cerning prescription requirement); the Drug Listing Act of 1972, Pub. L. 92-387, 86
Stat. 559 (1972); the Orphan Drug Act, Pub. L. 97-414, 96 Stat. 2049 (1983) (subse-
quently amended); the Drug Price Competition and Patent Term Restoration Act of
1984, Pub. L. 98-417, 98 Stat. 1585 (1984); the Drug Export Amendments of 1986,
Pub. L. 99-660, 100 Stat. 3743 (1986), the Prescription Drug Marketing Act of 1987,
Pub. L. 100-293, 102 Star. 95 (1988) (subsequently amended); the Generic Drug En-
forcement Act of 1992, Pub. L. 102-282, 106 Stat. 149 (1992); and the Prescription
Drug User Fee Act, Pub. L. 102-571, 106 Stat. 4491 (1992).
  SSee 21 U.S.C. §§331(d), 355(a).
  aSee 21 U.S.C. § 321(b).
  721 U.S.C. §§ 331(d), 355.
  s21 U.S.C. § 381(d).
  9H.R. Rep. 76, 100th Cong¯, 1st Sess. 6-7 (1987).
  1011.
   11 "Dangerous Medicine: The Risk to American Consumers from Prescription Drug
Diversion and Counterfeiting," 99th Cong¯, 2d Sess. 22 (Comm¯ Print 99-2 1986).
   12 The record supporting the PDMA was extensive and unambiguous, and the pro-
hibition on reimportation was not controversial¯ In June 1985, the staff of the Sub-
committee on Oversight and Investigations of the House Committee on Energy and
Commerce published its first report on the drug diversion problem¯ Staff of Sub-
committee on Oversight and Investigations of the House Committee on Energy and
Commerce, 99th Cong¯, Report on Prescription Drug Diversion and the American
Consumer: What You Think You See May Not Be What You Get (Comm¯ Print 99-
R 1985)¯ This report discussed the Ovulen 21 incident and laid the groundwork tbr
the PDMA provision prohibiting reimportation. The subcommittee convened the first
of eight public hearings on drug diversion and counteri.eiting on July 10, 1985. Over
2 years, the committee would hear ti’om state and Federal law entbrcement ofticers,
private investigators, state drug and narcotic agents, Customs officials, FDA offi-
cials, pharmacists, diverters, U.S. attorneys, pharmacy and pharmaceutical trade
associations, pharmaceutical sales representatives, and senior entbrcement officials
from state regulatory agencies¯ Two more Subcommittee reports were released,
"Dangerous Medicine: The Risk to American Consumers from Prescription Drug Di-
version and Counterfeiting;" 99th Cong¯, 2d Sess. (Comm¯ Print 99-2 1986), and
"Uncertain Returns: The Multimillion Dollar Market in Reimported Pharma-
ceuticals," 99th 2nd. Cong¯, Sess. (Comm¯ Print 99-GG 1985)¯ Final legislation
passed in early 1987. As Mr. Waxman pointed out on the day it passed the House,
the PDMA "is a very important public health measure¯ It will provide additional as-
surances to American consumers that drugs they purchase will always be sai.e and
ett.ective .... The bill was developed at%er one of the most extensive investigations
the Energy and Commerce Committee has conducted on a health-related matter¯
  . . [The Subcommittee] discovered that all the eflbrts of the FDA to approve drugs
tbr safety and effectiveness could be tbr naught if the wholesale distribution system
didn’t handle drugs properly or allowed counterfeit drugs to be passed along to con-
sumers." 133 Cong. Rec. 10962 (May 4, 1987)¯ He added, "[t]he bill is not controver-
sial and has enjoyed bipartisan support¯"
   la21 U.S.C. § 381(d).
   14 See FDA Regulatory Procedures Manual, "Coverage of Personal Importations."
   IS FDA has repeatedly expressed concerns about the sat.ety of mail-order personal
imports, and in 2001 the agency recommended that the policy be rescinded. See Let-
ter t~om FDA Acting Principal Deputy Commissioner to Secretary of Health and
Human Services (requesting that HHS Secretary revoke the personal importation
mail policy) (May 24, 2001); see also Examining Prescription Drug Importation: A
Review of a Proposal to Allow Third Parties to Reimport Prescription Drugs, hearing
                                         50
before the Subcommittee on Health of the Committee on Energy and Commerce of
the U.S. House of Representatives, 107th Cong. 2d Sess. 40 (July 25, 2002) ("[W]e
stand by that recommendation and believe that we should work with the Congress
to develop legislation that would indeed give FDA the ability to screen these drugs
and turn them back.") (William K. Hubbard, Senior Associate Commissioner); Con-
tinuing Concerns over Imported Pharmaceuticals, Hearing befbre the Subcommittee
on Oversight and Investigations of’ the Committee on Energy and Commerce of the
U.S. House of’ Representatives, 107th Cong. 1st Sess. 48, 62, 72, 76 (June 7, 2001)
(Hubbard).
   16Pub. L. 106-387, 114 Slat. 1549, 1549A-35 (2000).
   iv Letter fi’om Secretary Donna Shalala to the Hon. William J. Clinton (December
26, 2000).
  is Letter fl’om Secretary Tommy G. Thompson to Senator James Jeffbrds (July 9,
2001).
   1921 U.S.C. § 384(c).
   2o Gregory Lopes, "Patients Get Wrong Drugs Online; Anti-Psychotics Substituted
for Depression, Insomnia Medicine," The Washington Times: February 17, 2007.
   "-161 Fed. Reg. 20104, 20105 (May 3, 1996).
   22 See Draft Guidance for Industry: PAT A Framework for Innovative Pharma-
ceutical Manufacturing and Quality Assurance (August 2003); see also Guideline on
General Principles of Process Validation (May 1987).
   2~ See 21 CFR Part 211.
   2421 U.S.C. § 351(a)(2)(B).
   25 See Guideline on General Principles of Process Validation at 3.
   26See FDA, Counterfeit Drugs Questions and Answers, available at: http://
www.fda.gov / oc / initiatives / counterfeit / qa.
   27World Health Organization, ’avVHO and partners accelerate fight against coun-
terf~it medicines; Up to 50% of’ medicines sold through rogue websites are fake," No-
vember 15, 2006.
   2s "Internet Medicines Market ’Poses Risk to Patients’ Health," Financial Times
Online, March 1, 2007.
   29Business Week, "Fakes!" February 7, 2005.
   ~o 21st Century Health Care Terrorism: The Perils of International Drug Counter-
feiting; Center for Medicine in the Public Interest, September 20, 2005.
   31 Letter dated July 17, 2002, from FDA to the Honorable Thad Cochran.
  321d"

   3aReport on Prescription Drug Importatiou, HHS Task Force on Drug Importation,
U.S. Department of Health and Human Services, December 2004.
   34Congressional Budget Office, "Would Prescription Drug Importation Reduce
U.S. Drug Spending," April 29, 2004.
   35 Statement of’ William K. Hubbard Senior Associate Commissioner, Policy, Plan-
ning and Legislation FDA before the Special Committee on Aging U.S. Senate: July
9, 2002.
   3GReport on Prescription Drug Importation, HHS Task Force on Drug Importation,
U.S. Department of Health and Human Services, December 2004.
   ~v Diane Gorman, Assistant Deputy Minister, Health Canada, Letter to The Wash-
ington Post, May 9, 2003.
   38 FDA News, FDA Warns Consumers Not to Buy or Use Prescription Drugs from
Various Canadian Websites that Apparently Sell Counterfeit Products, P06-123, Au-
gust 20, 2006.
  39Letter fi’om FDA to Robert P. Lombardi, Esq. of The Kullman Firm:
February 12, 2003 http://www.fda.gov/ora/import/kullman.htm.
  4° FDA Test Results of Prescription Drugs from Bogus Canadian Website Shows
All Products are Fake and Substandard, FDA Press Release, P04-65, July 13, 2004.
  41 "Recent FDA/U.S. Customs Import Blitz Exams Continue to Reveal Potentially
Dangerous Illegally Imported Drug Shipments," FDA Press Release, P04-07, Janu-
ary 27, 2004.
  42 FDA News, "FDA Operation Reveals Many Drugs Promoted as ’Canadian’ Prod-
ucts Really Originate From Other Countries," December 16, 2005.
  4a Cliflbrd Krauss, "Kinks in Canada Drug Pipeline," New York Times: April 6,
2006.
  44Leonard Zehr, "Internet Pharmacies Aim Overseas," Globe and Mail:
February 6, 2005.
  45Christopher Rowland, "Drugs from Anywhere; As Importation Networks
Spread, Concerns for Consumer Safety Grow," The Boston Globe: December 16,
2004.
  46 "FDA Seizes Drugs Imported Under States’ Program, Supplier Says,"
Bloomberg: March 9, 2005.
                                          51
   4v"Pharmacists React to CanaRx Exploring Importation of’ Drugs f~’om India,
Bloomberg Article Reveals Canadian Internet Pharmacy is Considering Use of
Drugs From Country Associated with Counterfeits," Yahoo News: March 16, 2005.
   4s Industry Canada, Trade Data Online, Canadian Imports, Pharmaceutical and
Medicine Manufacturing,           2005-2006,  available at: http://strategis.ic.g~:.ca /
scl mrkti / tdst / tdo / tdo.php.
   49 Parallel trade is a legal practice in the EU and involves a supplier who buys
drugs in low-cost member states, often in Southern Europe, and sells them at a dis-
count in countries where prices fbr that product are higher, often in Northern Eu-
rope. The essential purpose of this practice is arbitrage between countries with dif-
ferent prices.
   ’~° Jonathan Harper; MB ChB, BSc (hons), MBA, "Harmonised provisions for legis-
lative and administrative procedures applicable to counterfeit medicines in the
Council of Europe Member States," nuary 2005.
  51!d"
   52 http : / / safemedieines, org / resources / docu ments / Prize rcflwo-pager.pdf.
   sa Dr. Nils Behrndt, Deputy Head of Pharmaceuticals Unity, DG Enterprise and
Industry, "Combat Counterfeit Medicines--Views From a Regional Organisation
(EU)," WHO Conference, Rome 16-18 February 2006, slide 4.
   a4Graham Satchwell, "A Sick Business--Counterfeit Medicines and Organised
Crime," Press Release, November 8, 2004.
   55 p. Danzon, The Economics of Parallel Trade, PharmacoEconomics (1998).
   5sWorld Health Organization, "WHO and Partners Accelerate Fight Against
Counterfeit Medicines; Up to 50 percent of Medicines Sold Through Rogue Web
Sites are Fake," November 15, 2006.
   57 "Parallel Trade in Medicines," Social Market Foundation, May 2004.
   .~s Department of Health and Human Services (HHS) Task Force on Drug Impor-
ration, chaired by Surgeon General Richard H. Carmona, "Report on Prescription
Drug Importation," December 21, 2004.
   59 Guy Woods, Lacuna Research Limited, "Session V Market Segznentation: tech-
niques, actors, and incentives; Governmental Measures: Role of regulatory authori-
ties,"      http:www.wto.org/English/tratopl e/tripsl e/hosbjorl presentationsl e/26
woodsl e.pdf.
   6o BIArM report on the activities fbr the years 1998-2002 on page 39 (see: http://
www.b farm.de / de / DasBfArM /pub l / BfArM1 Bericht l BdO l.pdf. )
   ~* Department of Health and Human Services (HHS) Task Force on Drug Impor-
ration, chaired by Surgeon General Richard H. Carmona, "Report on Drug Importa-
tion," December 21, 2004.
   ~2"Would Prescription Drug Importation Reduce U.S. Drug Spending," Congres-
sional Budget Office, April 29, 2004.
   ~aCrystal Yednak and Rick Pearson, "Audit Slams State Drug Plan: But
Blagojevich Plans Expansion," Chicago Tribune: September 20, 2006.
   64 Tim Craig, "Savings Uncertain in Import Drug Plan," Washington Post: January
14, 2005.
  ~5 Christopher Rowland, "Drug plan isn’t worth the savings: Canada imports seen
bringing liability risks," Boston Globe: November 21, 2003.
  ~SLondon School of Economics and Political Science, "The Economic Impact of
Parallel Trade," November 2003.
  67"Auto Industry Attacks Canadian ’Gray Market’ Discounts," The Associated
Press, May 31, 2002.
  ~8 p. Danzon and M. Furukawa, "Prices and Availability of Pharmaceuticals: Evi-
dence f~om Nine Countries," Health Affairs, Web Exclusive, 29 October 2003.
  ~90ECD Health Data 2003--2nd ed. (Table 9: Total Expenditure on Health, Per
capita US$ PPP, available at: http://www.oecd.org/dataoecd/1/33/2957325.xls.
Table 14: Total expenditure on pharmaceuticals and other medical non-durables,
percent Total expenditure on health, available at: http://www.oecd.org/dataoecd/
12 / 58 / 2957414.xls.)
  7o "The New Math Cheaper than Canada? The Drug Benefit May be the Better
Deal," Accessed on February 1, 2006 at http: / / www.aarp.org / bulletin/Medicare /
new l math.html.
  71 "Report to the President, Prescription Drug Coverage, Spending, Utilization and
Prices," Department of Health and Human Services, April 2000.
  72 S. Morgan, M. Barer and J. Agnew, "Whither Seniors’ Pharmacare: Lessons
f~om (and fbr) Canada," Health Affairs, Vol. 22, No. 3, May/June 2003.
  7a "City Council Reviews Legislation Allowing Consumers to Compare NYC Pre-
scription Drug Costs Online," Press Release, The Council of the City of New York,
Oftice of Communications, October 12, 2004.
                                            52

  74Associated Press Newswires, "Cost of prescription drugs vary statewide," June
24, 2003; Associated Press, "Survey finds price differences in prescription drugs,"
September 25, 2003; "Prescription drug prices vary at area pharmacies," St Louse
Business Journal: May 2003; City Council Reviews Legislation Allowing Consumers
to Compare NYC Prescription Drug Costs Online," Press Release, The Council of the
City of New York, Office of Communications, October 12, 2004; Mary Massingale
"Advocates: Shop around for prescription drugs," The State Journal-Register
(Springfield, IL), June 27, 2003.
  75 U.S./Canadian Price Comparisons, U.S. Food and Drug Administration, October
2004, http : / / w w w.fda.gov / oc / opacom / hottopics / importdrugs / canadrx, html.
  76John E. Calfee, "The High Price of Cheap Drugs," The Weekly Standard: July
21, 2003.
  77James K. Glassman and John R. Lott, Jr., "The Drug World’s Easy Riders,"
Commentary, The Wall Street Journal: July 23, 2003.
  7SEFPIA, "In figures 2004," http://www.efpia.org/Objects/2/Files/infigure
2004Maintrends.pdf.
  791d.

  s°Pharmaceutical Price Controls in OECD Countries, Implications for U.S. Con-
sumers, Pricing, Research and Development, and Innovation, U.S. Department of
Commerce, International Trade Administration, Washington, D.C., December 2004.
  sl John A. Vernon, "Simulating the Impact of Price Regulation on Pharmaceutical
Innovation," Pharm Dev Regul (2003).
  s2pharmaceutical Price Controls in OECD Countries, Implications for U.S. Con-
sumers, Pricing, Research and Development, and Innovation, U.S. Department of
Commerce, International Trade Administration, Washington, D.C., December 2004.
  s~ European Commission, "High Level Group on Innovation and Provision of Medi-
cines, Recommendations for Action," G10 Medicines Report, (Brussels, Belgium: Eu-
ropean Commission, May 7, 2002).
  S4Kerry Capell, "Europe Pays a High Price for Cheap Drugs," Business Week: Feb-
ruary 17, 2003.
  ss"Delays in Market Access," Cambridge Pharma Consultancy (a unit of IMS
Health), December 2002.
  861d.
  sT ,,Patients Waiting to Access Innovative Therapies~The Patients W.A.I.T. Indi-
cator" accessed from http://www.efpia.org/content/Default.asp?PageID=173 on
March 2, 2007.
  ss O. SchSffski, "Diffusion of Medicines in Europe," Prepared for the European
Federation of Pharmaceutical Industries and Associations (EFPIA), September 2002.
  SgThe Amundsen Group, "Medicare Part D: Improving Care for Beneficiaries
Without Drug Coverage," 27 October 2006.


                           The New York Times--February 20, 2007


  IN THE WORLD OF LIFE-SAVING DRUGS, A GROWING EPIDEMIC OF DEADLY FAKES

                                  By Donald G. McNeil, Jr.

  Asia is seeing an "epidemic of counterfeits" of life-saving drugs, experts say, and
the problem is spreading. Malaria medicines have been particularly hard hit; in a
recent sampling in Southeast Asia, 53 percent of the antimalarials bought were
fakes.
  Bogus antibiotics, tuberculosis drugs, AIDS drugs and even meningitis vaccines
have also been found.
  Estimates of the deaths caused by fakes run from tens of thousands a year to
200,000 or more. The World Health Organization has estimated that a fifth of the
one million annual deaths from malaria would be prevented if all medicines for it
were genuine and taken properly.
  "The impact on people’s lives behind these figures is devastating," said Dr. How-
ard A. Zucker, the organization’s chief of health technology and pharmaceuticals.
  Internationally, a prime target of counterfeiters now is artemisinin, the newest
miracle cure for malaria, said Dr. Paul N. Newton of Oxford University’s Center for
Tropical Medicine in Vientiane, Laos.
  His team, which found that more than half the malaria drugs it bought in South-
east Asia were counterfeit, discovered 12 fakes being sold as artesunate pills made
by Guilin Pharma of China.
  A charity working in Myanmar bought 100,000 tablets and discovered that all
were worthless.
                                          53
   "They’re not being produced in somebody’s kitchen," Dr. Newton said. "They’re
produced on an industrial scale."
   China is the source of most of the world’s fake drugs, experts say. In December,
according to Xinhua, the state news agency, the former chief of China’s Food and
Drug Administration and two of his top deputies were arrested on charges of taking
bribes to approve drugs.
   The director, Zheng Xiaoyu, was in office from the agency’s creation in 1998 until
he was dismissed in 2005 after repeated scandals in which medicines and infant for-
mula his agency had approved killed dozens of Chinese, including children.
   "The problem is simply so massive that no amount of enforcement is going to stop
it," said David Fernyhough, a counterfeiting expert at the Hong Kong offices of Hill
& Associates, a risk-management firm hired by Western companies to foil counter-
feiters.
   The distribution networks, he said, "mirror the old heroin networks," flowing to
Thai distributors with financing and money-laundering arranged in Hong Kong. The
penalties are less severe than for heroin.
   Daniel C. K. Chow, an Ohio State University law professor and an expert on Chi-
nese counterfeiting, said he believed that the authorities would pursue counter-
feiters "ruthlessly" for killing Chinese citizens but be more lax about drugs for ex-
port.
   "The counterfeiters aren’t stupid," he said. "They don’t want anyone beating down
the door in the middle of the night and dragging them away, so they make drugs
for sale outside the country."
   A spokesman for the Chinese Embassy in Washington said that he had "no idea"
whether most of the world’s counterfeits came from China, but that Mr. Zheng’s ar-
rest proved China was cracking down. He also said counterfeiters would get the
same punishment no matter whom they hurt.
   Many of the fake artesunate pills found by Dr. Newton’s team were startlingly
accurate in appearance--and much more devious in effect than investigators had
suspected.
   Not only did the pills look correct, as did the cardboard boxes, the blister packing
and the foil backing, but investigators found 12 versions of the tiny hologram added
to prevent forgery.
   In one case, even a secret "X-52" logo visible only under ultraviolet light was
present, though in the wrong spot.
   Another hologram was forged by hand, Dr. Newton said, by someone who obvi-
ously spent hours with a pin and a magnifying glass making tiny dots on a circle
of foil to imitate the shimmer.
   But the most frightening aspect appeared when the pills were tested. Some con-
tained harmless chalk, starch or flour. But the latest, he said, contained drugs ap-
parently chosen to fool patients into thinking the pills were working.
   Some had acetaminophen, which can temporarily lower malarial fevers but does
not kill parasites. Some had chloroquine, an old and now nearly useless anti-
malarial.
   One had a sulfa drug that in allergic people could cause a fatal rash.
   And some had a little real artemisinin--not enough to cure, but enough to
produce a false positive on the common Fast Red dye test for the genuine article.
   Those would not merely fool a laboratory, Dr. Newton noted. They could also fos-
ter drug-resistant parasites, so if patients were lucky enough to get genuine
artemisinin treatment later, they might have already developed an incurable strain
and could die anyway.
   Such resistant strains could spread from person to person by mosquito and ulti-
mately render the drug ineffective, as already happened with chloroquine and
Fansidar, two earlier malaria cures.
   "We make no apology for the use of the term ’manslaughter’ to describe this crimi-
nal lethal trade," Dr. Newton and his co-authors said last year in an article in The
Public Library of Science Medicine. "Indeed, some might call it murder."
   In the United States, finding counterfeit drugs in pharmacies is very rare, "but
we’ve seen a lot from Internet sellers posing as legitimate pharmacies," said Dr.
Ilisa Bernstein, director of pharmacy affairs for the Food and Drug Administration.
   Thus far, few counterfeits of life-saving drugs have been found in the United
States. Most are drugs used or abused for fun, like Viagra, the painkiller Oxycontin
and sleeping pills. Investigators have, however, found fake statins, which could
eventually lead to a heart attack, and fake Tamifiu, which could be fatal in a pan-
demic of lethal flu.
   Fake drugs have a long history; the film noir masterpiece "The Third Man," based
on a real criminal case, involves adulterated penicillin in post-war Vienna.
                                            54
   And in the 1600s, after conquistadors discovered that South American cinchona
bark cured malaria, Europe was flooded with fake bark. "It caused a great loss of
confidence in it as a cure," Dr. Newton said. "We’re seeing history repeat itself."
   The problem with antimalarials is worst in Asia, but is growing rapidly in Africa.
   For example, in September, Nigerian authorities found $25,000 worth of counter-
feit malaria and blood pressure drugs concealed in a shipment of purses from China.
   The temptation for counterfeiters is likely to grow because money to fight malaria
is being poured into the Third World.
   President Bush’s $1.2 billion Malaria Initiative avoids the problem by buying di-
rectly from Western pharmaceutical companies like Novartis, said Dr. Trenton K.
Ruebush II, an adviser to the initiative.
   By contrast, the Global Fund to Fight AIDS, Tuberculosis and Malaria gives
money directly to poor countries to buy their own drugs, and sends auditors to fol-
low up. But 80 percent of the world’s nations, pharmacology experts estimate, lack
drug agencies capable of detecting sophisticated counterfeits.
   "The countries are supposed to purchase from W.H.O.-qualified manufacturers,
but there are places where things can go wrong where we wouldn’t necessarily have
control," said Dr. Bernard Nahlen, the fund’s malariologist. "In some countries,
there is, let’s say, a certain lethargy about paying attention to these issues. You
have to take the government’s word for it, and anybody can pull the wool over any-
body’s eyes."
   The Global Fund, which appointed a new director on Feb. 8, is considering adopt-
ing central purchasing, a spokesman said.
   A global alert system for counterfeit drugs has existed for 16 years, first by fax,
and now on the World Health Organization website, said Dr. Valerio Reggi, chief
of the anticounterfeiting task force created last year by the organization.
   "But it isn’t used very much," he said. "Regulators are human beings, and it’s dif-
ficult to identify a benefit for those who report to it."
   Dr. Reggi said the task force would try to change that by drawing attention to
the problem and getting harsher laws passed. As he pointed out, in many countries,
"counterfeiting a T-shirt means 10 years in jail, but counterfeiting a medicine can
be a misdemeanor."


                             Parade Magazine--February 18, 2007


PRESCRIPTION DRUGS SEEMS SAFE, BUT BEWARE--Is YOUR MEDICINE DANGEROUS TO
                               YOUR HEALTH

                                      By Tom Zoe]lner

   Some call it the most perfect crime in medicine: Buy some empty gelatin capsules,
fill them with worthless powder, print up a phony label and sell them to a drug
wholesaler who has no scruples or just chooses to look the other way. The
unsuspecting consumer who buys the drugs from his corner pharmacy will almost
certainly never discover why he is getting sicker instead of better. This is called
"drug counterfeiting," a business that has expanded in the last 5 years. Phony drugs
already have taken the lives of several Americans, and the perpetrators have
walked off with nearly $35 billion in black market profits.
   Thankfully, the chances are fairly slim that your daily pills could be fakes, but
the problem is worsening as counterfeiters become more savvy. The World Health
Organization estimates that up to 10 percent of the medications sold globally are
actually counterfeit. The number in the United States is much lower--experts peg
it at 1 percents---but the practice is growing as dealers of illicit street drugs like co-
caine and Ecstasy discover there are more profits and less risks in selling phony
tablets of drugs like Ambien, Lipitor and Cipro.
   "We’re seeing a lot more of this than ever before," says John Theriau]t, vice presi-
dent for global security at the pharmaceutical giant Pfizer. The problem has become
serious enough for Pfizer to develop its own private team of 17 former law-enforce-
ment agents to investigate counterfeit drugs. Theriault, an ex-FBI agent, says his
team has come across drug labs in homes, hotel rooms and overseas warehouses.
   Phony pills are put in conventional plastic bottles that sometimes have labels
soaked off from legitimate shipments. One such case in 2003 involved as many as
18 million tablets of bogus Lipitor that had been manufactured in Costa Rica. The
counterfeiters had purchased their ingredients from the Hong Kong office of a Swiss
company and even embossed the fake product with a real-looking Pfizer logo. The
"Lipitor" was then marketed through a drug wholesaler operating in the Midwest
and sold through legitimate pharmacies. The pills reached Pfizer’s attention only
after American customers began to complain about their bitter taste. It’s possible
                                         55
that more than 600,000 people could have received bottles containing the fake
Lipitor tablets.
   But not every counterfeit drug is cooked up in an illicit lab. Some unscrupulous
suppliers have been known to boost their profits by "uplabeling"--for example, pass-
ing off a 10mg dose of a drug as 40mg. Expiration dates may be altered too. Experts
say the vulnerabilities in the supply chain also can be traced to secondary drug
wholesalers, who face pressure to keep costs low and may not be inclined to scruti-
nize the source of their purchase. Where the drug changes hands several times,
that’s where you have the problem, says one industry expert. The bogus drugs go
from a wholesaler’s warehouse to a retail pharmacy and into a consumer’s medicine
cabinet.
   Not surprisingly, the Internet is another common source of counterfeits. Direct-
to-consumer websites offer great deals that are literally too good to be true. "!ou
can find plenty of ’Canadian’ sites that aren’t really Canadian," says Pfizer spokes-
man Bryant Haskins. "They’re decorated with maple leaves, but we’ve tracked them
to Belize, Russia, Vietnam--all over the place."
   The deception often goes further than that. "Overseas counterfeiters are also
known for selling ’generic’ versions of drugs where no generics exist," points out
Joan Todd of Eli Lilly and Company. "The consumer assumes that somebody out
there is regulating this. But anybody can set up a website and sell fake medicine."
In one notorious case, Lilly investigators found a machine used to create bogus
drugs in which a toilet seat had been jerry-rigged into the device. "This obviously
does not adhere to good manufacturing procedure," remarks Todd dryly.
   Last year, the U.S. Food and Drug Administration investigated 53 cases of drug
counterfeiting--up from six just 5 years ago. Though it is difficult to chart how
many people unwittingly ingest counterfeit drugs each year, the injuries and deaths
likely number in the hundreds. Experts say that thousands of Americans doubt-
lessly have been affected without even knowing it.
   Most ersatz-drug fatalities almost certainly have escaped notice, explains
Haskins. Autopsies are not routine for the sick or elderly, and few doctors would
ever suspect that the drugs they prescribed were nothing more than useless filler.
What harms a patient is usually not toxic substances in the phony drug but a lack
of the potentially lifesaving medication they are supposed to be receiving.
   Besides, drug counterfeiters rarely set out to kill their customers--such a move
would invite police attention and run contrary to their economic interests. The logic
is similar to that of a parasite, which seeks not to kill the host but to feed off it
for as long as possible. This is why expensive drugs that treat long-term conditions
such as AIDS are the most likely to be counterfeited. Erectile-dysfunction drugs are
also a prime target because of the big money involved--and the disinclination of
many patients to complain about a lack of results.
   Solving this problem will not be quick or easy. Rep. Mike Rogers (R., Mich.) has
proposed raising the penalties for prescription drug counterfeiters from 3 years in
prison to 20 years, putting the perpetrators on an equal plane with heroin dealers.
The bill he proposed died in committee last session but was reintroduced earlier this
month.
   The Food and Drug Administration also has encouraged drug companies to track
their pills after they leave the factory. GlaxoSmithKline, for example, now inscribes
its pills and packages with invisible text symbols to authenticate its product. But
these markings would be checked only after a counterfeit suspicion arises.
   Tracking is becoming easier, however, with a technology known as Radio Fre-
quency Identification (RFID), an advanced variety of bar code that is now used in
the E-ZPass highway toll system, among other places. This technology would allow
officials to scan entire pallets of drugs instead of checking individual barcodes. Such
a system would make it hard to slip bogus products into the supply chain, because
drugs could be tracked from factory to pharmacy counter. Progress with RFID has
been slow due to the high costs involved. So far, only limited shipments of expensive
drugs like the painkiller Oxycontin contain RFID tags on their labels.
   One thing everyone agrees on: The problem is becoming widespread, and the sup-
ply chain is still vulnerable. Up to 40 million of the prescription bottles handed out
in the U.S. today are filled with substances that aren’t what they claim to be, ac-
cording to the National Association of Boards of Pharmacy.
   "If the system becomes further compromised, it will get to the point where it’s
very difficult to fix," says Carmen Catizone, the association’s executive director.
"Imagine someone going to the emergency room for a heart attack and being given
counterfeit drugs by the hospital staff. This could cripple the whole health-care sys-
tem."
                                         56

How to Protect Yourself
 Here are a few precautions you can take to avoid counterfeit drugs:
  Don’t buy prescription drugs online unless it’s through the website of a legitimate
pharmacy.
  Look closely at your medicine. Note any signs of runny coloring or shoddy logos
on the pills.
  Watch for changes in appearance or taste in the prescriptions you regxllarly take.
  Bring any reliable medication that suddenly begins to have no elliot to your doc-
tor right away.

Learn more about the counter[bit drug problem in America:
  On its website, the U.S. Food and Drug Administration posts the latest warnings
about counterl~it drugs and oll~rs other important consumer inlbrmation, http://
www.[da.gov / oc / initiatives / counterfeit/.
Report a suspicious drug:
  The National Fraud Information Center/Internet Fraud Watch (NFIC/IFW) tells
you step-by-step how to notify authorities if you think a drug you’ve bought is fake.
http: //fraud.org/fakedrugs/.

  Senator DORGAN. I’ve given you a bit more time.
  You’ve chaired these hearings before in the Congress, and-
  Mr. TAUZIN. I apologize.
  Senator DORGAN.--understand we have five witnesses on this
panel, and I want to hear the rest of them. But we appreciate your
testimony.
  William Schultz is a partner in Zuckerman Spaeder. He was pre-
viously the Deputy Commissioner for Policy at the Food and Drug
Administration, which is the position that Dr. Lutter now holds.
  Mr. Schultz, thank you ibr being with us, and you may proceed
with your testimony.
         STATEMENT OF WILLIAM B. SCHULTZ, PARTNER,
                 ZUCKERMAN SPAEDER, LLP
   Mr. SCItULTZ. Thank you, Mr. Chairman and members of the
Committee. I appreciate the opportunity to testit}: on the Pharma-
ceutical Market Access and Drug Safety Act of 2007, S. 242.
   This carefully crafted and comprehensive bill, if enacted, would
significantly improve the safety of drugs used by patients in the
United States today. It would also make safe, affordable drugs
available to many Americans who are, today, using drugs for which
no generics are available, and who can’t attbrd the brand prescrip-
tion drugs that they need.
   One only has to listen to the testimony of Dr. Lutter to under-
stand why this bill would improve the safbty of drugs used in this
country today. As Dr. Lutter has told us, today we are being flood-
ed with counterfeit and otherwise unsafe drugs. We also know that
every year American patients purchase millions of prescriptions by
mail order from Canada. I think Dr. Lutter said the 2004 report
had the number 25 million prescriptions coming across the borders
in that year.
   So, the question before Congress is not whether to allow patients
to import drugs from Canada because, as a country, we already do
that. Instead, I submit that the real question betbre the Committee
is whether S. 242 will make drugs imported from Canada safer.
   There are at least five reasons why American citizens will be sig-
niticantly better off if S. 242 is enacted.
                                 57

   First, the bill will carefully regulate Canadian exporters and U.S.
importers. Even the FDA, at times, has conceded that drugs from
legitimate Canadian pharmacies are safe. They’re probably as safe
as drugs sold in the United States. The problem is that, today,
American consumers have no way of knowing which drugs they
purchase are from legitimate exporters and which ones are not.
Under the bill, the FDA will approve each Canadian exporter, and
the exporters from other countries that the agency designates as
having acceptable drug-approval systems. The bill also directs FDA
to list safe Canadian sources on the Internet so that patients can
know which Canadian exporters are legitimate.
   Second, under the bill, the FDA would regularly inspect foreign
plants that manufacture drugs exported to the United States. Al-
though, as was pointed out before, to date FDA does inspect foreign
facilities that manufacture U.S. drugs, it does not inspect plants
that manufacture Canadian drugs, even if they are imported into
the United States.
  Third, the bill allows U.S. wholesalers and pharmacies to import
drugs from Canada, and this system would allow for even more
complete protection, because it provides for monitoring the chain of
custody from the manufacturer to the wholesaler. A mechanism is
also provided for FDA to examine any differences between the im-
ported drug and the drug sold in the United States.
   Fourth, the bill has an innovative provision that would direct the
Federal Reserve Board to issue regulations to stop credit card pay-
ments to persons illegally exporting the drugs to the United States.
  And, fifth, the bill provides the FDA with the necessary re-
sources. Today, the agency has little or no resources to inspect for-
eign facilities that inspect Canadian drugs--manufacture Canadian
drugs or to monitor imports. The user-fee provision in the bill
would provide those resources.
  Mr. Chairman, today consumers are purchasing millions of dol-
lars of low-cost prescription drugs from Canada. They are also pur-
chasing inferior drugs from Canada and other countries in an effort
to gain access to affordable medicines. But, today, consumers do
not know how to separate the good drugs from the bad drugs. This
bill would create a stream of safe and affordable drugs from Can-
ada and other countries certified by FDA. It will make it easier for
the agency to keep unsafe drugs out of the United States, to the
great benefit of American patients.
   Let’s not forget what’s at stake here. There are many important
drugs that patients in this country need for which low-cost, generic
drugs are not available. These same drugs are available in Canada
at a significantly lower price, often at savings as much as 50 per-
cent. If this were any other product, our trade policy would allow
consumers to purchase a less-expensive alternative, if they wished.
And this is not just a matter of saving money, as it is with most
products. For many patients, it’s a matter of their health, because
they cannot afford the drug at the U.S. price. Today, the only way
for these patients to protect their health is to break the law, and,
even when they do so, they do it at the risk of importing fraudulent
and a potentially unsafe product. S. 242 will make those patients
law-abiders. It includes important measures which will go a long
                                         58

way toward assuring that the drugs being imported in this country
are safe and effective.
  I’d be happy to answer any questions.
  [The prepared statement of Mr. Schultz follows:]

             PREPARED STATEMENT OF WILLIAM B. SCHULTZ, PARTNER,
                             ZUCI4ERMAN SPAEDER,    LLP
   I appreciate the opportunity to testif~7 on the issue of drug importation. I have
been working on issues related to fbod and drug law fbr my entire career. I have
worked on these issues as a public interest attorney, a Congressional staffer, an
FDA official and now as an attorney in private practice. I have worked on issues
related to patients obtaining drugs from foreign sources both inside and outside of
the Food and Drug Administration. During my tenure with FDA, I initiated a study
of the sale of prescription drugs over the Internet. This examination was precip-
itated by, among other things, concerns over patients obtaining illegal drugs from
foreign sources. During my time in private practice, I became involved with issues
related to the importation of drugs fi’om Canada. In 2003, I represented a Canadian
pharmacy that wanted to develop a mechanism fbr U.S. citizens to legally obtain
FDA approved prescription drugs at lower prices. The fbllowing year, I represented
the State of’ Illinois during its eftbrts to assist their citizens in obtaining lower
priced prescription drugs f~om Canada. Specifically, I helped these clients under-
stand FDA requirements and policies in this area.
   I am here today to express my support for the Pharmaceutical Market Access and
Drug Safety Act of 2007 (S. 242). This legislation addresses a substantial and seri-
ous problem--patients illegally obtaining potentially dangerous prescription drugs
from foreign sources. For the reasons discussed below, I believe this bill would sig-
nificantly advance public health by creating a safe means for U.S. citizens to obtain
lower-priced prescription drugs fi’om countries that have appropriate protections in
place through an FDA-controlled mechanism.
   In my testimony today, I will start by discussing the problem with the current
system of regulation and then explain why I think this legislation would give U.S.
citizens far more protection than they have today.
I. Consumers Currently Are Purchasing Drugs From Foreign Sources and
     Current Law Is Not Protecting Them
   The Food Drug and Cosmetic Act (the "FD&C Act") does not permit individuals
to purchase prescription drugs f~’om Canada or any other country. Nevertheless,
U.S. consumers are doing just that, and for all practical purposes, much of this ac-
tivity has been blessed by FDA. For example, FDA reglalarly permits patients to
bring with them into the United States a 90-day supply of drugs that they pur-
chased outside of the United States. Even though this activity is technically illegal,
as a matter of its entorcement discretion FDA permits the import of prescription
drugs fbr personal use. This policy has been in eft~ct for many years, during both
Democrat and Republican administrations.
   In other instances, FDA policy does not permit the activity. For example, there
is a well-known and widespread practice of consumers illegally purchasing prescrip-
tion drugs from foreign Internet websites and mail order companies. Although FDA
has not condoned this practice, it has not been able to eft~ctively stop it. As FDA
has repeatedly told Congress, thousands of packages containing prescription drugs
from foreign counties enter the United States daily. Neither FDA nor U.S. Customs
and Border Protection ("Customs") can eft~ctively police this practice. Moreover, the
law, as it currently stands, makes it extremely difticult and burdensome fbr FDA
and Customs to stop the illegal packages that they are able to identify.
   It is not dift~cult to understand why consumers import drugs t)om Canada and
other countries. The price dift~rence between prescription drugs purchased in the
United States and those purchased in Canada is significant. The difference can be
as much as 50 percent. For many patients, this is the dift~rence between being able
to obtain needed medicines and fbrgoing such medicines. In recent years, the num-
ber of prescription drugs being brought or shipped into the United States from Can-
ada and other counties has been rising dramatically.
   Because the FD&C Act does not specifically permit patients to obtain their pre-
scription drugs from foreign countries, it does not include any protections for con-
sumers who are engaging in it. As FDA has repeatedly told Congress, the risks to
patients are real and they are great. Most patients are probably receiving medicines
that are comparable to those sold in the United States. But others may be receiving
medicines that are expired, subpotent, contaminated or counterfeit. The labeling
                                           59

may be in another language, thus depriving the patient of important infbrmation
about the drug. Moreover, if the patient experiences problems and they manage to
trace it to the drug (which is not likely since they usually assume the drug they
got is saf~ and efl~ctive), they probably have no recourse. FDA’s ability to take ac-
tion against foreign suppliers is quite limited. The current system leaves American
patients who obtain their prescription medicines from foreign countries completely
unprotected.
II. The Bill Would Give Patients Who Receive Their Prescription Drugs
     From the Designated Countries Important Protections
   S. 242 recognizes, as have even FDA officials, that prescription drugs sold by Ca-
nadian pharmacies are sat~. The challenge is to prevent the import of unsaf~ drugs
t)om Canada and other countries. The bill addresses this issue in two ways. First,
it creates a mechanism for individuals to obtain prescription medicines fbr their per-
sonal use f)om registered Canadian pharmacies (or t)om pharmacies in another per-
mitted country if FDA determines that that country’s pharmacy laws are equivalent
to Canada’s). Second, it creates a mechanism fbr U.S. pharmacies and wholesalers
to commercially import medicines from a defined set of countries under controlled
conditions. Both provisions require that the drug be an FDA-approved drug and be
manufactured in an FDA-inspected facility. I will discuss each of these provisions
separately.
A. Personal Importation
   S. 242 creates a legal mechanism for Canadian (and potentially other FDA des-
ignated) pharmacies to ship drugs to U.S. consumers who have a valid prescription.
As I stated earlier, U.S. citizens have been receiving low price drugs from Canada
tbr many years. By fbrmalizing and adding specifc requirements fbr individual sup-
plies, the bill is adding protections fbr those citizens. I believe the protections in the
bill address many of the concerns that have been raised by opponents of the prac-
tice. For example, FDA must approve and inspect the Canadian exporter. Today
many of the drugs that are sold in the United States under approved new drug ap-
plications are manufiactured in ti~cilities located in fbreign countries and FDA has
the responsibility for inspecting those plants.
   For Canadian exporters, the bill directs FDA to inspect no less than 12 times an-
nually, which f~tr exceeds FDA’s inspection t)equency domestically. Moreover, ex-
porters are required to mark their packages in a way that allows FDA and Customs
to identit~r legal imports. In addition, FDA can require exporters to incorporate
anticounterfeiting technology or track and trace technology. The protections are de-
signed to address the concerns that Canadian drugs are not actually coming fi’om
Canada or that Canada will become a dumping ground for counterfeit drugs and
FDA will not be in a position to police the activity. Moreover, the bill directs FDA
to publicly list sate sources of Canadian drugs so that patients will be directed to
the sources listed by the Agency. Finally, by including a user fee for exporters, the
legislation will ensure that FDA has the resources it needs to implement these pro-
visions.
B. Commercial Importation
   S. 242 also creates a mechanism for wholesalers and pharmacies to import pre-
scription drugs from Canada, the European Union, Australia, New Zealand, Japan,
and Switzerland. It includes safeguards to ensure that such products are saf~.
Wholesalers and pharmacies that want to participate must register with FDA. They
must provide a tull chain of custody and FDA may require anticounterf~iting tech-
nologies. Again, the bill includes requirements that are more protective than those
imposed for drugs sold domestically. S. 242 also requires manufacturers of a drug
sought to be imported to notit~y FDA of any dift~rences in their drug f)om the U.S.
approved version. FDA must approve the difference before the drug can be imported.
Again, I applaud the sponsors of the bill for including user fees to ensure that FDA
has the means to oversee the program as intended. The bill also allows FDA to ease
its way into the new system by limiting the number of participating pharmacies and
wholesalers and then allowing that number to increase gradually over time.
   By creating a pathway fbr bulk importation, the bill provides a broader mecha-
nism that allows consumers to obtain less expensive prescription drugs. If con-
sumers have domestic access to lower-priced prescription drugs, they will not feel
compelled to obtain their drugs from illegal, foreign sources. This legislation will sig-
nificantly decrease the number of patients turning to illegal Internet pharmacies or
mail order companies tbr their medications.
                                         6O

C. Stopping Illegal 1reports
  I believe that this legislation will succeed because it also attacks the problem de-
fensively; in other words it includes provisions that make it easier for FDA to stop
the illegal importation of drugs. Under current law, FDA is required to go through
a number of time consuming steps if it wants to detain an illegally imported drug.
Here a simple notice to the intended recipient of the drug explaining how they can
import drugs legally l~om Canada is all that is required. Moreover, the bill directs
the Federal Reserve Board to issue regxllations to stop credit card payments to per-
sons illegally exporting drugs to the United States. In my opinion, this dual ap-
proach to the problem of illegal drugs entering the United States--namely provi-
sions to stop the entrance and provisions to permit a safe legal alternative--is an
excellent way to effectively protect American consumers.
III. Conclusion
   I support this legislation because it creates legal pathways for consumers to ob-
tain lower priced prescription medications t~om designated fbreign sources. As I
stated earlier, these pathways are critical to patients who simply cannot afIbrd pre-
scription medicines at the prices they must pay in this country. This is the solution
for patients who otherwise must either forgo their medicine or obtain it illegally and
thus, potentially unsai~ly.
   Opponents of this legislation have repeatedly expressed concern that it opens the
door to dangerous foreign drugs entering the U.S. I disagree. These opponents are
ignoring the world as it exists today and has tbr many years--where a growing
number of Americans regularly import prescl~iption drugs from Canada and other
countries. In 2004, an HHS task force reported that in 2003 approximately 12 mil-
lion prescription drug products had entered the U.S. i~om Canada alone. The report
estimated that an equal amount currently is coming in fi’om the rest of the world.
I firmly believe that if Congress creates a legal mechanism for providing lower cost
drugs, consumers will no longer resort to buying substandard or possibly dangerous
drugs off of illegal Internet websites or mail order companies. Patients are resorting
to this practice because their only other option is to go without their medicine. This
legislation creates options: it creates pathways to ensure that patients have access
to safe and effective, lower-priced medicines. Moreover, the bill puts an end to
FDA’s current policy, which effectively condones the breaking of the very laws FDA
has been created to enforce. For this reason, I support passage of this legislation.
   I appreciate the opportunity to testify today. I would be happy to answer any
questions.

  Senator DORGAN. Mr. Schultz, thank you very much for your tes-
timony.
  Next, we will hear from Dr. Vernon, John Vernon, Professor of
Economics at the University of Connecticut.
  Dr. Vernon, thank you for being with us.
            STATEMENT OF DR. J OHN A. VERNON,
      ASSISTANT PROFESSOR, DEPARTMENT OF FINANCE,
      UNIVERSITY OF CONNECTICUT SCHOOL OF BUSINESS
   Dr. VERNON. Thank you.
   Mr. Chairman and members of the Committee, thank you for in-
viting me to testii~ on the policy implications of pharmaceutical im-
portation.
   My name is John Vernon, and I am a professor in the School of
Business at the University of Connecticut, and a Faculty Research
Fellow with the National Bureau of Economic Research. I also
serve part time as Senior Advisor for Economic Policy at the FDA,
though my testimony will be based on academic research I have
undertaken at the University of Connecticut. The opinions I am
about to express are entirely my own.
   My testimony is neither in support oi: nor opposition to, importa-
tion. Rather, I am only advocating that a balanced economic per-
spective be adopted on this important public policy issue, one that
places the economic costs of importation on equal iboting with the
                                 61

economic benefits. To date, I do not think this has occurred. The
economic costs, I fear, have received relatively little attention.
   For the purposes of the points I wish to make, let us assume that
a new importation policy will be effective in achieving its objective,
it will significantly reduce drug prices in the U.S. Precisely how
importation will achieve this objective is the subject of some de-
bate, but one possibility is through a forced sales provision.
   To begin, the economic benefits of pharmaceutical importation
are obvious. U.S. consumers will pay lower prices for their prescrip-
tion drugs. This is because most foreign governments regulate drug
prices. The benefits of regulated prices are readily apparent and
straightforward to measure. The same, however, cannot be said
about the costs. This may explain why they have received less at-
tention. Please allow me to explain.
   Once a new pharmaceutical has been developed, which typically
takes 12 to 15 years, and all the safety and efficacy data have been
collected and analyzed, the marginal cost of a single pill is quite
small. This is because the final product of the R&D is essentially
just new information, much like computer software, information
that has taken many years and hundreds of millions of dollars to
obtain. In the absence of pharmaceutical patents and intellectual
property rights and the ability of firms to price their products well
above marginal cost, no firm or investor would invest the time or
money needed to develop this information. Thus, there must be a
sizable reward to induce the R&D. As is, only three out of every
ten new drugs generate returns in excess of average R&D costs.
   Pharmaceutical importation, precisely to the extent it is success-
ful in lowering U.S. drug prices, will reduce the incentives to invest
in R&D. The expected returns on R&D projects will fall, and some
projects will be terminated, and some projects may not be initiated.
The result will be a decline in the rate of pharmaceutical innova-
tion. Fewer new drugs will be developed, and it will take longer to
find cures for many diseases. Unlike the benefits of the policy, the
costs of the policy are more difficult to appreciate and quantify.
This is because of the time lag and uncertainty associated with the
R&D process.
   My research is focused on these costs, and, specifically, the eco-
nomic relationships between pharmaceutical prices, profits, and
R&D. My colleagues and I have studied the sensitivity of R&D
spending to pharmaceutical prices and profits, using a variety of
research methods. I will now summarize these results, and specifi-
cally the results from two recently published studies. Now, these
studies have been vetted by the academic peer-review process and
published in professional economics journals.
   The first study used publicly available, firm-level data and ex-
ploited observed differences in U.S. and non-U.S, pharmaceutical
profit margins. Using established economic models and statistical
techniques, we estimated that a new policy that reduces pharma-
ceutical profit margins in the U.S. to non-U.S, levels will cause
firm R&D spending to decline by between 25 and 35 percent. Phar-
maceutical importation will theoretically have this effect.
   The second study used publicly available, industry-level data,
and studied the direct link between U.S. drug prices and industry
                                          62

R&D spending. We estimated that for every 10 percent reduction
in U.S. drug prices, industry R&D spending will fall by 6 percent.
   In sum, the empirical evidence suggests R&D spending is very
sensitive to pharmaceutical prices and profits, as predicted by eco-
nomic theory. This is in contrast to some of the noneconomic no-
tions one often hears, such as, "Lower prices and profits won’t re-
duce R&D spending, because firms will still have enough profit to
cover their R&D," and, "These firms have to invest in R&D. What
else are they going to do?"
   The point of my testimony is that the benefits associated with
lower U.S. drug prices will unequivocally come at a cost: lower lev-
els of R&D and a reduced rate of innovation. It is imperative, I
think, that these costs be balanced carefully against the benefits of
importing price-regxflated pharmaceuticals from abroad. This is
particularly true in light the recent evidence on the significant con-
tributions of pharmaceutical and medical R&D to human health
and life expectancies in the U.S.
   Thank you.
   [The prepared statement of Dr. Vernon follows:]

       PREPARED STATEMENT OF DR. JOHN       A.   VERNON, ASSISTANT PROFESSOR,
   DEPARTMENT OF FINANCE, UNIVERSITY OF CONNECTICUT SCHOOL OF BUSINESS

   Mr. Chairman and members of the Committee, thank you for inviting me to tes-
tify today on the policy implications of pharmaceutical importation. My name is
John Vernon and I am a professor in the School of Business at the University of
Connecticut and a Faculty Research Fellow with the National Bureau of Economic
Research (NBER). I also serve part-time as Senior Adviser for Economic Policy in
the Oftice of’ Policy and Planning at the Food and Drug Administration, but my tes-
timony will be based on academic research I have undertaken at the University of
Connecticut. The opinions I am about to express are entirely my own; they do not
necessarily reflect those of’ the institutions and organizations with which I am aftili-
ated.
   As you will soon see, my testimony is neither in support of: nor in opposition to,
importation. Rather, I am only advocating that a balanced economic perspective be
adopted on this important public policy issue--one that places the economic costs
of importation on equal footing with the economic benefits. To date, I do not think
this has occurred: the economic costs of importation have received relatively little
attention.
   For the purposes of the points I wish to make, let us assume a new importation
policy will be effective in achieving its objective: it will significantly reduce drug
prices in the U.S. Precisely how importation will achieve this objective is the subject
of some debate, but one possibility is through a fbrced-sales provision (such as that
contained in the recently reintroduced Pharmaceutical Market Access and Drug
Safety Act of 2007).
   To begin, the economic benefits of pharmaceutical importation are obvious: U.S.
consumers will pay lower prices for their prescription drugs. This is because most
foreign governments regulate drug prices, and importing drugs f~om these markets
is simply an indirect price control--albeit one set by ibreign governments.1,2 The
benefits of lower, government-regulated prices are readily apparent and straight-
forward to measure. Unfbrtunately, the same cannot be said about the costs. This
may partially explain why they have received less attention in the debate. Allow me
to explain.
   Once a new pharmaceutical has been developed (which typically takes 12-15
years), and all the safety and eiticacy data have been collected and analyzed, the
marginal manufacturing cost of a single pill is quite small. This is because the final
product of the pharmaceutical R&D is essentially just new knowledge and infbrma-
tion (much like computer software): infbrmation that has taken many years and
hundreds of millions of dollars to obtain. In the absence of intellectual property
rights (pharmaceutical patents), and the ability of’ drug companies to price their
products significantly above marginal manufacturing costs, no investor or firm
would be willing to invest the time and financial resources necessary to discover and
develop this infbrmation. Thus, there must be a sizable reward to induce the R&D.
                                          63

As is, only 3 out of every 10 new pharmaceuticals generate returns in excess of aver-
age R&D costs (Grabowski and Vernon, 2000).
   Pharmaceutical importation, precisely to the extent it is successiM in lowering
U.S. drug prices, will reduce the financial incentives to invest in R&D.a The ex-
pected returns on individual R&D projects will fall and some projects will be termi-
nated (or not initiated). This is because these projects will no longer generate ex-
pected net returns for the firm’s shareholders.4 The result will be a decline in the
rate of pharmaceutical innovation: fewer new drugs will be developed and it will
take a longer time to find cures tbr many diseases, all else considered,s Unlike the
benefits of the policy, which will produce immediate and observable savings through
lower drug prices, the costs are more ditticult to appreciate and quantit).6 This is
because of the considerable time lag and uncertainty associated with the R&D proc-
ess, which, as already noted, is very long, costly, and risky.7 My academic research
has tbcused on these costs, and specifically the economic relationships between phar-
maceutical prices, profits, and R&D.~
   The sensitivity of R&D spending to pharmaceutical prices and profits has been
studied with a variety of different research methods, including standard retrospec-
tive statistical analyses of industry and firm-level data, prospective simulation anal-
yses, and financial event studies (Vernon, 2003, 2004, 2005; Giaccotto, Santerre and
Vernon, 2005; Abbott and Vernon, 2007; Santerre and Vernon, 2006; Golec, Hegde,
and Vernon, 2006; Golec and Vernon, 2007). The research findings have been strik-
ingly consistent and robust. I will summarize the results from two recent studies
(Vernon, 2005; Giaccotto, Santerre, and Vernon, 2005). Both have been vetted by the
academic peer-review process and have been published in prot~ssional economics
journals.
   The first study utilized publicly available, firm-level financial data and exploited
observed diit~rences in U.S. and non-U.S, pharmaceutical profit margins (the latter
were used to proxy profit margins in the presence of price regulation). Using estab-
lished economic models and statistical techniques, we estimated that a new policy
that reduces pharmaceutical profit margins in the U.S. to non-U.S, levels will cause
firm R&D spending to decline by between 25 and 35 percent, all things considered.
An importation policy that imports regulated prices t)om tbreign markets will theo-
retically have this ett~ct on U.S. profit margins.
   The second study adopted a slightly different approach and used publicly avail-
able, industry-level data to study the direct link between U.S. drug prices and in-
dustry-level R&D spending (Giaccotto, Santerre, and Vernon, 2005). In this study,
we estimated that for every 10 percent reduction in U.S. drug prices, industry R&D
spending will decline by approximately 6 percent. This finding is consistent with an
earlier study that also analyzed industry-level pharmaceutical R&D (Scherer, 1996;
2001).
   In sum, the empirical evidence suggests firm R&D spending is very sensitive to
pharmaceutical prices and profits, as economic theory predicts. This is in direct con-
trast to the ubiquitous noneconomic notions one often hears, such as "lower prices
and profits won’t reduce R&D spending because firms will still have enough profit
to cover their R&D" and "these firms have to invest in R&D, what else are they
going to do?"
   The point of my testimony today is that the benefits associated with lower drug
prices in the U.S. will, unequivocally, come at a cost: lower levels of’ R&D and a
reduced rate of pharmaceutical innovation. It is imperative that these costs be bal-
anced carethlly against the benefits of’ importing price-reglalated pharmaceuticals
fi’om abroad. This is particularly true in light of the recent evidence on the signifi-
cant contributions of pharmaceutical and medical R&D to human health and life
expectancies in the U.S. (Murphy and Topel, 2003; Lichtenberg, 2002).

Endnotes
  1 It is important to note that importing patented pharmaceuticals ti’om outside the
United States is not a free trade issue. This is a common misunderstanding. The
rationale tbr t)ee trade is based on the doctrine of comparative advantage: where
countries specialize in the production of goods and services tbr which they are, com-
paratively speaking, low-cost producers, and then trade freely with other countries
that are doing the same thing. Free trade is good tbr U.S. consumers, the U.S. econ-
omy, and the global economy. But pharmaceutical prices in Canada and elsewhere
are lower because drug prices are regulated in those markets, and not because those
countries have a comparative advantage in the production of pharmaceuticals (in
the absence of price regulation, it is likely that prices would still be lower outside
the U.S. because of lower per capita real income). It is imperative to understand
that the real issue at hand is intellectual property rights. If patented pharma-
                                          64
ceuticals are imported f~om abroad, the U.S. patent system is circumvented, and
price controls will be indirectly imposed on pharmaceuticals in the U.S.
   2 It is likely that even in the absence of’ price regulation ibreign drug prices would
still be lower outside the U.S. because of lower per capita income levels (see Danzon
and Towse (2003) for a detailed discussion and analysis.
   a Some researchers have suggested that an importation policy that reduces drug
prices in the U.S. will actually increase firm profits (which would lead to increased
R&D spending). But this "argument" assumes firm managers are currently not act-
ing in the best interest of the firm’s shareholders and are, for lack of a better word,
stupid. This "argument" does not have any economic merit.
   4 The implicit argllment being put fbrth is a net present value (NPV) argllment.
A real options framework, in the parlance of modern finance theory, will generate
the same prediction (see Golec, Hegde, and Vernon, 2006).
   s The phrase "all else considered" is important here. The relevant comparison tbr
assessing the impact of an importation policy on R&D spending and innovation is
the counterfactua] event of no importation policy. R&D and innovation are driven
by a number of factors and even if an importation policy is enacted real R&D spend-
ing may continue to grow over time, but it would grow at a slower rate than would
have been the case if the policy were not enacted. The relevant measure of the effect
of policy is one that holds all other factors constant: the comparison of the reality
with the countertactual. Some of’ the research I will mention in this testimony can
easily be taken out of context. For example, if the statement is made that pharma-
ceutical importation will reduce R&D by x percent, this is x percent relative to the
level of R&D spending in the absence of the policy, not R&D spending in absolute
terms.
   G To more fbrmally consider the balancing of the costs and benefits with respect
to a policy allowing pharmaceutical importation, the following may provide some
clarification. Once a pharmaceutical product has been brought to market, pricing
above marginal cost results in an underutilization of the new product (from a social
welfare perspective). These costs are referred to as static inefficiency costs. Thus,
a tradeoff exists between providing incentives for research and development (R&D),
and thus innovation, and consumer access to today’s medicines: this is the balance
the U.S. patent system tries to strike. While there is nothing sacrosanct about the
current structure of the U.S. patent system fbr pharmaceuticals, or indeed the exist-
ing rate (and stock) of R&D investment, what is immediately apparent is that allow-
ing importation of prescription drugs from price-regulated markets, while it will ex-
pand access to medicines already developed (the aforementioned benefits), it cir-
cumvents the U.S. patent system and allows fbreign governments to set the price
of pharmaceuticals in the U.S. This, as I have mentioned, will reduce the future
supply of new drugs. These costs are referred to as dynamic inefficiency costs. The
optimal policy (or patent system) will minimize the sum of’ the static and dynamic
inefficiency costs.
   7 The term risk here refers to the technical risk of an R&D project, which is the
likelihood it will make it through the various stages of drug development and be-
come a marketed product. This is quite dift~rent fl’om financial risk, which is the
risk faced by an investor who holds the market port/blio, i.e., the relevant risk fbr
determining the project’s cost of capital (or discount rate).
   s While understanding how R&D spending may be affected by pharmaceutical im-
portation is important, what is most relevant is how this change in pharmaceutical
R&D spending will influence innovation and public health. Obviously, measuring
the costs associated with forgone future innovation is a near impossible task: there
are many variables that can affect the outcome. However, because there is an over-
whelming tendency fbr public policy debate to fbcus on the short-run benefits of
lower (regulated) drug prices, it is critical that eflbrts be untaken to at least approx-
imate the magnitude of what the corresponding costs would be in terms of lower
levels of innovation. Only then can the benefits of lower drug prices be weighed
against the costs to determine if the policy is a good one. A very rough first approxi-
mation of the social costs associated with various pharmaceutical price-reduction
policies (measured in terms of life years and dollars) may be found in Vernon (2004).
References
  Abbott, T. and Vernon, J.A. (2007) "A Financial Simulation Model of the Firm
Pharmaceutical R&D Investment Decision: Implications for a New U.S. Price Con-
trol Policy." Forthcoming, Managerial and Decision Economics, Summer 2007.
   Danzon, P.D. and Towse, A. (2003) "Diflhrential Pricing fbr Pharmaceuticals: Rec-
onciling Access, R&D, and Patents." With Adrian Towse. International Journal of
Health Care Finance and Economics, 3: 183-205, 2003.
                                        65

   DiMasi, J.A., Hansen, R.W, Grabowski, H.G. (2003) "The Price of Innovation:
New Estimates of’ Drug Development Costs." J Health Economics. 22:151-185.
   Giaccotto, C., Santerre, R.E. and Vernon, J.A. (2005) "Drug Prices and R&D In-
vestment Behavior in the Pharmaceutical Industry" (with Rexfbrd Santerre and
Carmelo Giaccotto)Vol. 48, Issue 1, 195-214 2005. Journal of Law and Economics.
   Golec, J., Hegde, S, Vernon, J.A. (2006) "Pharmaceutical Stock Price Reactions
to Price Constraint Threats and Firm-Level R&D Spending" NBER Working paper
# w11229, Cambridge, MA.
   Golec, J. and Vernon, J.A. (2006) "European Pharmaceutical Price Regulation,
Firm Profitability, and R&D Spending" NBER working paper # w12676, Cambridge
MA.
   Grabowski, H.G. and Vernon, J.M. (2000) "The Distribution of Sales Revenues
t~om Pharmaceutical Innovation." Pharmacoeconomics. 18 Supplement 1: 21-32.
   Lichtenberg, F.R. (2002) "Sources of U.S. Longevity Increase, 1960-1997." Na-
tional Bureau of Economic Research, working paper 8755, Cambridge, MA.
   Murphy, K.M. and Topel, R.H. (2003) "The Economic Value of Medical Research;"
in Measuring the Gains f~om Medical Research; edited by Kevin M. Murphy and
Robert H. Topel, The University of’ Chicago Press.
   Santerre, R, and Vernon, J,A, (2006) "Assessing the Gains from A Drug Price Con-
trol Policy in the U.S." Vol. 73, Issue 1 (July) 2006. Southern Economic Journal.
   Scherer, F.M. (1996) "Industry Structure, Strategy, and Public Policy," Harper
Collins College Publishers.
   Scherer, F.M. (2001) "The Link Between Gross Profitability and Pharmaceutical
R&D Spending." Health Affairs. Sept./Oct.; 20:216-220.
   Vernon, J.A. (2003) "Simulating the Impact of Price Regulation on Pharmaceutical
Innovation." Pharmaceutical Development and Regulation. 1( 1): 55-65.
   Vernon, J.A. (2005) "Examining the Link Between Price Regulation and Pharma-
ceutical R&D Investment." 14:1 2005: 1-17. Health Economics.
   Vernon, J.A. (2003) "The Relationship Between Price Regulation and Pharma-
ceutical Profit Margins." Applied Economics Letters. Volume 10, 2003.
   Vernon, J.A. (2004) "New Evidence on Drug Research and Price Controls." Regu-
lation: The Cato Journal of Business and Government, Volume 27, Issue No. 3, 2004.

  Senator DORGAN. Dr. Vernon, thank you very much. We appre-
ciate your testimony.
  Dr. Schondelmeyer, why don’t you proceed. You’re from the Uni-
versity of Minnesota?
  Dr. SCHONDELMEYER. Yes.
  Senator DORGAN. And we appreciate, very much, your being here
today.
STATEMENT OF    STEPHEN W. SCHONDELMEYER, PHARM.D.,
 PH.D., PROFESSOR OF PHARMACEUTICAL ECONOMICS AND
 DIRECTOR, PRIME INSTITUTE, COLLEGE OF PHARMACY,
  UNIVERSITY OF MINNESOTA
  Dr. SCHONDELMEYER. Ja, you betcha.
  Thank you very much, Mr. Chairman and members of the Com-
mittee. I’m Steve Schondelmeyer. I’m a professor of pharmaceutical
economics and management at the University of Minnesota, where
I direct the PRIME institute that does research on pharmaceutical,
economic, and policy issues. My comments today are my own, and
not those of any other body or organization.
  I appreciate the opportunity to address this Committee, would
remind you, as others have, that we still have a number of Ameri-
cans who do not have health insurance or prescription drug coy-
erage. So, the new Medicare Part D program certainly has helped
drug coverage in America for some Americans, but it hasn’t solved
the access to drug therapy problems throughout the country, and
there are still a number of people who do not have access.
  Also, coverage does not solve the affordability problem, it only
shifts it f~om the individual to the other private or public sources
                                  66

who are paying for the drugs for those individuals. In fact, I would
argue that coverage, especially when that coverage is under public
programs, increases the importance of examining price as a part of
the issue, because now we are paying for the costs of those medica-
tions out of the public coffers, and it is a cost to each of us, as tax-
payers. And I think we all have a responsibility to use those re-
sources wisely.
   My comments today will be focused upon the potential role of
drug importation and its expected impact on market prices and the
presence of counterfeits in the U.S. marketplace.
   Drug importation, I think, can be an important tool in this mar-
ketplace if we use it wisely and carefully.
   Consumers are very price-sensitive. That’s, in fact, why they go
to Canada or the Internet to buy this same drug, the exact same
drug, at a lower price. They are trying to express their demand.
They’re screaming in the marketplace, saying, "We need lower
prices on drugs," but the manufacturers don’t seem to hear that
very well.
   I think prescription drug coverage for some, or even all, con-
sumers does not solve this affordability problem, because Medicare
Part D, in particular, we subsidize the costs of that program. And,
again, that puts it on the public rolls. Provision of coverage under
public programs without meaningful market-based pressures and
negotiation of price is much like writing a blank check to the phar-
maceutical companies. And I think that’s much the position we’re
in.
   Other developed countries have brand name prices that are 25
to 60 percent lower than the price for the same drugs in the U.S.
marketplace. While the U.S. may be willing to pay premium prices
compared to other countries, we continue to experience this ever
growing price premium compared to other countries, and not only
is the price higher, but year-to-year increases in prices go up in the
U.S. on average 3 to 7 percent a year; in other countries, the prices
may go down 3 percent or up 3 percent in a range of about plus
or minus 3 percent. The rate of growth of prices is much slower in
other countries, as well. And that also creates a problem, and cre-
ates that gap of difference in price between the U.S. and other
countries.
   Yes, generics are an important part of the competitive pharma-
ceutical marketplace, but generic--and generics hold down U.S.
drug expenditures, but they don’t address the problem of the per-
son who needs a single-source, brand name prescription drug that
does not have a generic alternative. Generics aren’t the answer.
They might be, in a market sense, a part of the answer, but, for
each individual patient who needs a specific drug, they hold no
promise.
   If no drug is available for an individual consumer, they face that
monopoly price of the brand name country. As has been noted, the
EU has experienced parallel trade for a number of years, and a
large share of the trade in pharmaceuticals that occurs in the EU
in certain countries comes through parallel trade and importation.
   Importation, I think, is an important part of the big picture re-
lated to affordability of drugs in a society. The U.S. represents
about 51 percent of the total manufactured-drug purchases in the
                                 67

developed world. The EU countries are about 25 percent, and Can-
ada is less than 5 percent. So, collectively, Canada and the EU are
about 30 percent, the U.S. is 50 percent. If we took and--totally
opened up with reimportation, I won’t sit here and tell you that we
will see EU or Canadian prices in the U.S., but we’ll move closer
to them. We will see the U.S. price go down some, we will see the
EU and Canadian prices go up some. The end equilibrium price is
much more likely to be close to the U.S. price than it is to the Ca-
nadian or European, primarily because we’re such a larger share
of the market to begin with. But I think we could easily see 12 to
20 percent drops in most drug prices in the U.S.
   But, even more importantly, I think we would see a slowing of
the rate of growth of those prices over time, which is as much a
problem as the price itself. Both are important, both must be
tracked.
   Let me remind you, as we heard earlier today, that Congress
passed the Prescription Drug Marketing Act of 1987, 20 years ago,
and that Act required a pedigree, a paper or electronic process for
maintaining the documentation of the source of origin and the trav-
eling of that product through the channels of distribution. It wasn’t
until 1999 that the FDA first even promulgated regulations, nearly
12 years after the Act was passed. FDA had a law on the books
they could have implemented that would have assured we knew
where our product came from, and how it traveled through the
market, and how it went out and came back into the U.S., and who
made it, and where it was. They just recently have promulgated
and begun to implement rules related to that pedigree. I think we
need to look back at that pedigree process and move that ahead as
quickly as we can to make sure we can assure we know where all
the product in the marketplace comes from, and that it is safe and
effective.
   Major wholesalers and chains in the U.S. also have international
operations in Canada, in Europe, in Mexico. And they’re ready,
today. They’re doing business in those markets. It would take very
little for them to begin to import products from their Canadian op-
erations, their European operations, other sites.
   The newer and most expensive drug products are the ones that
are most often counterfeited. Why? Because they have the highest
price and the highest profit margins, and the highest gross margin
compared to their actual marginal cost of production.
   Let me conclude by recommending that I think we need to en-
courage that pedigree process as quickly as possible. We need to
eliminate or closely regulate the sale of drugs over the Internet,
both domestically and internationally. That’s not how you’re going
to--that isn’t going to lower prices in the U.S., as a whole; it does,
for each individual that buys there, but not for the market, as a
whole.
   Second, establish a pedigree system that must be initiated at the
manufacturer level, must be--cannot be unreasonably withheld by
the manufacturer from wholesalers and end-purchasers, and is re-
quired as the product passes to the wholesaler and pharmacy or
any other end-purchaser.
   Third, set uniform standards for the pedigree system so that we
don’t end up with a multiplicity of State requirements that would
                                         68

proliferate and complicate the process and the cost of implementing
the pedigree system, and bog it down, basically.
  Fourth, authorize importation of pharmaceuticals through nor-
mal channels of distribution, manufacturers, wholesalers, chain
warehouses, and community pharmacies.
  Finally, prohibit manufacturers from manipulating the supply as
a means of limiting importation from the markets with lower
prices.
  I would argue, members of the panel, that if you allowed impor-
tation through normal channels, your constituents could go to their
corner drugstore and get their prescription at the same price that
they find on the Internet or in Canada. They won’t be using the
Internet anymore, and FDA won’t have to worry about shutting
down those Internet sites, because your constituents will have a
way to get that lower price that they’re demanding.
  Thank you very much.
  [The prepared statement of Dr. Schondelmeyer follows:]

PREPARED    STATEMENT     OF   STEPHEN   W.   SCHONDELMEYER,      PHARM.D., PH.D.,
  PROFESSOR OF PHARMACEUTICAL ECONOMICS AND DIRECTOR,             PRIME INSTITUTE,
  COLLEGE OF PHARMACY, UNIVERSITY OF MINNESOTA

   Thank you, Mr. Chairman and members of the Senate Subcommittee for this op-
portunity to provide input into your deliberations regarding policy implications of
pharmaceutical importation. I am Stephen W. Schondelmeyer, Professor of Pharma-
ceutical Economics at the University of Minnesota, College of Pharmacy where I
also serve as Director of the PRIME Institute. The PRIME Institute focuses on
pharmaceutical research involving management and economics. These remarks are
my own views based upon my extensive research and experience with the pharma-
ceutical marketplace throughout the past thirty years, during which I have studied
the economic behaviors and pricing policies of the pharmaceutical industry and have
developed a broad understanding of the dynamics of the pharmaceutical market-
place. In particular, I have also examined the structure and financing of both pri-
vate and public pharmaceutical benefit programs.
   This Committee is considering issues that influence access to pharmaceuticals,
one of the most important components of the health care system. Keep in mind that
prescription drugs have a universal demand. That is, everyone in society needs pre-
scription drugs at some point during their lifetime. Virtually everyone has used, will
use, or should have used prescription drugs during their lifetime. During any given
week one-half of the adult population uses one, or more, prescriptions and more than
three-fourths of the population age 65 and over uses one, or more prescriptions.
  While the new Medicare Part D drug program has provided coverage for many
seniors and disabled, there are still about 47 million Americans with no health in-
surance and no prescription drug insurance. Affordability is still a problem for those
uncovered person who must pay for their own prescriptions. Also, coverage does not
solve the affordability problem, it simply shifts the issue of affordability from the
individual to private or public sources. Employers are struggling with rising health
care and prescription drug costs. Also, the total cost of the Medicare Part D drug
program to society is a major cost that the Federal Government will struggle with
in the years ahead. Coverage does not make price irrelevant, and in fact, public pro-
gram coverage makes the price of prescription drugs an even more important policy
issue for Federal and state governments. My comments today will be focused upon
the potential role of drug importation and its expected impact on market prices and
the presence of counterfeit drugs in the U.S. market. Drug importation is an impor-
tant tool that, if used properly, can facilitate increased access and decreased pres-
ence of counterfeits in the market.
   There are several major prescription drug issues which the Committee should ad-
dress as part of health care reform. I want to address four issues, which are specifi-
cally mentioned in the Health Security Act, and which should be incorporated into
any other package that emerges to reform health care in the United States:
    1. economic forces are driving the demand for importation of pharmaceuticals;
    2. generics are an important competitive factor in the U.S. market, but generics
    do not eliminate the need for more rational pricing of brand name drugs;
                                         69

    3. parallel trade is present in the European Union market;
    4. the drug supply in the U.S. is safe, but counterfeits exist in the market;
    5. high prices and low cost of production are major factors leading to counter-
    f~its;
    6. wholesalers and chains are positioned tbr a global market;
    7. nontraditional distribution channels need to be monitored or eliminated; and
    8. manufacturers will attempt to control supply to maintain prices.

Economic Forces Driving the Demand for Re-importation
   Consumers are very "price sensitive," that is, they are not willing to pay higher
drug prices when the same drug is available in the market at a lower price. Con-
sumers have been shopping with their feet (by traveling to Canada or Mexico) and
with their fingers by shopping on the Internet. The behavior of consumers indicates
that many are screaming that price does matter, but drug firms are not listening
to these cries. Uninsured consumers may have to choose "your money or your life"
when it comes to certain prescription drugs. In other words, a number of persons
needing prescription drugs may have to tbrego needed prescriptions due to lack of
resources and, or, high drug prices. This may include individuals without drug in-
surance coverage and persons covered by public programs with limited resources
such as state Medicaid programs, state and Federal HIV-AIDs programs, and the
Medicare Part D drug benefit. The total cost of the Medicare Part D drug program
is projected to be considerably above the original projections.
   Private employers are also concerned about rising health and drug benefits costs
that are choking off corporate profits and global competitiveness. International drug
prices de differ at the firm level and at the product level, if not also at the market
level. While examination of drug prices at the aggregate market level is of" interest,
it is not particularly relevant to the individual who needs a specific drug product
in the U.S. market. Consumers do not buy a "market basket" of drugs, but rather
they buy only the one, or a few drugs, that they need at the time. Prices set by
drug firms on the basis of difterences in income levels across countries may have
some logic t}om a macroeconomic perspective, but this approach does not take into
account the income disparities experienced within a specific country. In particular,
the U.S. has much greater income disparity and diversity than most other developed
countries. Based on the price discrimination practiced by drug firms, the cash pay-
ers in the U.S. market pay the highest prices in the U.S., and for that matter the
world, yet the U.S. cash payers are often among the lowest income persons within
the U.S. Those without health and drug insurance may include part-time workers,
workers who are at minimum wage and without employer-based health insurance,
and others with limited resources. Lack of coverage fbr the individual, when not
subsidized, still means the person has to pay the tull cost of drug therapy.
   Prescription drug coverage tbr some, or even all, consumers does not solve the af-
tordability problem. Coverage benefits the individual when a public subsidy is pro-
vided to help cover the cost of drugs, but we all bear the total cost of drugs provided
through tax-subsidized public programs. Provision of coverage under public pro-
grams without meanings[hi market-based pressure and negotiation of the price is es-
sentially the same as writing "blank checks" for pharmaceutical firms. Other hear-
ings in Congress have explored and examined the possible ways that the Medicare
Part D drug program may exercise market negotiation power tbr better prescription
drug prices.
   Other developed countries (Canada, the EU, and others) have brand name drug
prices that are 25 percent to 60 percent below the U.S. prices of the same drugs.
While the U.S. may be willing to pay a premium price compared to other countries,
we continue to experience an ever-growing price premium compared to other devel-
oped countries. Not only are the brand name drug prices typically higher in the U.S.
than in other developed countries, but these other countries usually experience an-
nual drug price changes in the range of plus or minus 3 percent versus price
changes in the United States that may vary t}om plus 3 percent to plus 10 percent
or more.


Generic Are an Important Competitive Factor
  Generics are an important competitive factor in the U.S. prescription drug mar-
ket, but do not solve the attbrdability and pricing problems. Certainly generics help
to hold down the total U.S. drug expenditures. Even though generics account for
more than one-half of all outpatient prescriptions filled in the United States each
year, their relatively low prices result in generics accounting tbr about 15 percent
to 20 percent of total drug expenditures. People are not going to Canada, or the
Internet, to buy the $4 generic prescriptions that are available through selected
                                         70
Wal-Mart and Target stores. This limited set of’ generics, accounts fbr about 1 per-
cent to 3 percent of’ total drug expenditures fbr persons who choose to go to Wal-
Mart or Target stores.
  In most cases, generics are less expensive in the U.S. than in Canada, or other
developed countries. Generics may help lower the overall, weighted average market
price, but generic prices are not relevant to the individual who needs a specific
brand name medication with no generic alternatives. If’ no generic is available for
your prescription, then you may face the monopoly brand name price in the United
States.
Parallel Trade Is Present in the European Union Market
   All EU countries engage in some parallel trade (importation) for prescription
drugs. Greater than 10 percent of the drug supply flows through parallel trade in
the U.K., the Netherlands, and Denmark. According to IMS Health, the European
market "is a market that has exactly the same high quality requirements" across
member countries. Parallel trade occurs and depends upon: price level in the des-
tination country; price difference compared to the source country (N20 percent or
more will lead to parallel trade); product volume available in the source country;
product volume demanded in the destination country; costs of transportation, cus-
toms, and product verification; assurance that market conditions allow importers to
make a reasonable profit; and legal and regulatory conditions that support the
rights of importers.
   Parallel trade with importation, and re-importation, is a part of the "big picture"
needed for affordable drugs in a society. Importation, and re-importation, will help,
but will not completely solve the pricing concerns for prescription drugs. Re-importa-
tion will not deliver Canadian, or EU prices to the United States, but some equi-
librium price in between the U.S. price and the developed world price will be
achieved. Keep in mind that the U.S. is the single largest pharmaceutical market
in the world. For the 12 months ending in December 2006, the manufhcturer pre-
scription sales to the developed world were about $388 billion and to the total world
were about $555 billion. The U.S. represents about 51 percent ($198 billion) of’ the
manufacturer sales to the developed world. In contrast, the top five countries in Eu-
rope are about 25 percent ($96 billion) and Canada is 3.5 percent ($14 billion) of
manufacturer prescription sales to the developed world.
                                                       Manu/hcturer    Percent of’   Percent of’
                                                           Sales         Total        Selected
                                                       iS m billion)     World         World

Total World                                                  $554.7          100.0
Developed/Seleeted) World                                     388.3           70.0         100.0
U.S.                                                          197.8           50.9          35.7
Europe (Top 5)                                                 95.5           24.6          17.2
Canada                                                         13.7            3.5           2.5
Australia/New Zealand                                           5.8            1.5           1.0
Japan                                                          56.7           14.6          10.2
Latin America                                                  18.7            4.8           3.4


   Parallel trade through importation, or re-importation, from Canada, the EU, and
selected other developed countries will not deliver Canadian, or European prices, to
the U.S. in the long run (more than 2 years). Importation, or re-importation will
deliver a developed world equilibrium price less than the U.S. price and more than
the Canadian or EU price. In fact, the equilibrium price will be closer to the U.S.
price than to the EU or Canadian price since U.S. accounts tbr more than 50 percent
of market fbr developed countries while the other countries in the proposed parallel
trade market are about 30 percent of the developed countries market. U.S. prices
may decrease about 12 percent to 20 percent atter implementation of parallel trade.
As important as the price decrease, would be the eft~ct on price changes over time.
Parallel trade would most likely lead to slower inflation in brand name prices than
the U.S. is accustomed to paying. The inflation rate would probably slow to about
2 percent to 4 percent per year rather than 4 percent to 7 percent per year.
The Drug Supply in the United States is Safe, But Counterfeits Exist in the
     Market
  "The U.S. drug supply chain is probably the safest one in the world, and we’re
working hard to keep it that way," said Tom McGinnis, Director of Pharmacy Af-
fairs, U.S. Food and Drug Administration (FDA). McGinnis went on to say "There’s
a lot of money to be made in knocking off these kinds of products if you can get
them into the distribution system." [Traffic World, Journal of Commerce, "Securing
the Drug Pipeline," June 20, 2005] The FDA estimates that less than 1 percent of
U.S. drugs are counterfeit or adultered. The most ti’equently counterfeited drugs are
                                          71
those with the highest prices (e.g., cancer and hematoligic agents) and the highest
volume (e.g_, Lipitor). "America has become the go-to market for counterfeiters be-
cause we pay the highest prices of anyone in the world," says Katherine Eban
[Eban, K., Dangersous Doses: How Counterfeiters are Contaminating- America’s Drug-
Supply.] High prices for drugs with relatively low marginal costs play a role in de-
termining the types of drug products that are the target of’ counterf.eiters. Lowering
prices through parallel trade may, in fhct, reduce the likelihood of counterfeits.
   While importation of drugs from Canada and other countries is illegal, the current
policy in the United States has been a somewhat passive tolerance of’ personal im-
portation f~om Canada via the Internet and mail or through ’drug trips’ to Canada
or Mexico. This has resulted in sort of an individualized ’wild west’ environment for
prescription drug importation. That is, Americans can usually import prescription
drugs via the Internet or in person as long as no one is watching and the quantity
is limited (e.g., a 1 month to 12 month supply). This informal policy of allowing ad
hoc importation does little, if anything, to prevent counterf.eits and may also be
harmful to patients by fi’agmenting their prescription drug records. With f~ag-
mented prescription drug records, physicians, pharmacists, and pharmacy benefit
managers are less likely to have the infbrmation necessary to properly advise the
patient on drug use, interactions, and potential consequences.
   Congress passed the Pharmaceutical Drug Marketing Act in 1987, twenty years
ago. The Act required that a "pedigree"--paper or electronic be maintained to doc-
ument the origin and source of a drug product all the way fi’om the manufacturer
to the end dispenser. The FDA did not even promulgate proposed regulations until
1999, and it announced in 2004 that it would delay the effective date of those rules
until December of’ 2006. Certainly, the technology f.er these pedigrees has changed
substantially over the past twenty years. Today, electronic pedigrees in various
fbrms appear to be far more efticient than paper pedigree procedures. The pedigree
can authenticate the source of a drug product and it may also serve as a means to
track-and-trace a drug throughout the distribution chain and even for recalls, if
needed fbr a drug product. Aider more than twenty years, it is time that this pedi-
gree process be implemented.
   If the pedigree process was in place, then the traditional drug distribution chan-
nels could effectively maintain the quality of the drug supply whether the drug
originates in the U.S. or is imported by the manufacturer, wholesaler, or pharmacy.
One step in this direction has been the recent action by the Healthcare Distribution
Management Association (HDMA) in 2003. The HDMA adopted voluntary Guide-
lines for Pharmaceutical Distribution System Integrity, which encourages distribu-
tors to carefully scrutinize each of their business partners both upstream and down-
stream.
Wholesalers and Chains Are Positioned for a Global Market
   In the year 2000, the National Wholesale Druggist Association (NWDA) changed
its name to the Healthcare Distribution Management Association (HDMA). As de-
scribed in the trade publication known as The Pink Sheet, "The change ti’om empha-
sis on a ’national’ organization to one defined by ’health distribution’ comes as
NWDA members fhce the legislated opportunity of moving products across borders
to take advantage of dift.erent pricing levels." [FDC Reports, The Pink Sheet, Vol.
62, No. 44, Oct. 30, 2000, p. 19] Indeed, major wholesalers and chains already have
international operations and connections with Canada, Mexico, and European Union
countries. "McKesson has operations to the north and south of the U.S. border that
could help the company implement an import provision." [FDC Reports, The Pink
Sheet, Vol. 62, No. 44, Oct. 30, 2000, p. 8]
   Bindley Western (now part of Cardinal Health) "CEO Bill Bindley told an Oct. 25
(2000) conference call that "we’re looking at drug import legislation, as are our com-
petitors . . . if’ there is opportunity, you can be assured that we’ll be trying to take
advantage of it." [FDC Reports, The Pink Sheet, Vol. 62, No. 44, Oct. 30, 2000, p.
8]. Cardinal Health has wholesaling operations and interests in Canada and Europe.
In addition to wholesalers, "some chains already operate internationally, ’looking at
a global market is something they’re already accustomed to,’" added MmT¢ Ann
Wagner, Senior V.P., Regulatory Affairs, National Association of Chain Drug Stores
(NACDS). "NACDS members that operate in Canada include Cardinal’s Medicine
Shoppe, Costco, and Wal-Mm+c. Chains could import drugs through their own dis-
tribution centers or agreements with wholesalers." [FDC Reports, The Pink SheeL
Vol. 62, No. 49, Dec. 4, 2000, p. 14]
Non-traditional Distribution Channels Need to Be Eliminated or Monitored
  There are, or have been in recent years, thousands of wholesalers in the United
States although only about 46 of these firms are traditional, flail-line drug whole-
                                          72

salers.   The three largest wholesalers (McKesson, Cardinal Health and
AmeriSourceBergen) accounted for 92.7 percent of’ the U.S. pharmaceutical whole-
sale market in 2004. [HDMA Foundation, 2005-2006 HDMA Factbook: Industry
Overview, 2005, p. 22]
   Brand name drug firms are themselves, in part, responsible for many of the large
number of faux wholesaler firms registered with states such as Florida and Cali-
fornia. Most of these firms are not traditional wholesalers, but rather they are end-
purchasers such as clinics and physician’s offices. These end-purchasers have been
induced to register as wholesalers by the pricing scheme of one or more brand name
pharmaceutical firms so that the ’registered wholesaler’ can benefit f~om special
pricing when purchasing high cost specialty drugs f~om these certain manufactur-
ers. These faux wholesaler pricing schemes have most commonly been developed for
specialty drug products (e.g., oncology and hematological drugs) sold to, and admin-
istered by, clinics and physicians’ ofl~ces. The faux wholesaler may buy a larger
quantity than required fbr their own needs in order to qualify fbr certain levels of
volume discounts from the manufacturer and then they re-sell the excess quantity
of product purchased to other clinics or physician’s oftices.
   For example, the pricing scheme of TAP Pharmaceuticals fbr their Lupron product
provided favorable pricing to clinics and physicians that were registered as whole-
salers. The favorable prices to faux wholesalers were also hidden from private and
public third party payers. This pricing scheme was the subject of’ legal actions that
led to settlements with the U.S. Department of Justice ($875 million) and with a
class action group of plaintiffs. This proliferation of faux wholesalers to qualify for
certain discounts created opportunities for counterfeit, stolen, or diverted drug prod-
ucts to also enter the distribution system. In some cases, the large wholesalers
would buy drug product back f~om these faux wholesalers through what has come
to be know as the "gray market."
   The newer and most expensive drug products, also known as specialty drug prod-
ucts, have been one of the most often targets of counterfeiters. These drug products
are targets because they have both very high prices and very high profit margins
above the marginal cost of production for both legitimate and counterfeit product.
One manufacturer (i.e., Johnson & Johnson) has taken steps (Jan. 19, 2004) to as-
sure that drug wholesalers "purchase J&J products directly fi’om the manufacturer,
in an eftbrt to reduce counterfeits." [FDC Reports, The Pink Sheet, Vol. 65, No. 50,
Dec. 15, 2003, p. 37] "J&J’s current policy has stipulated that customers who pur-
chase Procrit or any other Ortho Biotech product from a different source will have
their account status immediately terminated. The more stringent policy will likely
better secure the supply chain." This policy requirement by J&J is not expected to
pose a major challenge for the three largest wholesalers (AmeriSourceBergen,
McKesson, and Cardinal) because these firms have committed to "eliminating pur-
chases fi’om secondary wholesalers as part of’ anti-counterfeit measures." [FDC Re-
ports, The Pink Sheet, Vol. 65, No. 46, Nov. 10, 2003, p. 31]
Manufacturers Will Attempt to Control Supply To Maintain Prices
   Even if importation is allowed, drug firms will try to limit importation by limiting
supply into the lower-priced markets. This phenomenon has already been seen in
Canada in response to Canadian importation into the U.S. market. "In a Jan. 3
(2003) letter, GSK (GlaxoSmithKline) said it would stop selling drugs to any Cana-
dian distributor whose pharmacy clients are suspected of selling them to U.S. cus-
tomers." The letter states "GSK will relhse to supply our products through your dis-
tribution centers until such time that we are satisfied that you are complying with
our Terms and Conditions of Sale." [FDC Reports, The Pink Sheet, Vol. 65, No. 3,
,Jan. 20, 2003, p. 27] "Other companies, including Merck, have previously sent let-
ters to their purchasers to remind them of similar reimport rules. GSK’s move, how-
ever, appears to be the first time a company has set out consequences lot failure
to comply." The actions of GSK and other manufacturers have had some impact on
drug supply in Canada. Keep in mind that the United States represents about 50
percent of the world pharmaceutical market, while Canada is only about one-tenth
that size, or 5 percent of the world market.
   Health Canada has also conducted inspections of "Canadian pharmacies that are
thought to be acting as wholesalers for the purpose of exporting drugs to the U.S."
The Executive Director of’ the Canadian National Association of Regulatory Authori-
ties told the DHHS task force on drug importation at its April 27, 2004 meeting
that if pharmacies "are purchasing drugs f~om other pharmacies, they’re acting as
wholesalers. And if’ they don’t have an establishment (wholesale) license, that would
be illegal. The Canadian authority is also looking for "unapproved drugs being dis-
pensed." [FDC Reports, The Pink Sheet, ¥ol. 66, No. 18, May 3, 2004, p. 40] The
                                         73

Health Canada official pointed out that "in terms of the exportation of drugs to the
U.S., there’s nothing federally (in Canada) that prevents that (importation)."
Recommendations
   The fbllowing recommendations are made to facilitate importation (and re-impor-
tation), while minimizing counterfeits in the U.S. market. Consumers and private
and public programs are far more likely to benefit fi’om importation through the tra-
ditional distribution channels in the United States. Internet purchases would drop
dramatically, or virtually disappear, if American consumers can get the lower prices
of fbreign markets at their corner drug store. Also, the pharmacist can maintain a
complete medication history and more appropriately provide counseling and medica-
tion therapy management.
    1. Eliminate or closely regulate sale of drugs over the Internet, both domestic
    and international.
    2. Establish a pedigree system that: (a) must be initiated at the manufacturer
    level, (b) can not be unreasonably withheld fl’om wholesalers and end-pur-
    chasers, and (c) is required as product passes to wholesaler and pharmacy, or
    other end purchaser.
    3. Set unifbrm standards fbr the pedigree system so that a multiplicity of’ state
    requirements do not proliferate and complicate the process (and cost) of imple-
    menting the pedigTee system.
    4. Authorize importation of pharmaceutical products through "normal channels
    of’ distribution" (i.e., traditional wholesalers, chain warehouses, and community
    pharmacies).
    5. Prohibit manufhcturer manipulation of supply as a means to limit importa-
    tion fi’om the markets with lower prices.

 Senator DORGAN. Dr. Schondelmeyer, thank you very much.
 Finally, we will hear t~om Nelda Barnett, who’s a member of’ the
Board of Directors of the AARP.
 Ms. Barnett, you may proceed.

            STATEMENT OF NELDA BARNETT, MEMBER,
                  BOARD OF DIRECTORS, AARP

   Ms. BARNETT. Mr. Chairman and members of the Committee, I
am Nelda Barnett, a member of AARP Board of Directors. Thank
you very much tbr including AARP in your discussions about the
implication of prescription drug importation for U.S. consumers.
   Americans need affordable prescription drugs, but, for too many
people, the price of drugs is beyond their means. Recent AARP
studies reveal that drug prices continue to rise much faster than
the rate of inflation. Our members tell us that these high prices are
the single greatest barrier to obtaining needed medication.
   Rising prescription drug prices affect every segment of the popu-
lation. Though tens of millions of Medicare beneficiaries are now
getting help with their prescription drug costs through Medicare
Part D, beneficiaries are still feeling the effects of rising prescrip-
tion drugs--costs--in the form of higher premiums, deductibles, co-
payments, and, tbr some beneficiaries, lack of coverage in the donut
hole.
   Escalating prescription drug prices continue to hamper employ-
ers’ ability to provide health insurance coverage fbr their workers
and families. Pressures also squeeze public programs at both the
State and Federal level. Rising prescription drug prices plague
Medicaid and put pressures on states’ ability to maintain current
coverage levels, let alone expand eligibility to meet the increasing
need as fewer employers provide access to affordable healthcare
coverage.
                                            74

   Finally, rising prescription drug prices particularly hurt the al-
most 47 million Americans who lack health insurance. These indi-
viduals pay most of the highest prices in the world for the--for
their prescription drug needs. Some don’t fill prescriptions, because
they cannot afford to do so.
   Importation is not the sole solution to soaring drug prices in the
United States, but it will create downward pressure on drug prices
and provide consumers some immediate relief.
   The simple fact is that importation is already happening. Many
Americans already purchase their drugs from other countries. The
trend is growing, and we have a responsibility to ensure that
Americans can access lower drug costs safely.
   Safety is critical in any importation system. The Dorgan-Snowe
bill ensures safety and provides consumer protections, including
anti-counterfeiting and anti-tampering requirements, mandatory
labeling and chain-of-custody requirements. My written statement
outlines these sM~ty precautions and protections.
   I would also like to add that a system of safe importation cannot
be realized if the industry curtails supply. We believe that a vital
component of the Dorgan-Snowe bill are the provisions that seek to
prevent the drug industry from cutting off supply to countries en-
gaging in importation to the United States.
  AARP has endorsed the Dorgan-Snowe importation legislation, S.
242. We believe it meets the challenge of designing a prescription
drug importation program that will ensure the integrity of pharma-
ceuticals and provide consumers access to lower-cost drugs.
   Our members want Congress to enact bipartisan legislation this
year to allow for safe, legal importation of lower-cost prescription
drugs. AARP is pleased to see this Committee and Members of
Congress from both sides of the aisle moving forward on this issue.
  We understand the challenges Congress faces in designing a pro-
gram that ensures the integrity of pharmaceuticals, but does not
create an overly burdensome process that would prevent consumers
from gaining access to lower-cost prescription drugs. We believe the
Dorgan-Snowe legislation meets that threshold, and we urge its en-
actment this year.
   Thank you, again, for inviting us here, and I’m happy to answer
any questions.
   [The prepared statement of Ms. Barnett follows:]

 PREPARED STATEMENT OF NELDA BARNETT, MEMBER, BOARD OF DIRECTORS,                  AARP
   AARP is pleased that the Committee is moving fbrward with the issue of prescrip-
tion drug importation. Congress has been considering legislation to provide fbr im-
portation of lower-priced prescription drugs for well over a decade, and we strongly
urge you and your colleagues to take action this year to enact S. 242, the Pharma-
ceutical Market Access and Drug Safety Act. We believe this legislation includes
measures to ensure the safety of imported prescription drugs, while at the same
time allowing Americans to gain access to lower-priced prescription drugs.
Prescription Drug Prices Continue to Rise at Unsustainable Rates
  Prescription drug costs continue to rise. Recent reports estimate that total spend-
ing on health care is expected to double by 2016, and much of this is due to rising
prescription drug costs.1


  1John A. Poisal, et al., Health Spending Projections Through 2016: Modest Changes Obscure
Part D’s Impact, Health Affairs, 21 Feb. 2007.
                                            75

  A recent AARP study revealed that, on average, pharmaceutical manufacturer
prices tbr the 193 brand name drugs most widely used by older Americans rose at
nearly twice the rate of general inflation in 2006.2 Reversing the trend between
2004 and 2005, when the average rate of increase in manufacturer drug prices fell,
the 2006 average growth rate of 6.2 percent represents an up-tick fi’om the 2005
average increase of" 6.0 percent. For the 153 brand-name drugs that were in the
market since 2000, this translates into a cumulative average price increase of 53.6
percent, over two-and-one-half times the general inflation rate of 20.1 percent over
the same period,a
  The new Medicare prescription drug benefit is helping tens of millions of Medicare
beneficiaries better aflbrd their prescription drugs. However, even with this new
progr’am, Medicare beneficiaries are still feeling the effects of rising prescription
drugs costs in the ibrm of the higher premiums, deductibles, co-payments and--tbr
some beneficiaries--lack of coverage in the donut hole.
  Medicare beneficiaries are not the only gToup impacted by rising prescription drug
prices. Escalating prescription drug prices continue to hamper employers’ ability to
provide health insurance coverage fbr their workers and families. In addition em-
ployers are increasingly eliminating or curtailing their retiree prescription drug cov-
erage.
  Pressures also continue to squeeze public programs at both the state and Federal
level. Rising drug prices also plague Medicaid, and put pressure on states’ ability
to maintain current coverage levels. These prices also hamper states’ ability to ex-
pand eligibility to meet the increasing need as fewer employers provide access to
affordable health care coverage.
  Finally, rising prescription drug prices particularly hurt the almost 47 million
Americans who lack health insurance. These individuals pay among the highest
prices in the world for their prescription drug needs. Some don’t fill prescriptions
because they cannot afford to do so.
Public Support for Importation Grows
   For the millions of Americans without drug coverage and those with limited cov-
erage, importation is seen as an option to obtain access to affordable medications.
A recent AARP poll fbund that AARP members overwhelmingly support Congress
allowing for the importation of drugs from Canada and Europe.4 While AARP does
not believe prescription drug importation is the sole solution to soaring drug prices
in the United States, we do believe it is one way to begin to secure lower priced
drugs.
   Our members and their families question why brand name drug prices in Canada
and other industrialized countries can be lowm~sometimes by as much as 50 per-
cent lower--than prices in the U.S. It is a national embarrassment that people from
all over the world come to the United States to access our advanced medical systems
while many of our own citizens need to look outside our borders in order to aflbrd
their prescription drugs.
   The simple fact is that importation is already happening. In 2003, Americanspur-
chased approximately 12 million prescription drug products (valued at almost $700
million) from Canada alone.S As prescription drug prices continue to rise, more and
more individuals are choosing to import prescription drugs. We have a responsibility
to ensure that Americans who choose to import prescription drugs do so saihly. Con-
gress can no longer afford to do nothing but hope that the millions of Americans
who purchase prescription drugs from abroad do so without dire consequences.
Congress Should Act Quickly to Pass the Dorgan-Snowe Legislation
   We believe that Congress should enact legislation that provides appropriate safe-
guards while at the same time ensuring a workable system for prescription drug im-
portation. Currently, many prescription drugs sold tbr market in the U.S. are al-
ready manufactured abroad and brought into the U.S. safely and legally by prescrip-
tion drug manufactures. If these manufacturers can import drugs safely and legally,
then a process can be created to allow American consumers to saihly import drugs.

  2 David J. Gross, Le~gh Gross Purvis, and Stephen W. Schondelmeyer, Trends in Manufacturer
Prices of Brand Name Prescription Drugs Used by Older Americans, 2006 Year-End Update,
AARP Public Policy Institute Data Digest #DD154 (Washington, D.C.: AARP), March 2007.
   :~Id.
   %4ARP Knowledge Management, Medicare Price Negotiation of Prescription Drugs~ Na-
tional Poll February 12~ 2007, page 8, available at: http:/ /assets.aarp.o~/l~center/health/
7:~1 negotiation.pdfi
   5 HHS Task Force on Drug hnportation, Report on Prescription Drug Importation, December
2004, at 11-12.
                                          76

  S. 242 balances the challenge of designing a prescription drug importation pro-
gram to ensure the integTity of pharmaceuticals while at the same time providing
consumers access to lower price prescription drugs. We strongly urge you and your
colleagues to enact S. 242 this year.
Dorgan-Snowe Ensures the Safety of Imported Drugs
   Access to lower-priced prescription drugs isn’t enough. These prescription medica-
tions must be safe and efficacious. Recent news reports highlight an increasing
problem with the use of counterfeit drugs. Implementing a system of safety proce-
dures could begin to alleviate this serious problem.
   AARP supports the approach taken in S. 242 to create a system that provides for
importation of saf~, effective pharmaceuticals. The legislation first legalizes personal
importation from Canadian pharmacies and wholesalers. R%xflation of the Cana-
dian pharmacy system closely resembles its U.S. counterpart, and drugs purchased
f~om Canada can be as saf~ as drugs purchased in the United States.
   Under the legislation, importers and exporters must agree to allow their place of’
business to be inspected by the Food and Drug Administration ("FDA’) not less than
twelve times per year. The legislation also tasks the FDA with the responsibility
of ensuring that the prescription drugs imported f~om abroad are comparable to
drugs available in the U.S. market. If the difference between the foreign drug and
its U.S. counterpart is minimal, the FDA can allow the drug to be imported into
the U.S. However, if the ditt~rence is significant, a supplemental application may
be required. If the supplemental application would not be approved, the FDA will
prevent the importation of the prescription drug.
   To ensure that the FDA isn’t besieged with inspection and certification require-
ments, the legislation allows the FDA to phase-in its review of registered importers
and exporters, provided that priority is given to entities that can process a high vol-
ume of’ sales. Likewise, the legislation also permits the FDA to phase-in its review
of foreign versions of FDA-approved drugs to determine whether they are the same
as their U.S. counterparts. AARP believes that phasing in these provisions will fhr-
ther bolster the safety of the importation plan by providing FDA the opportunity
to conduct thorough inspections and review.
Pedigree Requirements
  One way of effectively ensuring the safhty of’ pharmaceuticals is the institution
of pedigree requirements--the ability to trace a drug from the point of origin to the
point of dispensing. In order to accomplish this task in an expanded international
arena, the Dorgan-Snowe legislation mandates that importers and exporters may
only purchase prescription drugs from a manufacturer or entity that can establish
a drug’s pedigree. These requirements include identification of the drug’s prior sale
or transaction and contractual authority to inspect records to determine whether an
entity engaged in the system is in compliance with applicable safety and other
standards. AARP believes that standards such as these are crucial to protecting the
quality and efticacy of imported pharmaceuticals.
  In order to ensure safety, pharmaceuticals imported from another country should
be equipped with anti-tampering materials and anti-counterfeiting measures. As the
technology in this area progresses, imported pharmaceuticals should be equipped
with state-of-the-art devices, such as bar codes, and specialized ink, or other appro-
priate technology. The Dorgan-Snowe bill requires the use of anti-tampering and/
or track-and-trace technologies to prevent counterfhiting of’ imported drugs.
  Finally, S. 242 provides that pharmaceuticals imported by wholesalers and phar-
macies be labeled in such a way as to indicate to the consumer that the drug has
been imported under the new system. Consumers will thus expect to realize some
savings from these pharmaceuticals.
Anti-Gaming Provisions
   We recognize that some manufacturers are already curtailing their drug supply
to Canada and other countries, which could lead to supply shortages or fear of ret-
ribution by entities that engage in importation. An importation proposal that does
not seek to prevent entities f~’om pressuring those who engage in importation will
amount to nothing more than an importation system in name only. Our members
do not want hollow promises of importation--they want legislation passed that will
allow them the opportunity to fill their prescription safely and at a lower price.
   Therefore, AARP believes that anti-gaming provisions are a vital component of
any importation legislation. The Dorgan-Snowe legislation seeks to prevent enti-
ties--particularly pharmaceutical manufactures--fi’om eliminating or curtailing
drug supply to those who engage in importation of prescription drugs to the U.S.
so that the system can work as Congress intends.
                                         77

Protection from Rogue Internet Pharmacies
  Many consumers who choose to purchase prescription drugs i~om abroad do so
through Internet pharmacies. Untbrtunately, many consumers fall victim to rogue
Internet pharmacies due in part to the inability to distinguish between reputable
and fly-by-night operations.
  The Dorgan-Snowe legislation instructs the FDA to maintain a website listing ap-
proved pharmacies. Having the FDA website as the point of contact for a list of ap-
proved pharmacies provides consumers with an official, secure source of intbrmation
on sate drugs. However, not all consumers have access to the Internet; therefore,
the legislation provides that the FDA must also maintain a toll-free number where
consumers can get in/brmation on approved tbreig~ sources.
Conclusion
   The Dorgan-Snowe legislation provides for a safe and effective system for allowing
importation of prescription drugs. Our members, and all Americans, need Congress
to enact this bi-partisan, legislation this year. We are pleased to see this Committee
and Members from both Houses of Congress and both sides of the aisle moving for-
ward on this issue. AARP pledges to work with you to make safe importation a re-
ality.

   Senator DORGAN. Ms. Barnett, thank you very much for being
here.
   And thanks, to all five of you, for offering testimony today, testi-
mony that is varied and different, and comes to different conclu-
sions about this issue. We recognize it’s a controversial issue. And
that’s precisely why we have asked witnesses to provide varied
viewpoints.
   Dr. Schondelmeyer, you heard Dr. Lutter, and you heard tbrmer
Congressman Tauzin, describe--I think Billy Tauzin’s comment
was, "open the door to those products to come in," referring to the
legislation that would allow importation. I think Mr. Lutter de-
scribed the counterfeits and the specter of reimportation compro-
mising our drug supply, amplifying the problem of counterfeits, and
so on. You disagree with that? And you have indicated in your tes-
timony, I believe, that you feel that safety provisions in the Dor-
gan-Snowe bill would, in fact, strengthen our confidence in the
drug supply. Can you respond to that?
   Dr. SCHONDELMEYER. Sure, I’d be glad to, sir.
   First of all, I believe that the current system we have is much
like the Wild West environment, where people can do about any-
thing they want, in terms of buying prescription drugs on the
Internet, as long as they keep the quantities low and they don’t get
caught in the process; or they can go across the border to Canada
and Mexico, and we kind of look the other way and let them do it.
And that’s--so, the door is open. The back door, the front door is
open already. I think the system proposed by the Snowe-Dorgan
bill and similar bills really defines a process that closes the system
and says, "We will use the traditional channels, the channels that
FDA knows and works with. We will ask FDA to finally give us a
pedigree chain-of-custody system that they’ve had authority to do
for 20 years, and haven’t done." And I think that will close the sys-
tem and help keep counteri~its out of the market, rather than
make them more available.
   Senator DORGAN. Mr. Tauzin, what’s wrong with that analysis,
if anything?
   Mr. TAUZIN. Well, there’s a lot wrong with it. And we’ll be happy
to comment in much larger degree to you, to all of the points that
we think are weak in the draI~ we’ve seen.
                                  78

   But one of the most important parts, for example, is that the
FDA, under the bill, has no control over the shipper and where the
drugs are coming from. There is no authorization, no possibility, as
you heard from FDA, for them to regulate unregulated manufactur-
ers in China and India and Kazakhstan, or wherever it may be
coming from. The bill opens up importation, as you know, to many
more countries--29 more countries--than does the current law,
which applies to Canada. And even if you limited it to Canada,
we’re told that the drugs coming into Canada are coming from
many other sources. There are figures we can give you on the in-
credible rising number of imports into Canada from strange sources
around the world of drugs manufactured in establishments not reg-
ulated by the FDA, not controlled, nor even registered with the
FDA. Under this bill, they would remain unregistered, uncon-
trolled, uninspected, and they would be allowed to ship into the au-
thorized receivers in this country of those products, and they would
be commingled with the supply in this country. It is--
   Senator DORGAN. But, Mr. Tauzin--
   Mr. TAUZIN. It is not a simple task. And my final thought, Mr.
Dorgan, is--I mean, we’re obviously willing to work with you on
this. The law requires that if Donna Shalala and Mr. Thompson
and Mr. Leavitt had been able to certify the safety, that importa-
tion would be allowed. The problem is, they have not been able to
do so. It is not as easy as has been described here. And even, I
think, the attempts in this bill to address those issues are going
to fall woefully short. But we’ll be happy to have those conversa-
tions with you about why we think that’s true.
   Senator DORGAN. I’ll give you a chance to respond in a bit again,
except I would observe that the counterfeiting that is described by
you and Mr. Lutter is occurring under today’s circumstances. And
I believe that the legislation that we have drafted will, in fact, sub-
stantially reduce the opportunity for that. But let me ask Mr.
Schultz.
   Mr. Schultz, you, in a previous life, were the Deputy Commis-
sioner for Policy at the FDA. You believe that, with proper re-
sources, that there can be a regime of reimportation that does not
threaten or compromise our prescription drug supply in this coun-
try. Is that correct?
   Mr. SCHULTZ. Yes. And I’ve reviewed your bill. There are always
going to be constructive suggestions and improvement and so on,
but it’s a very comprehensive, sophisticated approach that, most
importantly, gives the agency resources to do the job.
   Senator DORGAN. Let me ask if there’s any of you on the panel
who believes that the U.S. consumer should pay the highest prices
in the world for brand name prescription drugs. Now, that, I be-
lieve, is now the case. You can contest that, if you like. But if that
is the case--and I believe it is--does anybody believe that is the
fair method of pricing prescription drugs, that the U.S. consumer
should bear the highest cost?
   Mr. TAUZIN. I don’t.
   Senator DORGAN. You don’t?
   Mr. TAUZIN. I think we have failed miserably in insisting that
other people around the world bear the cost of R&D. Charlie Ran-
gel, in an interview, Sunday, made it very, very clear. Congress-
                                  79

man Rangel said, ’~!ou know, Americans pay the R&D expenses--
for a lot of things, not just pharmaceuticals--for the rest of the
world, and they don’t bear a responsible share of the cost." And
that’s true. And that’s a failure of our trade policies.
   Senator DORGAN. So--
   Mr. TAUZIN. But importing their price control systems into our
country is not free trade, and it is not the kind of stuff that is going
to lead to the investment in R&D and new drugs that we need for
the world, much less for this country.
   Senator DORGAN. So, if the consumer in the U.S. pays the high-
est prices in the world--80-year-old man sitting on a straw bale on
a farm in southern North Dakota tells me his wife is fighting
breast cancer for 3 years--3 years. They drive back and forth to
Canada, because it’s the only way they could afford Tamoxifen, at,
you know, 80 percent discount. If--this is the case for American
consumers, that they--
   Mr. TAUZIN. Mr. Chairman, I read your story, a number of times.
Tamoxifen, today, under the Medicare Part D, which is available
to that couple you met, would cost 30 cents a day now.
   Senator DORGAN. Yes, which--
   Mr. TAUZIN. The prices--we’ve got a chart we’ll show you, of the
top ten medicines, where actually the prices under Medicare Part
D coverage, where insurance--where seniors now have available
coverage with those drugs--are lower than Canadian prices.
   Senator DORGAN. That would work if you were 77 years old, but
not if you’re 57 years old.
   Mr. TAUZIN. Well, as a matter of fact--
   Senator DORGAN. So, it’s part pragmatic--
   Mr. TAUZIN.--that’s why we put the PPA program together.
   Senator DORGAN. But--
   Mr. TAUZIN. This year, we’ve reached the 3.5 million mark of pa-
tients we’ve added to free medicine programs in this country, who
are in that category, Mr. Dorgan. What we’re saying is, there are
better alternatives-
   Senator DORGAN. I commend the industry for that, Mr. Tauzin,
but-
   Mr. TAUZIN. Thank you.
   Senator DORGAN.--that is not a substitute for fair pricing. And
I asked the question, anybody think that the current system, in
which we pay the highest prices, is a fair system? All of you, I
think--I don’t think anybody volunteered to say, "Yup, sign me up.
I think Americans ought to continue to pay the highest prices." If
that is the case, then the question isn’t whether we have a change,
the question is, what is the change to try to resolve that?
   Now, Dr. Vernon, you came with a study that says if you cut
prices--that is, create a circumstance in which the market system,
the U.S. consumer can access, through the market system, the
FDA-approved drug at a lower price, the price it’s being sold at in
much of the rest of the world--if you do that, it would necessarily
reduce the amount of research and development expenditures by
the pharmaceutical industry. I understand the math of that, but I
don’t understand the circumstances of why you connect that price
to R&D. How about connecting that to marketing, for example? My
                                             8O

feeling is that most of the drug industry spends more on marketing
and promotion than they do on research and development, or-
  Mr. TAUZIN. That’s not true.
  Senator DORGAN.--at least it’s a very--well, we’ll have the
record.-
  Mr. TAUZIN. OK.
  Senator DORGAN.--you may submit for the record-
  Mr. TAUZIN. Yes, we will--
  Senator DORGAN.--your evaluation--
  Mr. TAUZIN.--do that.
  Senator DORGAN.--of that.
  [The information previously referred to follows:]

        ADDITIONAL STATEMENT OF W.J. BILLY TAUZIN, PRESIDENT AND CEO,
      PHARMACEUTICAL RESEARCH AND MANUFACTURERS OF AMERICA (PHRMA)

   Mr. Chairman, I wanted to address the issue you raised regarding how much drug
companies spend on research and development, marketing and direct-toconsumer
advertising.
   The biopharmaceutical industry spent $55.2 billion in 2006 on research and devel-
opment according to data from PhRMA’s Annual Survey 1 and an independent anal-
ysis by Burrill & Company, an increase from $51.8 billion in 2005.2 By way of com-
parison, the biopharmaceutical industry spent $11.4 billion on marketing and edu-
cational activities in 2005, including $4.2 billion on direct-to-consumer ads, accord-
ing to IMS Health.3 Notably, in October 2006, CBO reported, "The pharmaceutical
industry is one of the most research-intensive industries in the United States. Phar-
maceutical firms invest as much as five times more in research and development,
relative to their sales, than the average U.S. manufacturing firm."4
   Some critics of the biopharmaceutical industry have claimed companies spend
more on marketing than on research. First, they reach this flawed conclusion by cat-
egorizing all selling, general, and administrative expenses reported in filings to the
Security and Exchange Commission (SEC) as "marketing costs." However, this line-
item includes such non-marketing costs as free medicines provided to low-income
patients through patient assistance programs, distribution and shipping expenses,
systems and IT support, and corporate functions (i.e., legal, communications, dues,
procurement, utilities and property taxes). As Princeton professor Uwe Reinhardt
has written, "the [selling, general and administrative] category represents many ex-
penses other than selling expenses and should not be seen as an estimate purely
of outlays on marketing, as the industry’s critics occasionally do." 5 I hope that we
can agree that these comparisons are not grounded in fact.
   Second, the critics who make this point also fail to acknowledge that marketing
expenditures help bring patients into treatment for previously untreated or under-
treated conditions,6 and help improve compliance with physician-prescribed treat-
ment.7 Moreover, there is a gap in "translating research findings into medical prac-
tice." s Bringing health professionals FDA-regulated information regarding prescrip-
tion medicines can help bridge this gap.9 Early intervention and improved compli-
ance for conditions like high blood pressure, diabetes, and cardiovascular disease
can help patients remain healthier and avoid high health care costs.

  1 PhRMA, Profile; Appendix: PhRMA Annual Member Survey (Washington, D.C.: PhRMA).
  2Burrill & Company, analysis for PhRMA, 2006 and 2007. Includes PhRMA research associ-
ates and nonmembers.
  s IMS Health, Integrated Promotional ServicesTM and CMR, 5/2006.
  4 Congressional Budget Office, Research and Development in the Pharmaceutical Industry; Oc-
tober 2006.
  5 U.E. Reinhardt, Perspectives on the Pharmaceutical Industry; Health Affairs, September/Oc-
tober 2001
  6J.S. Weissman et al.. "Physicians Report on Patient Encounters Involving Direct-to-Con-
sumer Advertising." Health Affairs Web Exclusive, April 28, 2004.
  7Federal Trade Commission and Department and the Department of Justice, Improving
Health Care: A Dose of Competition; July 2004.
  s C. Lenfant, "Clinical Research to Clinical Practice: Lost In Transition?" The New England
Journal of Medicine, August 28, 2003.
  9Dubois. R., et al., "Growth in Use of Lipid-Lowering Therapies: Are We Targeting the Right
Patients;" The American Journal of Managed Care, October 2002.
                                            81
  The pharmaceutical industry’s investment in the discovery of new medicines is
yielding important results for patients. For instance, just over the last few weeks,
the FDA has approved a medicine that represents an entirely new approach to
treating high blood pressure I0 and press reports II , 12 indicate promising trial results
for three new medicines to treat HIV, including two that are entirely new ap-
proaches to attacking this virus and one that overcomes resistance to earlier drugs
of its type.
  At the same time that medical advances continue to meet patients’ health care
needs, medicines remain a small part of overall health spending. According to the
latest estimates by the Centers for Medicare & Medicaid Office of the Actuary
(OACT), spending on prescription medicines accounted for 10 percent of national
health spending in 2005, and 8.5 percent of overall growth of health care costs.
Other services accounted for over 91 percent of overall cost growth. In 2005, pre-
scription drug spending growth slowed for the sixth consecutive year, reaching its
lowest level (5.8 percent) since 1977.

   Senator DORGAN. But the fact is, it’s a--if not, it’s a very close
second. And this morning I once again, as I was getting ready for
work, was asked if I shouldn’t ask my doctor about several kinds
of prescription drugs. A substantial amount is spent on marketing
and promotion. Did you study whether reducing the expenditure for
direct television ads, for example, asking me whether I could ask
my doctor if the purple pill was right for me or for my colleague
Senator Snowe--if they reduced that expenditure, could that am-
plify and help with additional research and development?
   Dr. VERNON. I appreciate that question. And I would add that all
businesses and companies, and politicians, for that matter, invest
in marketing. It’s part of the business practice. And firms make de-
cisions on how much they’re going to invest in R&D based upon ex-
pected future returns. To the extent that marketing expenditures
enter into that, or other factors, it will impact R&D investment.
However, the focus of our study was on how we can measure ex-
pected returns by the industry, and identifying the precise empir-
ical link between those expected returns, prices, and profits, and
R&D spending.
   Senator DORGAN. Who commissioned the study, Dr. Vernon?
   Dr. VERNON. This was not commissioned, and it was not funded.
This was part of my doctoral research and also some of the first
few papers I published when I was on the faculty at the University
of Connecticut.
   Senator DORGAN. But you’ve previously done work for the phar-
maceutical industry.
   Dr. VERNON. I have previously received funding from various or-
ganizations, including the pharmaceutical industry, that’s correct.
   Senator DORGAN. Ms. Barnett, the AARP supports this piece of
legislation. I think it goes without saying--and I shouldn’t have to
say it at this hearing, but I will--I don’t think there’s anyone that
would in any way ever suggest that they want to compromise our
drug supply or do anything to diminish the safety of our drug sup-
ply. The testimony by Mr. Tauzin and others today, about counter-
feits--counterfeit drugs--is disturbing to all of us. That is existing
under a circumstance where importation really doesn’t exist in any

   I°FDA Press Release. "FDA Approves New Drug Treatment for High Blood Pressure;" March
6, 2007.
   11 Lawrence Altman and Andrew Pollack. "2 New Drugs Offer Options to Fight H.I.V. in Novel
Ways". The New York Times, February 28, 2007.
   12Marilyn Chase, "Emerging Drugs Show Promise Against HIV.’, The Wall Street Journal.
February 28, 2007.
                                  82

managed way. But tell me, about what you think about Mr. Tauzin
alluding to the fact that, "Look, since we now have Medicare Part
D, you’ve got access to prescription drugs" Mr. Tauzin described
Tamoxifen. Tell me why the AARP is supporting this legislation, if
you have Medicare Part D.
   Ms. BARNETT. Medicare Part D will only cover up to a certain
part before the consumer then has to go into the donut hole, and,
at that point, you don’t reach the amount, necessarily, that is
there, that cost. But, on the other hand, not all people--over half
of our members are ages 50 to 64, and they’re not--Medicare and
the prescription drug benefit is not available to them.
   Senator DORGAN. Can I just complain about starting--getting let-
ters from the AARP at age 35 or whenever it was I--
   Ms. BARNETT. Of course you can, but you don’t--
   [Laughter.]
   Senator DORGAN.--whenever it was I started getting them in my
mail? I mean, I didn’t feel old at that time.
   Ms. BARNETT. Was this perceived 35 or was it actual 35?
   [Laughter.]
   Senator DORGAN. No, it was--it was actually perceived.
   Senator Snowe?
   [Laughter.]
   Senator SNOWE. Thank you very much.
   And I want to welcome the panel.
   Former Congressman Tauzin, you were mentioning about former
Secretary of Health and Human Services, Secretary Shalala. And,
it’s interesting, to examine the three objections that she had--if I
can find them here--back in 2000, when she said that it was "im-
possible for me to demonstrate that importation is safe and cost-
effective." First, she said, based on the provision which "allows
drug manufacturers to deny U.S. importers legal access to the
FDA-approved labeling that is required for reimportation." Two,
that "the drug reimportation provision fails to prevent drug manu-
facturers from discriminating against foreign distributors that im-
port drugs to the United States." And, third, that "the reimporta-
tion system has both authorization and funding limitations . . .
the law requires that the system end 5 years after it goes into ef-
fect."
   So, all of those issues, in one way or another, have been ad-
dressed by our legislation. So, I don’t think it’s safe to say that you
can characterize those three problems, as she mentioned them as
issues upon which she had to oppose the legislation. She was re-
quired to certify for safety. She didn’t have the resources, and she
only had a simple certification. So, we have addressed all of those
issues in our legislation.
   Mr. TAUZIN. She was required to certify two things, as the cur-
rent law requires the Secretary to do, that is, not only that you sat-
isfy all the safety concerns, which we--which we agree, with her
and the current Secretary, cannot be safely satisfied, even with this
legislation. And we’ll elaborate, as I said, further to you on that.
And, second, the cost-effectiveness of doing it. CBO estimated a
cost savings, if you did pass this bill, of 1 to 2 percent over 10
years, with no cost savings at all in the first 5 years. That’s CBO
estimates. There have been some other experiences that--you don’t
                                 83

have to take my word for it. Go to Massachusetts and check with
their program. They abandoned importation when they discovered
that prices in America were actually lower for many drugs, includ-
ing the generic products--
   Senator SNOWE. Yes, but isn’t that the choice of the consumer?
   Mr. TAUZIN. I’m sorry?
   Senator SNOWE. I mean, I think isn’t that the choice of the con-
sumer? I mean, why is the industry so--
   Mr. TAUZIN. Well, but--
   Senator SNOWE.--vigorously opposed.-
   Mr. TAUZIN.--but the problem is--
   Senator SNOWE.--to it if--
   Mr. TAUZIN.--the problem is, you’re not going to make it the
choice of the consumer. I’ll be buying this stuff from my hospital
when I go to the hospital, whether I want to or not. There’s nothing
in this bill that says I can opt out.
   Senator SNOWE. Yes. Well, let me make another point here. Well,
you can opt-out--you set up a safety system. That’s the point. Then
the consumer makes the determination whether or not they want
to have access to
   Mr. TAUZIN. I wish--
   Senator SNOWE.--imported medications.
   Mr. TAUZIN. I wish--
   Senator SNOWE. And you mentioned China. Can I just make
   Mr. TAUZIN. Yes.
   Senator SNOWE.--clear here?
   Mr. TAUZIN. Yes, go ahead.
   Senator SNOWE. China isn’t on our list. OK? I’m just--make that
clear. And let me just say, the European Union’s been doing it--
parallel drug trading without incident for the last 30 years, and
they label what is imported and what is not. We don’t even have
a system set up in the United States for counterfeiting. I mean,
that’s the interesting point here. You know, for all that’s been men-
tioned about the preponderance of domestic counterfeiting, nothing
has been done to address that.
   So, I think that the point is, here, we’re setting up a system, and
you would have the labeling of imported medications, which I un-
derstand-because that could mean there would be more competi-
tive pricing in the United States. So, I make that point--
   Mr. TAUZIN. I invite you to check with the EU lately. Parallel
trading is becoming a huge problem. They discovered two things.
The arbitragers pick up all the savings. The consumers and the
payers don’t get any savings.
   Senator SNOWE. Well-
   Mr. TAUZIN. And the second thing is that counterfeiting is rising
dramatically in Europe, and it’s coming from China. It goes
through Thailand, it arrives in Europe, and--as it’s arriving in
America from all of the countries that you list in the bill. You can’t
control it as coming from only those countries anymore.
   Senator SNOWE. Well, you know--but I think it’s interesting--
that where we manufacture--I mean, it’s on the map here--is all
over the world. You know, as I said, over 40 countries in which we
manufacture. And that’s what we’ve done. And we’re talking about
FDA-approved facilities. And I think it’s very important to say
                                   84

that. We do that with manufacturing medications in over 40 coun-
tries. We certainly can set up a system. And if you have rec-
ommendations how better to improve our legislation, I would hope
that we would get those recommendations. And.
   Mr. TAUZIN. Sure. And we’ll talk to you about it.
   Senator SNOWE. OK, great.
   And, Mr. Schultz, you’ve been in the position of our previous wit-
ness. You were former Deputy Commissioner for food--for Policy,
Food and Drug Administration, is that correct?
   Mr. SCHULTZ. Yes.
   Senator SNOWE. OK. So, you’ve had a chance--and I know you
responded to the Chairman’s question--and you may have some
other follow-up recommendations on specifics--is that correct?--in
our legislation. But, overall, do you think the framework that we
have is doable? I mean, is this something that can be done for im-
portation, based on our approach in this legislation?
   Mr. SCHULTZ. Yes. I think it’s a very sound approach. And I
think the important point is that it’s going to improve things, in
terms of safety. I don’t know if it’s going to be perfect, but it’s going
to inject resources to the FDA, it’s going to allow FDA to inspect
facilities, and, where there are commercial sales, it will require a
chain of custody. So, this is a terrific improvement.
   I mean, if I could say a word about price, there are two points.
One is, the people buying these drugs from Canada would be really
shocked to know that CBO is saying they’re not going to save
money because they’re saving money today. The second thing is
that the reason those CBO estimates may have showed no savings
is because so many people are doing it today. The problem is
they’re not necessarily getting safe products. And what you’ve done
in your bill is to set up a system where consumers will have much
more assurance from FDA of safety. There’s never going to be a
promise. There’s nothing risk-free. But we’ll be moving in that di-
rection.
   Senator SNOWE. No, I appreciate that and would appreciate your
future input on our legislation. So, if there’s anything we can do
to make adjustments in that--
   Senator DORGAN. If I might just--
   Senator SNOWE. Yes.
   Senator DORGAN.--for Senator Snowe--this issue of savings, the
CBO actually scored the bill that we offered to the FTC reauthor-
ization, and they scored a savings of $6.1 billion over 10 years for
the Government and $50 billion over 10 years for consumers. So,
the CBO score, the most recent score for legislation nearly identical
to that which we’ve reintroduced, does show a savings, both to the
Government and the consumers.
   Senator SNOWE. Thank you.
   Dr. Vernon, you were focusing on the decline in R&D spending.
And, obviously, we’ll look at the information that you’ve provided.
But, you know, the industry has spent about, I think, $5.6 billion
more. At least based on the 2004 numbers, in the United States
than in Europe, even though our consumers are paying $87 billion
on higher prices than, foreign consumers. So, I mean, I think that
the fact is if you start to compare the R&D spending of the 12 larg-
est pharmaceutical firms by revenue, it’s interesting--they have an
                                 85

average R&D investment of 14.7 percent of gross revenues, and you
compare that with other firms with high R&D requirements and
low marginal costs of production, they have a similar investment
rate. It’s 14.4 percent of gross revenues. And yet, they produce--
if you’re talking about microprocessors, software, electronics--simi-
larly situated, they produce products which they improve every
year, and they’re offered at lower costs, and they do not increase
pricing of old products at two and three times the rate of inflation.
   So, I don’t see, with importation that the problem is going to re-
sult in R&D decline. That’s not to include, frankly, the $30 billion
that’s spent by the American taxpayer in support of the National
Institutes of Health and other means for the research and develop-
ment for medications that consumers benefit from in other coun-
tries. And we’re paying the higher prices.
   So, I just don’t see where the argument is here that it’s going to
have an impact on the research and development, given what we
pay here in America today, given what the American taxpayer’s
paying. I don’t see that the higher margin is increasing the rate of
investment in the research and development. And you compare
that with other companies, as you look at these charts--they’re
similarly situated, and yet we don’t get the benefit of lower drug
prices.
   Dr. VERNON. I appreciate that, and I would make a couple of re-
marks.
   The first is, I do agree that the U.S. is subsidizing R&D. And
that’s because foreign markets and governments regulate drug
prices, and, in the U.S., we largely do not. I would say, also, that
the link between R&D spending and prices and profits is unequivo-
cal, and is based on over two centuries’ worth of economists’
thought. And economists are united on that issue. So, I don’t think
that’s a question.
   And I do have a question about the comparison you made be-
tween R&D intensities on the two charts you showed, Senator I
think what’s relevant is pharmaceutical R&D spending to pharma-
ceutical sales--and I’m not sure, of those companies up there, if
what was being represented was pharmaceutical R&D or total firm
R&D to gross firm sales. Because a lot of the companies in the in-
dustry are diversified into various different types of businesses, I
think that’s an important distinction that needs to be made.
   Mr. TAUZIN. Senator, can I add a-
   Senator SNOWE. Yes.
   Mr. TAUZIN.--thought, too? The big difference in the R&D spend-
ing in our industry, as opposed to other industries, is that the mo-
ment they invent something and get a patent on it, they can go to
market with it. On the other hand, our companies have to spend
money, over 14 years of clinical trials, before their product can go
to market within their 20 years of patent protection. So, there’s a
very different economic model that, frankly, is getting very threat-
ened today. But, at the same time, even the Japanese companies
that are part of our organization do their R&D in America right
now. Most of the European companies do their R&D in America
today. They’ve left the countries, where the governments have initi-
ated price controls, to come to this country to do their research and
development. That’s a fact.
                                  86

   Senator SNOWE. Well, I’d just point out another quote here from
Hank McKinnell, who is a former CEO of Pfizer, and he said, "It’s
a fallacy to suggest that our industry, or any industry, prices a
product to recapture the R&D budget spent in development."
   Mr. TAUZIN. And he’s right.
   Senator SNOWE. So, I think--
   Mr. TAUZIN. He’s right. But what he--what you fail to have there
is the rest of his statement, which is that they price it in order to
make sure they can cover the next 14 years of R&D development
for the next product in the pipeline.
   Senator SNOWE. Yes, but the industry overall is pricing so that
the American consumer pays $87 billion more
   Mr. TAUZIN. And we’re spending in-
   Senator SNOWE.--than consumers in other countries--
   Mr. TAUZIN.--we’re spending-
   Senator SNOWE.--plus the $30 billion-
   Mr. TAUZIN.--well over $60 billion in R&D--
   Senator SNOWE. Plus--
   Mr. TAUZIN.--every year.
   Senator SNOWE. Yes, but--plus the $30 billion by--financed by
the Federal Government.
   And one more point by Hank McKinnell, because I think it is--
it is an interesting point. He says, "Competition is good medicine
for economies. Name an industry in which competition’s allowed to
flourish--computers, telecommunications, small-package shipping,
retailing, entertainment--and I’ll show you lower prices, higher
quality, more innovation, and better customer service. There’s nary
an exception. OK, there’s one. So far, the healthcare industry
seems immune to the discipline of competition."
   And I think that’s what it’s all about, and that’s what we’re striv-
ing for. I think we have an obligation to set up a system of safety
and allow the consumers to make that decision in what they--
   Mr. TAUZIN. Give us a chance to--
   Senator SNOWE.--get benefit from.
   Mr. TAUZIN.--compete against another free market, and we’ll
compete. But those are not free markets, Senator you know that.
   Senator SNOWE. Thank you.
   Mr. TAUZIN. Those are controlled markets.
   Senator SNOWE. Thank you.
   Senator DORGAN. Senator Vitter?
   Senator VITTER. Thank you, Mr. Chairman.
   First of all, with Billy Tauzin here, let me just, apart from this
issue, setting this aside for a few seconds, let me thank you for all
of your service and leadership to our state, which was exemplary
throughout your career.
   Mr. TAUZIN. Thank you, David.
   Senator VITTER. And I personally appreciate that, and the people
of Louisiana appreciate that.
   On this issue, Billy, you started your remarks by remembering
your work with John Dingell--
   Mr. TAUZIN. Yes.
   Senator VIWWER.--going back to 1988. I guess one thing I would
say is, what do you think the prescription drug inflation--cumu-
lative inflation has been in those 19 years since 1988?
                                  87

   Mr. TAUZIN. Good question. Let me
   Senator VITTER. It’s been-
   Mr. TAUZIN. Let me
   Senator VITTER. It’s been enormous.
   Mr. TAUZIN. Let me address it. It is not soaring. It is not enor-
mous. AARP issued a report, I think, yesterday--again, doing what
they always do, which is to compare a list of patent drug products
that are used by seniors, and examines only those in the market-
place, instead of the whole prescription drug marketplace. If you
look at the 60 percent of the drugs that are consumed in America
that are generic, and combine them with the patent drugs that
come out of this 14 year expensive process--combine them to-
gether, the inflation rate of drugs in America has been moderating
over the last 5 years and is lower than the healthcare inflation rate
again this year, falling every year. It is not soaring, it is not expo-
nentially rising. It’s rising at a lower rate than healthcare inflation,
and moderating every year. In fact, the number of new drugs com-
ing off patent are alarming, frankly, because, as those new drugs
come off patent, a lot of the companies are going to be in a very
difficult position over the next 10 years.
   Senator VITTER. Well, first of all, I think what we’re largely talk-
ing about in this debate is nongenerics, because the generic issue
is largely solved, in terms of price competitiveness in this country.
So, I do think we’re basically talking about nongenerics.
   Mr. TAUZIN. Well, but you can’t--
   Senator VITTER. And that--
   Mr. TAUZIN.--you can’t--
   Senator VITTER.--cumulative
   Mr. TAUZlN.--not talk about it. Do you know, in Canada, that
generics cost about 167 percent of U.S. prices? You can’t just talk
about one set of drugs. In--
   Senator VITTER. Well, the problem--
   Mr. TAUZIN. If you look at the ten-
   Senator VITTER.--is, you don’t have generics for everything.
   Mr. TAUZIN. No, but if you look at the ten top drugs, six of them
are generic variations-
   Senator VITTER. Right.
   Mr. TAUZIN.--right now. And, as you heard, you know, when you
look at the amount of time that a patent drug has left in its patent
life, and the fact that these drugs are coming off pretty rapidly over
the next 10 years, that 60 percent is likely to rise in this country.
We’re one of the highest users of generic products in the world, at
60 percent. It is working fairly well. Do we still have a problem of
uninsured? Yes. And we ought to address that.
   But here’s another feature I hope you think about when you
think about this bill and other bills on healthcare. We’re 10 percent
of the market. The healthcare dollars spent in America, pharma-
ceuticals represent 10 percent of that. They represented 10 percent
in 1978, and they represent 10 percent today. We are not the big-
gest problem in the healthcare cost equation. Ninety percent of the
problem is in other healthcare cost areas. But do we have a prob-
lem making sure seniors have access to affordable prescriptions?
Yes. That’s why we passed Part D. Do we have a problem with the
20 some odd million Americans who are chronically uninsured?
                                  88

Yes. We ought to address that. But to open the door to a problem
that’s a one percent of problem in America today, that could be-
come a 20 percent problem, in terms of counterfeits hitting this
market. Just to try to solve a 10 percent or 7 percent problem,
which is the difference in Canadian cost to Americans today. It is,
I think, very risky, Senator Vitter. That’s all I’m asking you to
think about.
   Senator VITTER. Well, my point is that, since 1988, nongeneric
drug inflation has soared. Since 1988, as a result, this commerce
across the border in these drugs has soared. And, of course, that’s
directly related to price.
   And so, in--with that history behind us, in the current environ-
ment, I simply think it is an unworkable and unreasonable so-
called solution to the safety issue to say we’re going to put our fin-
ger in the dike. It’s not working. We’re--we are being deluged with
this issue, to some extent; and to, sort of, just say "no" isn’t a pol-
icy--
   Mr. TAUZIN. We’re not saying there’s--
   Senator VITTER.--it’s not a workable policy.
   Mr. TAUZIN. We’re not just saying no. We’ve instituted, this year,
some very important initiatives. I want to tell you about them.
   First of all, the drug distributors in this country, their associa-
tion, it’s finally kicked out the secondary marketers. They’re no
longer a part of their association.
   If you look the problem in the U.S. drug marketplace in counter-
feiting and uplabeling and the concern we have about danger to pa-
tients, it was primarily in that secondary market. That’s where the
counterfeiters play. And they’re playing as good a game as they
played with heroin.
   Second, Senator Vitter, we’re meeting, today, with the distribu-
tors and the pharmacists to see if we can’t accelerate the work on
RFID technologies, nanotechnologies, to protect our system even
better.
   We’re not just saying no. We’re doing things, we’re trying to pro-
tect the people under 200 percent of poverty who are uninsured
today, with the PPA program--3.5 million new Americans covered
with free drugs because of our program. We’re working on the un-
insured problem all over America. We’re working with the distribu-
tors to come up with track-and-trace systems that are really good
in this country.
   All I’m asking you to do is to understand that we can’t pass those
laws for other countries. And the FDA can’t regulate the distribu-
tion chain in other countries. And if you expect them to do so by
passing a bill, I just want to warn you, as I tried to warn you about
New Orleans a few years ago, one day we’ll rue the day we opened
up that flood. One day in this country, the deaths are going to pile
up the way they’re piling up around the world with malaria right
now. Please think about that.
   Senator VITTER. Let me suggest two other things we can do, and
you all can be helpful to address the problem. One is to be more
helpful and to not oppose generic reform. And, quite frankly, too
often, in my opinion, the industry has been an obstacle to pro-
generics reform.
   Mr. TAUZIN. Yes, but Senator Vitter, I--
                                  89

   Senator VITTER. The
   Mr. TAUZIN.--you know, I can’t speak for what happened more
than 2 years ago, but I can tell you this, we are very open to work-
ing with you, and all of you, in making sure that drug prices are
affordable and available in this country to people. That’s why we
started the PPA program. We’ve got--we’ve got a very different or-
ganization today. Give us a chance to work with you. I think you’ll
see a different face of this industry.
   Senator VITTER. The second area where I think we need a lot of
work is trade policy.
   Mr. TAUZIN. Yes.
   Senator VITTER. This is all created by vastly different prices be-
tween U.S. and other countries. That is largely created by strong
or weak price-control regimes elsewhere.
   Mr. TAUZIN. Exactly.
   Senator VITTER. Now, we essentially, in my opinion, do abso-
lutely nothing to attack that through our trade policy. I’m not say-
ing we have all the power to change that overnight, but we cer-
tainly have some leverage and some opportunity to attack that. In
my opinion, neither the industry nor this administration does any-
thing meaningful to attack that. And that price difference is what
creates this entire debate.
   Mr. TAUZIN. Can I paint a quick picture before you--how difficult
it is? Not only do we have countries like Thailand, which is a mili-
tary government now, stealing patents, they’ve basically said
they’re going to just take our patents and produce our products
without regard to IP protection anymore. And they’re executing
that right now in Thailand.
   Not only do we have situations like that, we’ve got the under-
developed world that can’t afford to pay even generic prices for
some life-saving drugs, like HIV drugs. And we’re trying to set up
a system in the world to make sure critical life-saving medicines
reach people in the underdeveloped world who, like in America,
can’t afford their drugs. Mr. Chairman, we are trying to help that
situation.
   Second, you have the developing world, the middle-index coun-
tries, if you will, who are, like Thailand, trying to literally take ad-
vantage of American R&D, and literally stealing from the Amer-
ican people, in my view, their rights to the R&D they’ve spent for
these products.
   And then you’ve got the developed work that is not taking its fair
share of responsibility for paying for that R&D. And I concur with
you on that. We need a much stronger emphasis at our State De-
partment on insisting that the
   Senator VITTER. Well-
   Mr. TAuzIN.--developed world do a better job of paying for
   Senator VITTER. Again, on the
   Mr. TAUZIN.--it’s that simple.
   Senator VIWWER.--trade front, the only activity I’ve seen, until we
put a stop to it a couple of years ago, was an effort to embed anti-
reimportation policy in trade agreements. That was the only effort
I have ever seen, in terms of trade policy. I’ve seen no effort from
the administration or the industry quite frankly, in trying to attack
                                 9O

the root issue of these price differentials, and trying to use all of
our resources--
   Mr. TAUZIN. Senator Vitter, I assure you, a lot of that--
   Senator VITTER.--to solve that.
   Mr. TAuzm.--goes on. We belong to international organizations,
the IFPMA. We to work with EFPIA. We work with a group called
Dolder, globally, trying to influence those decisions around the
world. But, without the leverage of our government saying some-
thing is wrong when other countries can take advantage of the con-
sumers in America who are spending their dollars on this R&D--
without your leverage, they’re not going to change their policies.
It’s that simple.
   Senator VITTER. Also want to briefly address the R&D issue,
which is very important, in my mind. And let me state, up front,
I’m not for reimportation to import price controls into this country,
and that sort of argument against it is often made; I’m for re-
importation, because I don’t think price controls can survive a full-
bodied reimportation policy in this country and in other countries.
   And so, with that in mind, Dr. Vernon, you suggested that re-
importation will basically drive down R&D. Does that take into ac-
count the possibility--the probability, in my mind--that if you have
a full-bodied reimportation policy, it’s--it doesn’t simply import
those prices that exist now in other countries, but it actually
changes them, it raises them, as Dr. Schondelmeyer suggested, and
lowers our domestic prices?
   Dr. VERNON. Well, I think that’s an excellent question, and a
very--and the answer is very complicated, and I don’t have a full
answer. I think that if reimportation were undertaken on a large
scale, such that we had forced-sales provisions and we did see
prices falling in the U.S., the question then is, would that have an
impact on prices abroad? Many economists believe that prices
abroad are lower, not just because of price controls and price regu-
lation, but also because average per-capita incomes in those coun-
tries are lower.
   So, I don’t know that we would--exactly how that would play
out. And it’s a very complicated issue, in terms of how these foreign
governments would respond, and in terms of how the U.S. Govern-
ment would interact with these foreign governments and-
   Senator VITTER. Well, let me just suggest one of the things that
would happen is, their buying pool would no longer be simply in
their country; it would involve our country. And so, the per-capita
income of that buying pool will increase. What I think you’re going
to see is an equalization of prices. I’m not saying it would be imme-
diate or complete. But I think what you would see is a drive toward
equalizing prices worldwide.
   Dr. Schondelmeyer, you alluded to that a little bit. How do you
think that would work with a robust reimportation policy?
   Dr. SCHONDELMEYER. If the U.S. began a full-bore reimportation
policy, the Canadian Government, the EU countries, are going to
have the drug companies coming into them the next day, and
they’re going to be saying, "We can’t continue with the prices we’re
paying you. We’ve got to change something." It would disrupt the
market, in the short run. But they will have to change something.
                                  91

   If we’re going to use average per-capita income as our measure,
let’s look at the average per-capita income of the uninsured Ameri-
cans. And it’s lower than most of those countries that are getting
lower prices in other--in Europe, so why aren’t we giving that
lower price to the 47 million--and that’s probably more people in
America than most of those other countries, as well--why aren’t we
giving them those lower prices, if we’re going to use that as our
measure of how you price drugs?
   Senator VITTER. Let me just--
   Dr. SCHONDELMEYER. I think it’s unfair to price the U.S. as an
aggregate, because we probably have the greatest income dispari-
ties of any country in the world, or any major developed country
in the world, compared to the European countries. And--
   Mr. TAUZIN. Senator Vitter, can I tell you what Canada plans to
do--
   Dr. SCHONDELMEYER.--that makes a mess.
   Mr. TAUZIN.--if you pass this? They’re not going to lower their
price. They’re going to raise their prices in Canada. What Canada
has threatened to do, and what they’re likely to do, is to pass a bill,
which they’ve got ready to go, which will ban bulk exports to Amer-
ica. They don’t want to become our pharmacy. And neither does
Europe. And they say that very clearly in their policy.
   Senator VITTER. Well, again--and that gets back to trade, too.
The question is, are we just going to allow that without con-
sequence? I don’t think we should. So, I think there are ways to
attack that. But, again, my point is, a robust reimportation policy
doesn’t simply import prices from other countries to here, it
changes prices worldwide--it lowers prices in this country, it in-
creases artificially low prices elsewhere. And what I think it does
is do nothing worldwide with regard to what’s available for R&D,
but it redistributes where all that R&D money comes from so that
we don’t have to pay 98 percent of it, or whatever very high per-
centage we pay alone as Americans.
   Mr. TAUZIN. There’s another feature, though. And the other fea-
ture that you can’t discount is the fact that other governments, be-
cause they are the payer--they have single-payer systems--have
limited resources to pay for the drugs that are used by their citi-
zens. And the way they handle that is, they cut off access. In Can-
ada, for example, on average, 20 percent of the pharmaceuticals
that are available to Americans are not available to citizens in
Canada under their single-payer system. In Japan, only 69 of the
top 100 medicines are available to their citizens under their single-
payer system. So, you won’t necessarily drive up their cost. What
you’re more likely to do is to see more limitations on access to their
citizens. I don’t want to see that--
   Dr. SCHONDELMEYER. And it depends on--
   Mr. TAUZIN.--imported into America, by the way.
   Senator DORGAN. Dr. Schondelmeyer, you wanted to respond to
that.
   Dr. SCHONDELMEYER. Yes, it depends on which drugs we leave
off of that system. If we leave off Nexium or Ambien CR or
Clarinex that are very similar to other drugs that really don’t have
any therapeutic difference, maybe we’re better off.
                                 92

   I would argue that we already have the effect of European price
controls imported in our market in the prices that are being
charged to Americans now. We don’t have free market pricing. We
don’t have market-based prices. It’s been acknowledged. Dr. Vernon
said that does affect our prices, and we essentially are subsidizing
the rest of the world. So, the effect of that price-control system in
Europe and in Canada is already in our market, and we’re paying
for it. And unless we squeeze back gently in some way, we will con-
tinue paying that higher price. I think we have to squeeze back,
in some way, to get those other countries--I think passing re-im-
portation will work much faster than trade negotiations with other
countries to tell them to raise their prices. If you start reimporting
from their countries at their lower prices, those prices will go up
much faster than any negotiations are going to accomplish on trade
negotiations, country by country.
   Mr. TAUZIN. Well, but don’t leave with the perception that we’re
just talking about Nexium. In Canada, you can’t get Avastin.
That’s the drug that saved my life. You can’t get it in Japan. You
can’t get it in Europe, in England and Wales. Both Avastin and
Erbitux were deemed not cost-effective in those countries under
their single-payer systems. So, don’t think it’s just a purple pill or
a pill that you have of choice. Sometimes it’s the pill that’ll save
your kid’s life. Don’t forget that.
   Senator DORGAN. Mr. Tauzin, you’ve lost none of your skill or ag-
gressiveness.
   [Laughter.]
   Senator DORGAN. And we appreciate your being here. I appre-
ciate the entire panel.
   I want to put a chart up, here, that shows you something that
FDA Commissioner David Kessler has said in a letter to us. He
talked about--our proposal, quote, "... provides a sound frame-
work for assuring that imported drugs are safe and effective. Most
notably, it provides additional resources to the agency to run such
a program, oversight by FDA of the chain of custody of imported
drugs back to the FDA-inspected plants, a mechanism to review
imported drugs to ensure that they meet FDA’s approval stand-
ards, and the registration and oversight of importers and exporters
to assure that imported drugs meet these standards that are not
counterfeit."
   I wanted to put that on the record, only because there’s a great
debate about this, I--and I think you will admit we’ve tried to pro-
vide fair opportunity for alternative views with this hearing. It will
not surprise you to know that Senator Snowe and I will very soon
work with our colleagues on the Commerce Committee to try to
move this legislation, and we would hope, obviously, to get a vote
on the floor of the Senate. Identical legislation is existing in the
U.S. House.
   And we will keep the record of this hearing open for 2 weeks.
Should our witnesses wish to submit additional views, we will ac-
cept that.
   Mr Tauzin, you indicate you want to work with us on a range
of things. We welcome that.
   Mr. TAUZIN. Thank you.
   Senator DORGAN. We would say the same to all of the witnesses.
                                93

  Obviously, you know from my statements, and, I believe, from
the statements of others on the panel here, that we feel strongly
about this, and we represent constituencies across our country that
feel, as I offered the question today, they feel that they shouldn’t
be paying the highest prices in the world. They feel it’s unfair.
  And so, we hold a hearing today, invite you. All of you are great
to come.
  Dr. Vernon, I wasn’t suggesting your research is worthless be-
cause of who you’ve previously worked with, but I did want to have
that in the record.
  All of you have taken some time to be with us and driven from
Connecticut and Minnesota and across the street-
   [Laughter.]
   Senator DORGAN.--and Kentucky. And let me thank you for tak-
ing the time to be a part of this discussion.
  This hearing is adjourned.
   [Whereupon, at 11:55 a.m., the hearing was adjourned.]
                                           APPENDIX

     JOINT PREPARED STATEMENT OF THE CANADIAN PHARMACISTS ASSOCIATION, THE
         ONTARIO PHARMACISTS’ ASSOCIATION AND THE BEST MEDICINES COALITION

Do No Harm: Congress Should Leave Canadian Prescription Drugs Alone
  Canadian pharmacists, pharmaceutical distributors and patients are extremely
concerned by the proposed Pharmaceutical Market Access and Drug Safety Act of
2007, and its serious implications fbr the integrity of Canada’s prescription drug
supply.
  We understand fully that your hearings will focus on the impact of this legislation
on the United States and its citizens. As you proceed, however, we would urge you
to widen your perspective to consider the repercussions of this legislation on Cana-
dians and their healthcare system.
  Our representatives would have liked to make these arguments directly to you.
Your committee has however decided to invite only a i~w organizations to speak at
the hearings, excluding any representation t)om Canada, the country most directly
affected by this proposed legislation. Under these circumstances, we urge you to con-
sider the issues in this written submission.
  We would like to focus on three points. Allowing Canadian price-controlled medi-
cines to be imported in bulk into the United States will have serious consequences
for Canadians and will be of very little long term benefit to Americans. Not only
will such a measure damage the Canadian drug supply, it will in all likelihood lead
to increased drug prices tbr Canadians. The Pharmaceutical Market Access and
Drug Safety Act of 2007 is a quick-fix solution to a complicated issue which will not,
given the differences of scale between Canada and the United States, significantly
reduce the cost of prescription drugs in your country.
  This proposed legislation also puts the health of Americans at risk by opening
your borders to increased counterfeit drugs and criminal activity from outside North
America. Although our submission does not address this issue in detail, we thlly
share the deep concerns expressed by organizations such as the American Phar-
macists Association on this matter.
1.A Threat To Canada’s Supply
  Canada’s supply of prescription medicines is not limitless. It is designed for the
demands of a population of 30 million, not for a market ten times that size.
  LipitorQ, ZocorQ, Prevacid®, Nexium® and Plavix® are among the top ten most
prescribed medicines in the United States. Although widely prescribed in Canada,
our domestic supply of these drugs could meet only a small fraction of U.S. demand.
For example, the Canadian stock of Lipitor represents the equivalent of just 14 per-
cent of U.S. demand. Similarly, Plavix stocked in Canada is sufficient to meet only
nine percent of U.S. demand.

                         Table 1.--gJpply d Leading R-escripticns in the US Atailable in Qanada
Rmak (by number                    Product            Nmnber of           Number of           Canadian
Jl’ prescriptaons filled ila the                      13rescrlptlons:     prescriptions:      share ol’ U.S.
US)                                                   U.S.--2005          Canada--2005        demand
                                                      Imillions)           millions)

1                                  Lipitor            79,170              11,24               14c7,

2                                  Zoeor              27,839              1,77                6.4%

3                                  Nexiurn            27,341              1,94                7%

4                                  Prevacid           25,020              1,75                7%

8                                  Plavix             23,973              2,15                9%

    Note: Based on 2005 figures, IMS Health

                                                          (95)
                                                       96

   At the request of some Members of" Congress in 2004, Professor Marv Shepherd
of the University of’ Texas at Austin provided a comparative analysis of’ the size of
the pharmaceutical market in the United States and Canada. By comparing the
total number of prescription drugs dispensed in Canada with the number of pre-
scriptions filled in the United States every day, Dr. Shepherd calculated that Can-
ada’s annual supply of’ prescription drugs would be exhausted in 38 days if U.S.
residents were to purchase all their prescriptions in Canada.1
   This scenario is obviously meant to draw out the worst-case outcome but it efi~c-
tively illustrates that bulk imports by the United States will very significantly cur-
tail the supply available to Canadians. Indeed, as Table 2 illustrates, if 10 percent
of U.S. prescriptions were filled in Canada, this would lead to a minimal increase
in the size of U.S. supply while significantly reducing the amount of drugs available
to Canadians.

         Table 2.--I:tojecled Increme cn US 940ply if 10% d/Yre-ica’s Rescripticns W~re Riled in Oanada
~a111~                       Prodnt~t          Nnm]oer (1£         10q, of" ~a1]adia11   Projecte(~ bl(’reas~
                                               US Pre~cription~    Supply                ba~ed on 10~/, r,f"
                                                                                         U S prescriptions filled
                                                                                         in Canada


1                            Lipitor           79,170,000           1,124,000            1.4%
2                            Zocor             27,839,000          177,000               0.6°/,
3                            Neximn            27,341,000          194,000               0.7%
4                            Prevacid          25,020,000          175,000               0.7%
8                            Plavix            23,973,000          215,000               0.9°/
    No~e: Based on 2005 figures, IMS Health.

   To fhrther illustrate the differences in size between the two pharmaceutical mar-
kets, the number of U.S. seniors is greater than the total Canadian population. To
supply just half of U.S. seniors, Canada would have to increase its total annual pre-
scription drug supply by 2.5 times, an increase that pharmaceutical companies
would not be capable of achieving.
   Shortages of prescription drugs are already on the rise in Canada. The Canadian
Pharmacists Association reported in 2004 that 80 percent of pharmacists had expe-
rienced one or more drug shortages weekly. Pharmacists surveyed also stated that
shortages were becoming more fi’equent.2 Shortages are caused by a variety of fac-
tors ranging fi’om issues with the manufi~cturing process to shortages of’ raw mate-
rials and also exports to the Unites States through Internet pharmacies. It is clear,
however, that actively seeking bulk purchases f~om Canada would seriously com-
pound an existing problem with the Canadian supply.
2. A Threat to the Integrity of Canada’s Price-Control Regimen
   If passed, the Pharmaceutical Market Access and Drug Safety Act of 2007 will, in
effect, distort and disrupt the Canadian pharmaceutical market. It will do so by pro-
viding a strong incentive to big-box retailers present in Canada (either American
owned or not) to re-route their stock of price-controlled pharmaceutical products for
sale at a higher margin in their U.S. stores. This practice, known as "arbitrage,"
would completely corrupt Canada’s price-control regimen.
   The resulting shortages will unavoidably lead to higher prices in Canada, negat-
ing the intended benefit of this legislation to the U.S.
   Canadian provinces already face tremendous pressure to keep the costs of’
healthcare manageable. This bill could seriously compromise the various measures
put in place in Canada to negotiate lower prices fbr prescription medication. Not
only would this legislation lead to shortages fbr Canadians, it could possibly fbrce
provincial governments to further limit the number of drugs placed on their
formularies, thereby further penalizing Canadian patients by limiting their thera-
peutic options.
3. Limited Benefit to the United States
  Although the impacts of bulk importation on Canada’s domestic drug supply and
on Canadian patients is real, what is less clear is the net benefit the legalization
of bulk imports would have on America’s supply and American consumers.

  IMarv Shepherd, Drug Importation Analysis: Comparison of the Canadian Pharmaceutical
Market Size with the U.S. and Implications /’or Drug Importations, Center tbr Pharma-
coeconomic Studies College of Pharmacy, The University of Texas at Austin, May 5, 2004, p.
13,                 http: / / www. utexas.edu /pharmacy / research/institutes/pharmacoeconomics /
candrugmarket.pdf.
    Canadian Pharmacists Association, Administrative Burden on Canadian Pharmacists Due to
Drug Shortages, November 2004, http://www.pharmacists.ca/content/hcp/resourcel centre/
practicel resources/pdf/DrugShortageReport-Final.pdf
                                          97

   Given the small size of the Canadian market, it comes as no surprise that the
U.S. Department of Health and Human Services concluded in December 2004 that
"total savings to drug buyers from legalized commercial importation would be one
to 2 percent of" total drug spending and much less than international price compari-
sons might suggest. The savings going directly to individuals would be less than 1
percent of total spending. Most of" the savings would likely go to third party payers,
such as insurance companies and HMOs." a
Conclusion
   Canada’s drug supply and price control systems were intended to meet the health
care needs of Canadians, not to provide Americans with a quick fix or a band-aid
solution to the cost of prescription drugs in your country. The real purpose of this
bill is not the importation of cheaper prescription drugs, but rather the importation
into the United States of Canadian price controls. The United States should not be
cherry picking parts of Canada’s healthcare system.
   Once U.S. demand depletes Canadian stocks, prices will almost certainly rise, nar-
rowing or possibly even eliminating the difference between U.S. and Canadian phar-
maceutical prices. In short, there is no long-term advantage to be gained in raiding
Canada’s regulated market. Further, there is always the likelihood that the Cana-
dian Parliament would simply ban bulk exports of prescription drugs to the United
States. The undersigned organizations have called on the government of Canada to
institute such a ban, immediately, in order to protect the Canadian drug supply and
pricing system and to protect Canadian patients. In fact, Canada’s Health Minister
has recently indicated to our organizations a willingness to pass legislation that
would do exactly this.
   The Pharmaceutical Market Access and Drug- Safety Act of 2007 is deeply flawed.
It will not solve the problems of high drug costs in the U.S. but will certainly in-
crease prices paid by Canadians and restrict the number and quantity of prescrip-
tion drugs available to Canadian patients.
   If adopted, it is clear that this proposed legislation will strain Canada-U.S. rela-
tions. We urge Members of Congress to consider this possibility. We call upon you
to see beyond the narrow scope of domestic issues, and to consider the full range
of consequences that would attend the passage of this legislation.
                                                                   JEFF POSTON,
                                                               Executive Director,
                                                   Canadian Pharmacists Association.
                                                                  MARC KEALEY,
                                                                          CEO,
                                                     Ontario Pharmacists’ Association.
                                                               LOUISE BINDER,
                                                                         Chail;
                                                             Best Medicines Coalition.


                 PREPARED STATEMENT OF PETER PITTS, PRESIDENT,
                   CENTER FOR MEDICINE IN THE PUBLIC INTEREST

   Mark Twain once said that there’s a simple solution to every complicated prob-
lem-and it’s usually wrong.
   The issue of broader access to sat~ and effective drugs is an extraordinarily com-
plicated problem.
  And importation of tbreign drugs is a simplistic solution with a container-lull of
unintended consequences.
   Let me get one thing out of the way right away. If you walk into a pharmacy in
Windsor, Ontario and have your prescription filled by a real pharmacist--the drugs
you receive will be both safe and effective.
  But--when the "learned intermediary"--a doctor or pharmacist--is replaced by a
greedy intermediary (a storefront drug dealer or an unregulated Internet site) then
all bets are off. Profiteers masquerading as pharmacists bode poorly for both safety
and ett~ctiveness. Those who support importation of tbreign drugs are endangering
the lives of Americans.
   Recently an 81-year-old man suffering t)om epilepsy and an enlarged prostate
purchased what he was led to believe were FDA-approved drugs 6"om a website pur-
portedly representing a Canadian pharmacy.

  aDepartment of Health and Human Services, Report On Prescription Drug Importation, De-
cember 2004, p. 65, http://www.hhs.gov/importtaskforce/Report1220.pdf
                                          98
   Upon receipt, he noticed that they were from India. He called the FDA, and we
determined that not only were the drugs not from Canada, but they weren’t even
approved for use in the United States.
   Nature abhors a vacuum. Large-scale importation (because those floodgates can’t
be opened only part way) will create the silent sound of drugs crossing the border
from Canada and thru Canada into the United States.
   And that vacuum won’t be refilled with safe and effective drugs.
   They’ll be replaced with unapproved knock-offs, gray market substitutes, counter-
feits, and similares from South America coming into the U.S. thru Canada. In fact,
that’s already happening today.
   Recently, the Canadian Health Minister who, under tremendous political pressure
to continue a charade, instead told the truth about the cross-border drug trade and
the dangers that it poses to both Americans and Canadians.
   "I want to make sure that we don’t have... 250 million Americans buying drugs
in Canada," he said in an interview Dec. 12 on a CTV television show in Canada.
"We cannot be the drugstore for the United States."
   Indeed. The Minister clearly sees that as the Internet pharmacy cowboys soak up
the Canadian drug supply for their own profit, domestic Canadian pharmacists are
reporting more and more shortages.
   What’s more, our neighbors to the north are becoming ever-more concerned about
medicines from nations outside their regulatory purview--drugs that may be sub-
potent, superpotent, expired, or just plain counterfeit.
   The Canadian Health Minister recognizes the danger to the public health of Can-
ada and his government is preparing to take action. Any American who wants a pre-
scription from a Canadian pharmacy may soon be required to first visit, in person,
with a physician in Canada.
   Why such a dramatic departure fromprevious practices? Consider this...
   Recently, a doctor in Toronto was indicted for co-signing 24,212 prescriptions for
American patients he had never seen--at $10 a pop. Health Canada means busi-
ness, because when doctors start selling their signatures, health care consumers are
being sold a bill of goods.
   Canada’s new policy will end importation "as we know it." The fantasy of "Can-
ada-only" drugs will be showed to be just that. And, according to a recent poll, 54
percent of Americans oppose importing drugs from European countries.
   The FDA is faced with enough challenges policing drug safety at home; do we
really want them to stretch their resources even further and become responsible for
drug safety globally?
   According to the recent report issued under the signature of Admiral Richard
Carmona, the Surgeon General of the United States, opening up our borders to
drugs "from Canada" would result in an uncontrollable influx of untested, impure,
expired, and counterfeit drugs from around the world. That’s just a fact. It may not
be politically popular, but facts are stubborn things.
   The various state and local websites promising something for nothing have re-
ceived, according to a recent Wall Street Journal article, "Tepid response."
   That article continues, "With great fanfare, at least nine states over the past year
launched websites to help their residents buy inexpensive prescription drugs from
Canada. But so far, the sites aren’t doing much business."
   Fortunately, the American consumer is smarter than a lot of demagogues give
them credit for.
   People ask me--aren’t the drugs from Canada coming into the U.S. genuine? Well,
I can tell you this--the oxycontin and vicodin, the darvocet and the valium are--
at least for now.
   Illegal, unsafe importation presents the very real danger of turning the Internet
into the 21st century’s virtual drug cartel. And we must not let that happen.
   "Buyer Beware" is bad health care practice and even worse health care policy.
Americans deserve both safety and savings. Trade-offs are just not acceptable.
   When the Governor of New Hampshire said he was going to start allowing the
importation of Canadian drugs, my sound-bite was that while "Live free or Die" is
a great state motto, it’s irresponsible health care policy.
   But consider Minnesota. Recently Governor Tim Pawlenty launched a state-en-
dorsed website called "Minnesota RXConnect." This website provides both informa-
tion on and facilitation to Canadian websites that illegally sell non-FDA approved
pharmaceuticals. This action is unsafe, unsound, and ill-considered.
   When you recommend that citizens go outside of our regulatory system and enter
into a "buyer beware" gray zone, you assist those who put profits before patient
health and, by the way, shine a bright light on a path that can (and, indeed, is)
used not only by profiteers masquerading as pharmacists, but by outright criminals
who do not pause before actively feeding counterfeit drugs into the marketplace.
                                          99

  During pre-announced visit by Minnesota State ofticials Canadian pharmacies
were observed engaging in dangerous practices. Minnesota state oft~cia|s noted doz-
ens of safety problems. For example:
  ¯ One pharmacy had its pharmacists check 100 new prescriptions or 300 refill
    prescriptions per hour, a volume so high that there is no way to assure safety.
  ¯ One pharmacy failed to label its products, instead they just shipped the labels
    unattached in the same shipping container, even when patients received mul-
    tiple medications in one shipment.
  ¯ Drugs requiring rei~geration were being shipped un-ref~igerated with no evi-
    dence that the products would remain stable.
  ¯ One pharmacy had no policy in place fbr drug recalls. Representatives of the
    pharmacy allegedly said that the patient could contact the pharmacy about a
    recall "if" they wished".
  ¯ One pharmacy re-dispensed medicines that were not labeled and apparently
    had been previously returned by U.S. Customs.
  ¯ Several pharmacies failed to send any patient drug information to patients re-
    ceiving prescription drugs.
  ¯ All of the pharmacies generally allowed customers to fax in their own prescrip-
    tions. This not only fails to assure the validity of the prescription; it means that
    patients can get multiple drug orders from a single prescription, including for
    more risky drugs.
  ¯ Only one of the pharmacies visited had a thermometer in their refrigerator to
    verify that labeled storage requirements were being met for refrigerated prod-
    ucts.
  ¯ Many drugs obtained through at least one of the pharmacies were apparently
    not even of Canadian origin, and many of the drugs were obtained from a dif-
    ficult-to-follow path of writing and rewriting prescriptions across multiple Cana-
    dian provinces.
  ¯ Equally concerning was the statement from one of the pharmacy presidents who
    allegedly said, "We won’t have any problems getting drugs. We have creative
    ways to get them."
  And these were licensed Canadian pharmarcies!
  A one-time pre-arranged "visit" to any Internet pharmacy is no substitute fbr a
comprehensive system ibr assuring the safety of’ the prescription drugs used by
Americans.
  Minnesota officials knew these facts and still went ahead with their program.
  Wisconsin residents who used Governor Doyle’s website received unapproved
generics in place of the brand name medicines they were promised--despite their
contractual promise to the Governor that they would only provide "FDA-Approved"
drugs.
  Sometimes a bargain is just too expensive--and nowhere is that more true then
when it comes to counterfeit prescription medicines--the inevitable tbllow-on of the
drug importation schemes under consideration by Congress.
  Around the world, millions of people are exposed to a real health threat every
day--the danger of taking the wrong medication. This spreading problem has noth-
ing to do with patients mixing up their pills. Rather, it’s caused by the prolit~ration
of counterfeit drug traffickers, who are profiting immensely from selling fake medi-
cines.
  To combat this threat, the FDA requires distributors to keep detailed records of
the sources of the medications they dispense. But that’s a futile undertaking. Drug
counterfeiters have become so sophisticated, they can produce drugs and packaging
that cannot be differentiated from the real thing without complex chemical analysis.
Paper "pedigrees" are next to useless.
  With huge protits, countert~iting is increasing at a phenomenal pace. The Center
tbr Medicine in the Public Interest estimates that countert~it-drug commerce will
grow 13 percent annually through 2010. Counterfgit sales are increasing at nearly
twice the rate of’ legitimate pharmaceutical sales.
  Illegal drugs are a money machine. In 2010, it’s estimated that fake drugs will
generate $75 billion in revenues--a 92 percent increase from 2005. And the risks
of detection and prosecution are low.
  Authorities are concerned. The EU recently released statistics on counterfeit-drug
sales in Europe. Canadian authorities have made some high-profile arrests. But
overall, the results of enlbrcement have been marginal.
  Two years ago, when the FDA claimed that counterfeit drugs were being used to
thnd global terrorism, some politicians accused the agency of’ being in the pocket of
                                         100

Big Pharma. Today, these same politicians are strangely silent. The recent news
that North Korea has gone into the business of manufacturing and selling counter-
feit drugs has put a muzzle on the anti-pharma gang. Trashing patents to produce
generics is one thing. Manufacturing totally useless fakes is entirely different.
   It’s not a stretch to call it health care terrorism.
   The issue is global. National borders mean nothing to these criminals. Pharma-
ceuticals are easily smuggled, because medical supplies are a humanitarian need.
Law authorities are frequently stymied. Our FDA must work with the World Health
Organization, Interpol and other international public health and law enforcement
organizations. Jurisdictions overlap. Fake drugs, substituted for the real thing,
move under the cover of aid efforts. And then both can be sold to double profits.
   The war against prescription-drug counterfeiters is hampered by what is known
as "parallel trade." Individual drug packages--140 million last year--are imported
to the countries of the European Union. Once inside the EU, a wholesaler is allowed
to repackage each one before sale.
   The intent is humanitarian. But the potential for abuse--and illegal profits--is
enormous. At the most basic level, drugs are mislabeled. Dosages are misstated; a
label indicates tablets instead of capsules; expiration dates don’t match the medica-
tion; and labels are in the wrong language or outdated.
   Even when the "confusion" is unintentional, the results are dangerous. A drug
purchased by a consumer from an Internet pharmacy purported to come from a Brit-
ish pharmacist could originate in any EU nation. In Britain, it’s estimated that par-
allel-traded medicines account for approximately 20 percent of all prescriptions
filled. No one really knows what’s happening in America.
   Since the EU does not require the recording of batch numbers for parallel-im-
ported medicines, there is no way to track shipments that are recalled. If a batch
of medicines originally intended for sale in Greece is recalled, tracing where the en-
tire batch has gone (e.g., from Athens to London through Canada to Indianapolis)
is impossible.
   More dangerous than the lack of quality control is that such practices allow coun-
terfeiters to integrate their products into legitimate supply chains. The WHO esti-
mates that 8 percent to 10 percent of the global medicine supply chain is counter-
felt--rising to 25 percent or higher in some countries.
   The largest counterfeit market with close proximity to the EU free trade zone is
Russia, where approximately 12 percent of drugs are said to be counterfeit. Now
that the Baltic nations of Latvia, Lithuania, and Estonia have joined the EU, the
WHO has warned that there is increased risk of counterfeits entering the supply
chain.
   It’s time to stop accusing the drug industry of crying wolf about counterfeit drugs.
Policymakers must confront the serious business of ensuring that drugs entering
our markets are legitimate and safe. It’s an area where mistakes are dangerous to
everyone’s health.


    RESPONSE TO WRITTEN QUESTION SUBMITTED BY HON. BYRON L. DORGAN TO
                             RANDALL W. LUTTER,    PH.D.
   Question. The main point of your testimony was that counterfeit drugs are enter-
ing the U.S. drug supply. You also talked about online pharmacies that consumers
thought were in Canada but turned out to be located in other countries. I don’t
think anyone disagrees that there are currently no regulations in place to protect
consumers who are often forced to decide whether to import a prescription drug or
forego filling a prescription altogether.
  Where we disagree is what should be done to protect consumers, which is the mis-
sion of your agency. As you know, I have introduced legislation with Senators
Snowe, Grassley, Kennedy, McCain, Stabenow and many others to put in place an
effective regulatory framework to allow consumers to safely import more affordable,
FDA-approved prescription drugs from Canada and several other countries. I was
troubled that you had not taken the time to read this comprehensive legislation.
  After you take the time to review our legislation, please let me know if you agree
with the conclusion of Former FDA Commissioner David Kessler that the Pharma-
ceutical Market Access and Drug Safety Act of 2007:
    1. "Provides a sound framework for assuring that imported drugs are safe and
    effective."
    2. "Provides additional resources to the agency to run such a program."
    3. Ensures "oversight by FDA of the chain of custody of imported drugs back
    to FDA-inspected plants."
                                             101

    4. Provides "a mechanism to review imported drugs to ensure that they meet
    FDA’s approval standards."
    5. Mandates "the registration and oversight of importers and exporters to as-
    sure that imported drugs meet these standards and are not counterfeit."
   It" you disagree with Dr. Kessler, please provide a detailed explanation.
   Answer. Thank you fbr the opportunity to testit~ at the March 7, 2007, hearing
entitled, "Policy Implications of Pharmaceutical Importation for U.S. Consumers,"
before the Senate Subcommittee on Interstate Commerce, Trade, and Tourism. The
Food and Drug Administration (FDA or the agency) is responding to address the
March 9, 2007, correspondence you sent in follow up to that hearing.
   Your correspondence included statements made by former FDA Commissioner,
David Kessler, at an April 19, 2005, hearing entitled, "Examining S. 334, to amend
the Federal Food, Drug, and Cosmetic Act with respect to the importation of pre-
scription drugs," held by the Senate Committee on Health, Education, Labor, and
Pensions. Dr. Kessler’s statements fbcused on the issues of’ safety, resources, supply
chain security, and standards for approval of’ fbreign versions of’ FDA-approved
drugs. You asked that I explain my views on the "Pharmaceutical Market Access
and Drug Safhty Act of 2007" in the context of’ these issues. The bulk of this re-
sponse details our views about these issues.
   I would like to start, however, by commending you fbr your eftbrts to address
American consumers’ concerns regarding access to affordable prescription medica-
tions. Nevertheless, the agency continues to have concerns with enacting such a
sweeping importation program and f~ars that intermediaries would likely swallow
the bulk of’ cost-savings, preventing American consumers f~om enjoying much, if
any, practical benefit from such a program. We expect such a result might lead con-
sumers to continue to look for substantial savings on their prescription medications
by seeking products outside the legalized importation system, just as some do now.
We continue to observe that many consumers buy drugs f~om foreign Internet
sources even though generic versions of those products are approved by FDA and
such products are generally cheaper in the United States than abroad.
   We note that legalizing commercial importation may have unintended efthcts on
protection of" intellectual property and may reduce incentives for research and devel-
opment, as noted in the 2004 report issued by the Health and Human Services’
(HHS) Task Force Report on Drug Importation.
Safety Concerns
  We have safety concerns related to both the identification of unsat~ and or non-
compliant drug products and about the substitutability of foreign products for do-
mestic products.
Identifying Unsafe/Non-compliant Drug" Products
   The section of the bill that would allow individuals to import a qualit~cing drug
from a registered exporter would likely pose an overwhelming resource burden for
the agency and create significant safety concerns. Under such a program, the antici-
pated high volume of products would make it extremely difticult tbr FDA and U.S.
Customs and Border Protection oft]cials to examine adequately all of the personally
imported drug products to ensure that they comply. In fact, the HHS Task Force
estimated that it would have cost $3 billion annually to examine and process each
of the 10 million packages that entered the U.S. in 2003. Even if a lower level of
examination were considered adequate, the costs to FDA would still be very high.
   Despite its registration and inspection fee provisions, the bill likely provides inad-
equate resources to conduct such examination on a routine basis. Resources are lim-
ited to 2.5 percent of the total price of qualif)ing drugs imported by registered ex-
porters, an amount likely to be a small t)action of the cost of inspecting packages
at international mail facilities.1 This is a particular concern because, once personal

  ’The 2004 HHS Task Force report noted that individuals in the U.S. imported from Canada
some $695 million of drugs amounting to 12 million prescriptions in 2003. Assuming that each
 arcel contained two and a half" prescriptions, the value of" a parcel would be approximately
~145, so that the revenues to FDA f~om each parcel would be about $3.62, if" the tees were
capped at 2.5 percent of" the price of" qualit~ring drugs being imported. But the HHS Task Force
report notes that the cost of inspecting packages in 2003 was about $264 per package containing
drugs, suggesting that the fees provided by the bill would be grossly inadequate for the tasks
asked of FDA. Put dit~hrently, the tee revenue ti~om importation of" drugs fi~om Canada at this
scale, if capped at 2.5 percent of the price of the imported drugs, would provide less than $20
million to FDA. The HHS Task Force report, however, noted that the total cost of inspecting
                                                                                     Continued
                                           102
importation is given the appearance of" legality, consumers may be less vigilant in
scrutinizing the drug shipments they receive from abroad.
  S. 242 would establish a complicated system for the regulation of imported drugs.
This complex system is so vast that it would be enormously resource-intensive, like-
ly much greater than the proposed registration fees and inspection fees could sup-
port. The bill and its associated f.ees also do not appear to account t.er the costs of
the increased volume of packages likely to inundate the U.S., or address the aceom-
panying and likely substantial enforcement work that will arise as a result of legal-
ized importation as more unscrupulous vendors set up shop to circumvent the new
U.S. system.
Lack of Substitutability
   The proposed bill provides a mechanism tbr tbreign imported products to be ap-
proved for distribution in the U.S. even though these products may not be bio-
equivalent to the FDA-approved product. This mechanism seems to by-pass the ex-
isting drug approval process for drug products that are not bioequivalent to an FDA-
approved product, which is through the submission of a new drug application (NDA)
that is thoroughly reviewed for safety and efficacy. Ultimately, the bill appears to
establish fbr imported drugs an alternative to FDA’s existing generic drugs program.
   The bill would allow non-bioequivalent products to be sold in the U.S. as approved
"variations" of the innovator product under the existing NDA, which would create
confhsion fbr doctors and pharmacists in prescribing or dispensing, respectively. Dr.
Todd Cecil of the U.S. Pharmacopeia testified at the April 2005 Senate HELP hear-
ing regarding pharmaceutical equivalence and bioequivalence and his concerns with
this bill. In addition, doctors cannot anticipate which version of a drug product their
patients will receive, and pharmacists may not know which version of a drug the
doctor intended to prescribe. The possibility of confusion is significant and poses a
real public health concern as this increases the chance of’ error in prescribing and/
or dispensing of medications. In addition, the domestic and fbreign versions of pre-
scription drugs may become commingled in the drug supply chain. It is unclear
whether a patient will be able to specifi if’ he wants the fbreig~ version or the origi-
nal FDA-approved version when he gets his prescription filled at the pharmacy or
receives medication at a hospital or other medical treatment facility.
Inadequate Resources
   It is uncertain whether the anticipated fee revenues will be realized because the
market response to legalization of importation cannot be accurately predicted. This
uncertainty could pose problems fbr FDA’s program, because large costs of starting
and developing a program to regulate imports will have to be incurred even if the
volume of legalized imports is initially low. Although the bill does assume certain
sales volumes in the first several years for purposes of collecting inspection f.ees,
with only a f.ew registered importers and exporters participating initially, the high
pro rata share of fees may actually discourage participation and make it difficult
fbr FDA to collect f.ees at the designated levels. Even once a program is developed,
the bill is not likely to provide the necessary funds to continue an adequate regu-
latory program if inspection fees are low because imports do not reach the antici-
pated levels.
Supply Chain Security
   We are proud of FDA’s efforts with supply chain stakeholders and states to main-
tain a safe and secure drug supply in the U.S. that is premised on a closed, tightly
regulated system. The type of drug importation program in the bill would increase
the number of foreign entities FDA would have to monitor and regulate. It can be
dill]cult for FDA enfbrcement to reach fbreign entities violating our laws and regula-
tions. This bill would open the door to more entities outside our domestic legal
framework. We also have grave concerns for consumers who may be harmed from
products f~om these fbreign sources. The bill does not take into account protecting
the rights of the consumer if they are injured aficer using one of these products.
   As we all agree, counterfeit drugs must be kept out of the U.S. drug supply chain.
FDA is currently using its resources and authorities as eft]ciently as possible to se-
cure the drug supply chain and protect American consumers fi’om counterfeit and
diverted drugs. Opening the U.S. drug distribution system to foreign markets would
provide more opportunity fbr counterf.eit drugs to enter our currently closed system
and would significantly complicate FDA’s eflbrts to investigate irregularities in the
drug supply chain.

all incoming shipments in 2003 (including products from countries other than Canada), would
have amounted to nearly $3 billion, an amount more than 100 times greater.
                                         103

   Conducting fbreign investigations and prosecutions is inherently costly and dif-
ficult and often is complicated by language barriers and issues of extraten~itoria] ju-
risdiction and extradition. We are concerned that the bill does not provide suilicient
enforcement tools and penalties to deter foreign entities from introducing counterfeit
or otherwise substandard drugs into the U.S. drug supply chain.
Approval of Foreign Versions
   We believe the bill creates complicated application and inspection requirements
fbr imported "foreign" versions of FDA-approved products. These requirements
would be diflicult to implement, as each fbreign country has its own regulatory
scheme and requirements for the infbrmation necessary to approve a drug product.
FDA would essentially have to review fbreign information in a foreign fbrmat, all
in less time than is required for review of traditional NDAs. In addition, the bill
would require imported "foreign" versions of a drug bear the labeling associated
with the original FDA-approved product. This practice would essentially legalize the
misbranding of these products, and raises concerns fbr FDA not only in the approval
context but also in the counterfeits context. It is difticult enough fbr FDA and other
Federal enfbrcement agencies to detect counterfSit drug products and packaging;
creating a mechanism that would a]low persons to label foreign drugs with repro-
ductions of’ FDA-approved labeling would make it even harder to distinguish be-
tween "legal" fbreign products and counterfSits.
   U.S. consumers currently have a number of’ options available to them when look-
ing fbr affordable medications within the closed U.S. drug distl~ibution system. Many
essential drugs have a generic alternative and some even have many generics,
which are generally less expensive than the brand product. We continue to find that
many consumers currently buying foreign products are actually trying to purchase,
or are unknowingly receiving, a fbreign product that often is more expensive than
the U.S. product. In addition, the consumers are at risk when receiving fbreign drug
products, as there are documented cases where the wrong medication was received
(the haloperidol case mentioned in my testimony). Many pharmaceutical companies
and Pharmaceutical Research and Manufhcturers Association of’ America oftSr dis-
counts and sometimes even fi’ee medications fbr consumers who cannot aftbrd them.
Medicare Part D has also helped some seniors cut their prescription costs. Con-
sumers should not fSel restricted to higher priced innovator (brand) products.
   Consumers must also understand that if a medication is costly, they should dis-
cuss other treatment options with their doctor and pharmacist, as most often there
are lower-cost alternatives available. We will continue to strive to make more aftbrd-
able medicines available to consumers, but we remain concerned about the implica-
tions of legalizing drug importation as one of’ those options.
   In conclusion, I would like to reiterate concerns about the economic implications
of prescription drug importation, as stated in the 2004 HHS Task Force Report on
Drug Importation. Even if all the safety concerns could be allayed, these concerns
would remain: that savings to U.S. consumers would be small as a percent of’ total
drug spending; that implementing such a program would incur significant costs; and
that legalized importation would likely adversely affect the future development of
new drugs fbr American consumers. In 2004, the HHS Task Force Report noted that
generic drugs account for most prescl~iption drugs used in the U.S. and that these
are usually less expensive in the U.S. than abroad. We thus have a well-functioning
system of’ intellectual property rights that balances the short-term interests of con-
sumers with the long-term research incentives.
   Thank you fbr the opportunity to address some of’ our concerns with S. 242.
                                               104

                                         ATTACHMENT 1


  PREPARED STATEMENT OF DR. BENJAMIN ZYCHER, SENIOR FELLOW IN ECONOMICS,
                    PACIFIC RESEARCH INSTITUTE FOR PUI~LIE POLICY*


       BEFORE THE COMMITTEE ON HEALTH, EDUCATION, LABOR, AND PENSIONS


                              U.S. SENATE--FEBRUARY         17, 2005
Pharmaceutical Importation, Price Controls, Federal Price Negotiations,
     and the Interests of Consumers
  Thank you, Mr. Chairman, and distinguished members of this committee, thr this
opportunity to offer my perspective on the now-prominent issues of pharmaceutical
importation, domestic/foreign pricing differentials, and the long-term economic et-
fects of pharmaceutical price controls and Federal price negotiations, particularly in
the context of consumer well-being.
  Well-known principles of economic analysis and existing bodies of data not subject
to serious challenge yield several conclusions on the prospective adverse efl~cts of
the importation of price-controlled pharmaceuticals into the U.S. Moreover, the re-
cent "free-market" argument favoring the importation of price-controlled pharma-
ceuticals is deeply flawed, as discussed below. Similarly, the perverse market effects
of a possible imposition of Federal negotiating power Federal "interference"--in the
context of the Medicare program are not dill]cult to predict. Alternatively, U.S. con-
sumers would benefit from efforts to end the free ride that foreign consumers are
able to obtain on U.S. research and development investments, financed largely by
U.S. consumers. These central observations and some other ancillary arguments
tbrm the basis of my testimony today.
I. Pharmaceuticals Subject to Price Controls Overseas Are Not "Cheap"
   The true economic cost of pharmaceuticals--that is, the real resource cost to the
economy of developing and producing them--cannot be reduced without improve-
ments in the economic and regulatory environment, a broad set of issues outside the
scope of today’s hearing. The importation of drugs subject to foreign price controls,
far t~om reducing real economic costs, by necessity would import those price controls
into the U.S. in terms of prices received by manufacturers. To the extent that lower
prices for consumers result, that would not represent a true reduction in "costs"; in-
stead it would be a wealth transt~r t~om pharmaceutical producers and possibly
from foreign consumers to U.S. consumers in the short run, with adverse con-
sequences for U.S. consumers in long run, as discussed below. The more likely short
run outcome tbr U.S. consumers, depending on market conditions, would be little
or no price reductions but instead price increases for various market participants
(intermediaries) in the supply chain, since the importation of price-controlled phar-
maceuticals would not affect either market demand conditions or market supply
conditions on the margin.1
   In the long run--which is not necessarily a long period of time--it is incontrovert-
ible that lower prices will reduce the marginal ett~ciency of investment, that is, the
incentive to invest in the research and development of new pharmaceuticals.2 Since
ultimately it is anticipated consumer demands--for cures, for disease alleviation, for
better health, and tbr reduced sutt~ring--that drive the research and development
choices of profit-seeking firms, lower anticipated prices will reduce research and de-
velopment investment and thus the future flow of new drugs. The adverse future
eft~cts in terms of t~wer cures and greater sutt~ring will be real economic costs at-
tendant upon the importation of foreign price controls; but such costs will not ap-
pear directly in government budgets or private balance sheets, except to the (signifi-
cant) extent that more-costly hospitalizations and other substitute medical proce-
dures will be used in place of the drugs that will have failed to have been developed
due to the long term effects of price controls.3 Thus will the adoption of price con-
trols through the vehicle of the importation of price-controlled drugs mortgage the

  *The views expressed are those of Benjamin Zycher, and do not purport to represent the
views of the Pacific Research Institute for Public Policy or of any of its officers or contributors.
  ¯ See, e.g., U.S. Department of Health and Human Services, Report on Prescription Drug Ira-
portation, December 2004, pp. 65-67.
  2 See Ibid., chapters 7 and 8. See also U.S. Department of Commerce, International Trade Ad-
ministration, Pharmaceutical Price Controls in OECD Countries: Implications [’or U.S. Con-
sumers, Pricing; Research and Development and Innovation, December 2004, chapters 2-4.
  a See, e.g., Frank R. Lichtenberg, "Are the Benefits of Newer Drugs Worth Their Cost? Evi-
dence From the 1996 MEPS," Health Affairs 20(5), September/October 2001, pp. 241-51.
                                               105
fhture in favor of the present by weakening incentives for research and development
investment and other activities yielding streams of new and improved medicines.
   Based upon the recent experience in the non-U.S. OECD and upon simulation ex-
ercises and other analyses, the magnitude of this projected adverse research and de-
velopment efthct varies somewhat, although it is never predicted to be small.4 My
view is that all of’ these estimates are biased downward because they fhil to take
into account the fact that the imposition of price controls, whether direct or indirect,
introduces an asymmetry into the statistical distribution of’ fhture returns to re-
search and development, in that the price controls have the effect of limiting (trun-
cating) upside potential while leaving downside risk unaffected. This is an etthct
separate f~om the price reduction itselt: the implication of’ which is that the long
term effects of price controls in terms of a reduced flow of new and improved drugs
is likely to prove larger rather than smaller,s
   Some observers have argued that there can be an inetticient]y large amount of
pharmaceutical research and development investment, so that a reduced amount
still may be eft]cient. High purported "profits" (either undefined or defined poorly)
then are used to infer that current investment is too high.~ But if "profits" are
(uncompetitively) high--adjusting fbr investment risk we would expect to see sig-
nificant entry into the market by new firms. We do not.
   More generally, the current emphasis by some commentators on total revenues or
total profits as predictors of research and development incentives is incorrect. It is
the marginal eft~ciency of investment fbr a particular research and development ef-
fort that is relevant. Consider, for example, a firm earning enormous profits, how-
ever defined; would it sink dollars into a project that it knows will not yield ade-
quate returns (however broadly defined)? Regardless of overall revenues or profit-
ability, firms have powerful incentives to make only efficient investments, that is,
investments expected to yield at least normal rates of return with some allowance
for risk. Price controls cannot further that outcome; and competitive capital markets
will entbrce such discipline.
   Finally, an accounting of the true cost of imported drugs subject to price controls
must include some consideration of the safety problem, important socially in par-
ticular in the context of contagious diseases. That solutions to the safety problem
are likely to prove highly elusive is evidenced by the fact that current legislation
under discussion either shunts the issue aside completely, or apparently bestows an
"FDA-approved" imprimatur upon foreign plants not actually approved by the FDA.7
The safety problem is discussed in detail in the Department of Health and Human
Services study noted above; I will not repeat its findings here.s
   In short: As much as we want our medicines to be affordable, we also want them
to be available when needed.
II. U.S. Consumers Would Benefit From Policies Reducing the Foreign Free
     Ride
   The basic cost economics of pharmaceuticals are somewhat unique, in that large
fixed costs (for research, development, and production facilities) are accompanied by
small marginal production costs.9 The large fixed costs--over $800 million per
drug 1°--yield a body of knowledge, which itself is a classic collective (or "public")
good in that those who can find ways to avoid paying their "fhir" share thus obtain
a free ride on the efforts of others to finance the research and development invest-
ment. Foreign price controls on drugs have the effect of yielding for foreign con-
sumers just such a f)ee ride at the expense of U.S. consumers.

  4 See U.S. Department of Commerce, o19. cir., chapter 8.
  5In order to see this, suppose that market conditions shitged tbr some reason, yielding a re-
duction in future pharmaceutical demand and prices. That would shift the entire distribution
of investment returns, but would not bias future returns in favor of losses.
  s This seems to be the argnment of Professor Kevin Outterson in his "Statement" to the Com-
mittee on Ways and Means, U.S. House of Representatives iundated), on the U.S.-Australia Free
Trade Agreement.
  7See S. 334, the "Pharmaceutical Market Access and Drug Saf?ty Act of 2005"; and S. 109,
the "Pharmaceutical Market Access Act of 2005."
  s See fn. 1, supra.
  , An exception is marginal production cost fbr biologics, a topic outside the scope of this testi-
mony.
   a°See, e.g., J. Dimasi, R. Hansen, and H. Grabowski, "The Price on Innovation: New Esti-
mates of Drug Development Costs," Journal of Health Economics, 22 (2003), pp. 151-185. See
also Christopher P. Adams and Van V. Brantner, "Estimating the Costs of New Drug Develop-
ment: Is It Really $802M?" December 2004.
                                             106

  Some have argued that policies designed to increase fbreign prices would not yield
benefits fbr U.S. consumers because "drug companies are under no obligation to
lower U.S. prices as [foreign] prices increase." 11
  That argument is incorrect, regardless of the assumption one makes about the
competitiveness of the U.S. pharmaceutical market. From the viewpoint of U.S.
pharmaceutical producers, an increase in tbreign prices analytically is equivalent to
an increase in tbreigxa demand; total perceived worldwide demand would increase,
yielding an increase in the marginal efficiency of research and development invest-
ment, and so a long run increase in that investment and in the flow of new drugs.
But, ceteris paribus, U.S. demand would not change, so that the increased long run
supply of dl-ugs would induce profit-seeking U.S. firms to reduce their U.S. prices,
that is, would put downward pressure on U.S. prices.~2 Again: This is true whether
the U.S. market is viewed as perfectly competitive or as a perfectly discriminating
monopoly.1:3 In the short run, it is unclear whether U.S. prices would fall; demand
and cost conditions would not change, but producers might have incentives to cut
prices in the expectation of increased competition over the longer term.
III.   The     "Free-Market" Argument           Favoring     Drug     Importation    Is
     Fundamentally Flawed
   Some prominent supporters of free markets have arglted recently in favor of the
importation of price-controlled drugs. The argument in summary is that an end to
the import ban would force pharmaceutical producers to negotiate more stringently
with foreign governments over the prices for drugs, because the prospect of "cheap"
foreign drugs flooding the U.S. market would make it difficult to preserve U.S.
prices sufficient to cover high R&D costs. The producers also could insist upon "no
tbreign resale" provisions in contracts, which could be enibrced by limiting sales to
the lbreign governments.
   This argument is fundamentally flawed. Most tbreign governments under their
patent laws reserve the right to engage in compulsory licensing under various condi-
tions, one of which is a "tailure to work the patent." The precise meaning of that
phrase is unclear, but to tbreign oft~cials it might mean a thilure to sell all that is
demanded at the controlled price. What is clear is that foreigners will not be happy
to pay more for medicine. And so it is unlikely that foreigners faced with substantial
increases in their drug costs would be fastidious in their adherence to the rule of
patent or international trade law, as interpreted by U.S. drug producers and some
U.S. officials. Indeed, compulsory licensing already has been used, so that price ne-
gotiations and trade environments are highly vulnerable even to implicit threats of
patent theft.
   Moreover, under some prominent interpretations of patent law, producers control
their patents but not the resale of’ their patented products. Would contracts to limit
resale of price-controlled drugs, even if’ they could be negotiated and en/brced, sur-
vive challenge under this interpretation? Such uncertainties inevitably will fbrce the
producers to sign agreements eroding their ability to recover R&D costs or to protect
their intellectual property.
   The basic problem with the "free market" position in support of drug importation
is that it tries to reconcile free markets domestically with price controls overseas.
That is a circle that cannot be squared as long as foreign governments can steal
patents; and in the final analysis, it is likely to be difficult and time-consuming to
stop a government intent on doing so. What is needed instead are U.S. Government
eitbrts, perhaps in the context of trade policy, designed to end the fl’ee ride that
many foreigners now obtain at the expense of U.S. consumers. That many U.S. offi-
cials now attack drug producers--whose investments have saved millions of lives--
rather than the/breign theft of’ U.S. intellectual property is unlikely to prove salu-
tary.
IV. Federal Price Negotiation Would Not Serve the Interests of Consumers
  Consider a large pharmacy chain or other sizable intermediary between pharma-
ceutical producers and consumers. That intermediais¢ must balance two competing
objectives, which actually are the objectives of its customers. It seeks to reduce
costs, and thus prices for its customers; and it seeks to preserve a formulary broader
rather than narrower, so that it can serve as broad a market as possible, that is,

   ~ See Professor Kevin Outterson, op. cir., at p. 2.
   ~aWhether U.S. producers /hce competitive or monopolistic market conditions, the increased
prices t)om overseas would increase long run incentives to produce new drugs. Because demand
is an inverse flanction of price--it is "downward sloping"--the greater tlow of drugs would put
downward pressure on prices.
   ~3 The latter assumption would be highly questionable and inconsistent with the evidence, but
that is an issue outside the scope of this testimony.
                                             107

preserve more rather than less consumer choice. Both objectives are driven by com-
petition among pharmacies and other intermediaries; that these objectives conflict
is obvious, so that private sector intermediaries, reflecting the preferences of their
customers, must find ways to balance them.
   The more obvious dift~rence between such private sector intermediaries and the
Federal Government is the sheer size of the latter as a purchaser; it is almost axio-
matic that the Federal Government has more monopsony power 14 than private sac-
tar intermediaries. At a more subtle level, the Federal Government has incentives
in terms of the cost/formulary tradeoff incentives that differ substantially from those
constraining private sector intermediaries. Budget pressures are strong at all times,
so that incentives to negotiate substantial price reductions are powerful. But the
Federal Government is not a profit-seeking firm, so that its incentives to satisfy its
"customers" in terms of broad fbrmularies must be attenuated through political
processes; voting is simply a weaker constraint than the ability of customers to take
their business elsewhere. This is a common problem with public sector services: The
tradeoff incentives between cost (budget) reduction and preservation of service qual-
ity systematically are dift~rent f~om those constraining private sector choices. This
bias in favor of price reductions as opposed to fbrmulary availability is obvious over-
seas,la and arg~aably has affected U.S. consumers in the vaccine market.16
V. Conclusions
   The interests of consumers are served by a pharmaceutical sector offering medi-
cines both affordable and available. More generally, consumers are served by eco-
nomic efficiency, that is, policies yielding an aggregate output basket as valuable
as possible. Policies that bestow benefits upon one set of consumers at the expense
of others, perhaps in the future, are inconsistent with that goal; in particular, price
controls are fhndamentally incompatible with the operation of’ fi’ee or competitive
markets, with the institutions of" i~ee trade, and with the interests of’ consumers.
It is incontrovertible that the importation of pharmaceuticals subject to fbreign price
controls will have the effect of importing the price controls themselves, with clear
and substantial adverse eft~cts over the long term in terms of research and develop-
ment incentives and the flow of new and improved medicines. Other analyses sug-
gest that such policies will not save much even in the nam’ow dimension of budget
dollars and drug spending; and the longer term costs in terms of substitution of
costly substitute medical procedures and reduced human health outcomes are obvi-
ous. This committee would be wise to reject efforts to allow the importation of phar-
maceuticals subject to foreign price controls.
   Instead, the pursuit of" consumer well-being would be served by policies--perhaps
in the context of trade negotiations-ending the fi’ee ride that fbreign governments
have garnered for themselves, through the imposition of price controls, at the ex-
pense of’ the U.S. market. Noninterf~rence--a tarsighted policy incorporated into the
2003 Medicare legislation--with competitive private sector negotiations will thrther
those consumer interests as well.


                                       ATTACHMENT 2


RESPONSE TO WRITTEN QUESTIONS SUBMITTED FOR THE RECORD BY THE COMMITTEE
  ON HEALTH, EDUCATION, L~BOR AND PENSIONS, U.S.                 SENATE TO DR.      BENJAMIN
  ZYCHER, SENIOR       FELLOW,    PACIFIC    RESEARCH     INSTITUTE    FOR   PUBLIC    POLICY,
  MARCH 2005

  Dear Mr. Chairman, and Distinguished Members of this Committee:
  I submit respectthlly tar the record the answers below to the written questions
addressed to me.
Questions From Senator Enzi
  Question 1. As I am sure you are aware, every ti~ee trade agreement that the
United States has signed recognizes the importance of allowing legitimate domestic
regulation. Both WTO agreements as well as NAFTA explicitly permit governments

   14 This essentially is monopoly power on the part of a buyer to force prices down.
   ,5 See, e.g., Sally C. Pipes, Miracle Cure: How To Solve America’s Health Care Crisis and Why
Canada Isn’t the Answer, San Francisco: Pacific Research Institute, 2004, pp. 171-179. See also,
Cambridge Pharma Consultancy, "Delays In Market Access," December 2002.
   ~6See Institute of Medicine, Financing Vaccines in the 21st Century, Washington D.C.: Na-
tional Academies Press, 2004, ch. 5. See also, The Global Vaccine Shortage: The Threat To Chil-
dren And What To Do About lt, Proceedings of the Albert B. Sabin Vaccine Institute Ninth An-
nual Vaccine Colloquium, 2003, pp. 25-33.
                                               108

to restrict imports for a number of important purposes, like protecting public health
and safety, and national security. Do you believe that permitting importation of
pharmaceuticals from foreign nations works against such trade agreements?
   Answer. Throughout the postwar GATT and more recent WTO negotiating rounds
and through the NAFTA process, the central purpose of liberalized trade has been
the improvement of economic productivity and thus the long term well-being of con-
sumers. That improvement is achieved through the reduction of artificial barriers
to efficient resource allocation, so that individuals, firms, and economies can exploit
both their own comparative advantages and those of others as well. In short: The
central goal of free trade agreements is an expansion in the value of overall eco-
nomic output, and so a reduction in the aggregate level of real prices. International
trade in pharmaceuticals is fully consistent with that goal, subject to safety and
other public health considerations,1 and subject to the absence of other policies that
might obviate the gains that trade otherwise would yield. In the context of the inter-
national pharmaceutical market, foreign price controls are foremost among such
perverse policies. Because of the basic economic conditions of pharmaceutical devel-
opment and production--for the most part fixed costs are high while marginal pro-
duction costs are low foreign governments have strong incentives to obtain a "free
ride" on (a substantial part of) the fixed costs financed by U.S. consumers, by impos-
ing price controls on retail transactions. These foreign price controls impose several
types of inefficiency costs, foremost among them an inefficient reduction in incen-
tives for the development of new pharmaceuticals. Accordingly, the importation of
pharmaceuticals subject to foreign price controls necessarily would introduce those
controls into the U.S., either at wholesale or at retail depending upon market condi-
tions; such pricing distortions and the perverse long term effects attendant upon
them are inconsistent with the efficiency goals of free trade agreements, and so in-
deed would "work against such trade agreements." This inconsistency would take
the form of reduced and distorted pharmaceutical investment over the long term,
thus increasing real prices by reducing the future availability of new and improved
medicines. That outcome obviously is at odds with the central goal of efficient in-
vestment in the context of free trade agreements, thus reducing rather than expand-
ing the value of aggregate output and consumer well-being.
   Question 2. Trade agreements such as the WTO Agreement on Trade-Related As-
pects of Intellectual Property Rights (TRIPS) and NAFTA require governments to
protect intellectual property rights. These agreements are designed to ensure the
continuing viability of industries involved in the research and development of inno-
vative products, and to prevent unfair competition from companies who would other-
wise free-ride on the technology developed by others. Do you think that unauthor-
ized importation of prescription pharmaceuticals would undermine the value and
purpose of U.S. patent rights?
   Answer. The central economic purpose of patent rights is the creation of a tem-
porary stream of "monopoly" returns to investment in pursuit of efficient investment
incentives for innovation and research and development.2 These returns are engen-
dered by a (marginal) revenue stream temporarily higher than otherwise would be
the case; accordingly, any policies that reduce such revenue streams artificially in-
deed "would undermine the value and purpose of U.S. patent rights." The importa-
tion of pharmaceuticals subject to price controls obviously would reduce the (ex-
pected) revenue stream for the given drugs (or drug class), and so would have the
effect of undermining the goals of the patent system. Indeed, even without importa-
tion of pharmaceuticals, and even without compulsory licensing or other such poli-
cies, the imposition of price controls overseas interferes with patent rights by reduc-
ing the marginal revenues yielded by introduction of a new or improved medicine.
(Merely consider the extreme case of a drug the price of which is controlled at zero;
the patent value would be zero as well.)3

   1 Note that profit-seeking firms generally have efficient and powerful incentives to preserve
the economic value of their brand names and thus the safety and effectiveness of their products.
In the context of the pharmaceutical market, the problem of contagion may introduce a distor-
tion, and the cost of policing counterfeit drugs may yield an efficient role for government activ-
ity. See, e.g., Benjamin Klein and Keith B. Leffier, "The Role of Market Forces in Assuring Con-
tractual Performance," Journal of Political Economy 89(4), 1981, pp. 615-641.
   2 The issue of the efficient structure and length of patent rights in the pharmaceutical context
is not addressed here.
   3 The imposition of price controls is very different from differential pricing. Such "price dis-
crimination" is efficient, fully consistent with competitive market behavior, and makes con-
sumers better off by allocating fixed costs in accordance with differing valuations placed upon
the knowledge capital yielded by pharmaceutical innovation, thus moving the production of
pharmaceuticals closer to the efficient level.
                                              109
   Note also that neither overall firm "revenues" nor "profits" is the correct criterion
for determining whether investment incentives will be efficient; instead we must ask
whether a policy affects the marginal expected returns attendant upon investment
in a given drug.4
   Question 3. You indicate that the magnitude of the projected adverse effect of im-
portation on research and development varies somewhat, "although it is never pre-
dicted to be small." You also mention that all of the estimates are biased downward.
What do you see as the realistic potential effect on research and development? Do
you feel that even if importation leads to price reductions, U.S. consumers would
end up sacrificing choice in favor of cost?
   Answer. The importation of pharmaceuticals subject to price controls would yield
both reduced consumer choice and higher overall health care costs. The reduced con-
sumer choice would be one central adverse effect of the lessened research, develop-
ment, and innovation that inexorably will be engendered over the long run by price
controls. The higher overall health care costs will be caused by the substitution of
hospital and other types of medical services in place of the pharmaceuticals that will
have failed to have been developed over time.5 In the narrow context of the pharma-
ceutical market, any short term reduction in drug costs (prices) will be offset par-
tially, fully, or more than fully by the higher real costs of reduced drug availability
over the long term.6 The potential effect on research and development is difficult
to measure, although a crude but unbiased approximation can be obtained by esti-
mating the reduction in the present value of the expected future revenue stream for
a prospective drug, and then comparing that reduced revenue base with the cost of
developing new drugs, estimated at over $800 million in peer-reviewed journals, or
perhaps with the present value of the expected costs of developing that prospective
drug.7 Such analyses are reasonable as initial starting points for analysis, but they
are likely to underestimate the adverse effect of price controls on research and de-
velopment because they are static rather than dynamic; they fail to take into ac-
count the fact that the imposition of price controls, whether direct or indirect, intro-
duces an asymmetry into the statistical (stochastic) distribution of future returns to
research and development. This is an effect distinct from the price reduction itself:
Ex ante, any given potential investment offers upside potential that is limited (trun-
cated) by the price controls, while downside risks remain unaffected. The dynamic
effect, therefore, is to shift the entire statistical distribution of possible returns
downward (or to the left); this means that the standard static measurements of the
adverse research and development effects attendant upon the imposition of price
controls are biased downward.
   Question 4. The Department of Commerce study acknowledged that improvements
to health care and life sciences are an important global source of gains in health
and longevity. According to the study, "The development of innovative pharma-
ceutical products plays a critical role in ensuring these continued gains." The report
states that "economic incentives are essential" in order to encourage the continued
development of new medicines. Do you think legalized importation would reduce the
"economic incentives" that are critical to the development of new medicines?
   Answer. It is incontrovertible that the imposition of price controls on pharma-
ceuticals, whether directly or indirectly in the form of competition from drugs sub-
jected to price controls overseas, would weaken incentives to invest in pharma-

   4 In order to see this, consider the case of a highly profitable pharmaceutical producer; would
it invest in a drug subject to severe (future) price controls merely because overall profits are
high? It will do that no more readily than bury a $100 bill in the hope that a money tree will
sprout.
   5 See, e.g., Frank R. Lichtenberg, "Are the Benefits of Newer Drugs Worth Their Cost? Evi-
dence From the 1996 MEPS," Health Affairs 20(5), September/October 2001, pp. 241-51. See
also Kevin M. Murphy and Robert H. Topel, eds., Measuring the Gains From Medical Research:
An Economic Approach, Chicago: University of Chicago Press, 2003. Even with an adjustment
for the costs of substitute medical procedures, such measured "costs" underestimate the adverse
effects of pharmaceuticals made unavailable by the prior direct or indirect imposition of price
controls because they exclude the real but difficult-to-measure costs of increased mortality, mor-
bidity, and suffering.
   6 Note that because pharmaceutical producers have incentives to invest only in drugs the de-
velopment and production costs of which consumers are willing to bear, the reduced prices in
the short run are likely to be offset at least fully by the longer term higher costs of reduced
drug availability, as a first-order approximation. Moreover, the imposition of price controls
might not yield price reductions at retail even in the short run, as the difference between con-
trolled prices and market value might be captured in whole or in part by various transaction
agents ("middlemen") under a broad range of market conditions.
   7See U.S. Department of Commerce, International Trade Administration, Pharmaceutical
Price Controls in OECD Countries: Implications for U.S. Consumers, Pricing, Research and De-
velopment and Innovation, December 2004, chapter 8.
                                              110

ceutical research and development. This is true under any set of assumptions about
the competitiveness of the industry, about its maximand~ or other parameters; the
market for investment capital will recognize immediately the attendant reduction in
expected returns to investment in this sector, and will reallocate some capital else-
where. As discussed in footnote 4 above, such parameters as the overall profitability
of the industry (or given firms) or overall industry (or firm) revenues are not rel-
evant. For any given prospective investment in a new chemical entity or other devel-
opmental product, the capital market will ask whether expected returns (on the
margin) justif:y the expected development costs. Price controls cannot improve the
marginal efficiency of" any such investment.
Questions From Senator Kennedy
   Question 1. The Department of Commerce report suggests that the increased
prices of name-brand drugs in Europe could be offset by reduced prices (and in-
creased utilization) of generic drugs. Do you agree with that assessment?
   Answer. It certainly is true that name-brand and generic drugs in the short run
are substitutes to some substantial degree. In the long run, they are more com-
plementary, in that generic drugs over time cannot become generic drugs unless
they are developed first as name-brand drugs. In the short run, an increase in the
prices of’ name-brand drugs would increase the demand fbr generics; depending on
supply conditions for the latter, increased utilization of generics would be expected
to yield some savings that might be substantial,s In the long run, increased prices
fbr name-brand drugs would reduce the prices of generics by increasing competition
among them. The reasons that generic prices seem to be higher in Europe than in
the U.S. (abstracting f~om exchange rate issues and the like) are unclear; some at-
tribute that condition to anticompetitive policies in Europe, but in my view a careful
analysis of this question is yet to be done. As an aside, the elimination of European
price controls unambiguously would make U.S. consumers better oft: in the long run
and possibly the short run, by inducing profit-seeking producers to reduce their U.S.
prices.
   Question la. How much could Europe save with increased generic use?
   Answer. The best evidence that I have seen on this issue is presented in a 2004
study by the Boston Consulting Group, which concludes in summary that an in-
crease in European generic use to levels proportionate to those in the U.S. would
reduce drug spending by 20 percent2
   Question lb. Would increased generic savings impact innovation?
   Answer. Certainly there would be more innovation investment if competition fi’om
generics were reduced, that is, if name-brand drugs enjoyed more or longer "monop-
oly" positions. The presence of generics yields competition, as does the presence of
name-brand competitors, sometimes called "me-too" drugs quite incmTectly. But the
possible reduction in innovation yielded by competition f~om generics is not nec-
essarily inefficient if we assume that patent periods are optimal and that other gov-
ernment policies are efficient also. In the context of Europe, if increased generic sav-
ings were caused by a loosening or removal of’ price controls, then such a shi/~ would
enhance innovation because the removal of’ the price control policies would improve
the investment climate. In short, in the European context, the removal of price con-
trols might induce a shi/~ toward generics, which might increase the savings yielded
by the use of generics, but that would be salutary fbr long run innovation because
the removal of the price controls would improve investment incentives.
   Question 2. Would you agree that increased utilization of pharmaceuticals is bene-
ficial to health status?
   Answer. Yes; see fbotnote 5 above.
   Question 2a. If so, should the Department of Health and Human Services and De-
partment of Commerce reports have estimated the positive health impacts of in-
creased consumer access to drugs due to lower prices?
   Answer. In the naiTowest sense, the issue of what the HHS/DOC studies should
have examined is a question for Congress. More broadly, the purported price and
attendant health eft?cts of "increased consumer access to drugs due to lower prices"
in a real sense answers the question (qualitatively) before it has been asked: Price
controls increase "access" in the short run but not the long run, so that the im-

  ¯~ For most drugs marginal production costs are low and short run scale economies seem not
to be particularly important; accordingly, supply conditions as a first approximation suggest that
the increased demand fbr generics would not increase the prices of generic drugs substantially.
  9See Charles-Andre Brouwers, Martin B. Silverstein, and Tory Wolt~: Adverse Consequences
of OECD Government Interventions in Pharmaceutical Markets on the U.S. Economy and Con-
sumer, Boston Consulting Group, July 1, 2004, esp. exhibit 14.
                                          111

proved health outcomes yielded by drug utilization in the short run must be
weighed against the adverse long term health effects of reduced pharmaceutical re-
search and development. Is it worth mortgaging the thture in favor of the present?
I believe not; but that is one crux of the debate over the importation of pharma-
ceuticals subject to foreign price controls. And so any such study must examine not
only the short term eftbcts of prospective policy shif~s, but the long term effects as
well.
   Question 2b. Should comparative eflectiveness play a role in approval or R&D or
marketing incentives?
  Answer. If "R&D or marketing incentives" are the products of market forces, then
comparative effectiveness is a crucial parameter that should influence investment
choices by producers, and market forces yield precisely that outcome. If: on the other
hand, such incentives are imposed by regulators and other public officials--if "evi-
dence-based medicine" is used to allocate resources in a top-down decision process--
then they would be highly inappropriate. Patients respond diffbrently to given medi-
cines; what is "effective" in the aggregate may not be "effective" for specific patients,
who in consultation with their physicians should choose among alternatives for the
best solutions to their respective conditions. Moreover, the dift~rences in "effbctive-
ness" can manifest themselves in ways essentially unobservable to analysts; con-
sider a generic diuretic equal in "effectiveness" with some name-brand hypertension
drug, but which causes the patient to visit the bathroom multiple times during the
night, before work the next day. Only patients in consultation with their physicians
can evaluate all the relevant tradeoffs in pursuit of "effectiveness;" government pol-
icy is too blunt an instl~ument to do so without the creation of’ important adverse
effects in terms of patient well-being.
